Exhibit 10.1


Execution Version



AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 28, 2017
AMONG
POST HOLDINGS, INC.,
AS BORROWER
VARIOUS LENDERS,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AND
WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AND
WELLS FARGO SECURITIES, LLC
AS SYNDICATION AGENTS,

CREDIT SUISSE SECURITIES (USA) LLC
AND
JPMORGAN CHASE BANK, N.A.
AS DOCUMENTATION AGENTS

AND
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT
________________________________________________________
SENIOR SECURED CREDIT FACILITIES
________________________________________________________







--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
Page
 
 
 
Article 1.
Definitions and Accounting Terms
 
Section 1.01
Defined Terms
2
Section 1.02
Other Interpretive Provisions
45
Section 1.03
Accounting Terms
46
Section 1.04
Rounding
47
Section 1.05
Times of Day
47
Section 1.06
Letter of Credit Amounts
47
Section 1.07
Currency Equivalents Generally; Change of Currency
47
Section 1.08
Timing of Payment and Performance
47
Section 1.09
Certain Calculations
47
 
 
 
Article 2.
The Commitments and Credit Extensions
 
Section 2.01
The Revolving Credit Borrowings
50
Section 2.02
Borrowings, Conversions and Continuations of Loans
50
Section 2.03
Letters of Credit
52
Section 2.04
Swing Line Loans
61
Section 2.05
Prepayments
64
Section 2.06
Termination or Reduction of Commitments
66
Section 2.07
Repayment of Loans
67
Section 2.08
Interest
67
Section 2.09
Fees
68
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
69
Section 2.11
Evidence of Debt
69
Section 2.12
Payments Generally; Administrative Agent’s Clawback.
70
Section 2.13
Sharing of Payments by Lenders
72
Section 2.14
Incremental Facilities
73
Section 2.15
Cash Collateral
76
Section 2.16
Defaulting Lenders
77
 
 
 
Article 3.
Taxes, Yield Protection and Illegality
 
Section 3.01
Taxes
79
Section 3.02
Illegality
84
Section 3.03
Inability to Determine Rates.
85
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
85
Section 3.05
Compensation for Losses
87





i



--------------------------------------------------------------------------------

 




Section 3.06
Mitigation Obligations; Replacement of Lenders
88
Section 3.07
Survival
88
 
 
 
Article 4.
Conditions Precedent
 
Section 4.01
Conditions Precedent to the Closing Date
89
Section 4.02
Conditions to All Credit Extensions after the Closing Date
90
 
 
 
Article 5.
Representations and Warranties
 
Section 5.01
Existence, Qualification and Power
91
Section 5.02
Authorization; No Contravention
91
Section 5.03
Governmental Authorization; Other Consents
92
Section 5.04
Binding Effect
92
Section 5.05
Financial Statements; No Material Adverse Effect
92
Section 5.06
Litigation
93
Section 5.07
No Default
93
Section 5.08
Ownership of Property; Liens
93
Section 5.09
Environmental
94
Section 5.10
Insurance
95
Section 5.11
Taxes
95
Section 5.12
ERISA Compliance
95
Section 5.13
Subsidiaries; Equity Interests
97
Section 5.14
Margin Regulations; Investment Company Act
97
Section 5.15
Disclosure
97
Section 5.16
Compliance with Laws
97
Section 5.17
Taxpayer Identification Number
97
Section 5.18
Intellectual Property; Licenses, Etc.
97
Section 5.19
Solvency
98
Section 5.20
Collateral Documents
98
Section 5.21
Senior Debt
98
Section 5.22
Anti-Terrorism; Anti-Money Laundering; Etc.
98
Section 5.23
Foreign Corrupt Practices Act
98
Section 5.24
EEA Financial Institution.
99
 
 
 
Article 6.
Affirmative Covenants
 
Section 6.01
Financial Statements
99
Section 6.02
Certificates; Other Information
100
Section 6.03
Notices
102
Section 6.04
Preservation of Existence, Etc.
102
Section 6.05
Maintenance of Properties
103
Section 6.06
Maintenance of Insurance
103
Section 6.07
Compliance with Laws
103





ii



--------------------------------------------------------------------------------

 




Section 6.08
Books and Records
103
Section 6.09
Inspection Rights
104
Section 6.10
Use of Proceeds
104
Section 6.11
Covenant to Guarantee Obligations and Give Security
104
Section 6.12
Compliance with Environmental Laws
108
Section 6.13
Preparation of Environmental Reports
108
Section 6.14
Lender Calls.
109
Section 6.15
Further Assurances
109
Section 6.16
Ratings
109
 
 
 
Article 7.
Negative Covenants
 
Section 7.01
Liens
110
Section 7.02
Investments
112
Section 7.03
Indebtedness
115
Section 7.04
Fundamental Changes
119
Section 7.05
Dispositions
119
Section 7.06
Restricted Payments
121
Section 7.07
Change in Nature of Business
123
Section 7.08
Transactions with Affiliates
123
Section 7.09
Restrictive Agreements
123
Section 7.10
Use of Proceeds
125
Section 7.11
Senior Secured Leverage Ratio
125
Section 7.12
Amendments of Organization Documents
125
Section 7.13
Accounting Changes
125
Section 7.14
Prepayments of Indebtedness
125
Section 7.15
Sale-Leaseback Transactions
126
Section 7.16
Amendments of Indebtedness
126
Section 7.17
Negative Pledge on Material Real Property
126
 
 
 
Article 8.
Events of Default and Remedies
 
Section 8.01
Events of Default
126
Section 8.02
Remedies Upon Event of Default
128
Section 8.03
Application of Funds
129
 
 
 
Article 9.
Agency
 
Section 9.01
Appointment and Authority
129
Section 9.02
Rights as a Lender
130
Section 9.03
Exculpatory Provisions
130
Section 9.04
Reliance
131
Section 9.05
Delegation of Duties
132
Section 9.06
Resignation of Administrative Agent
132





iii



--------------------------------------------------------------------------------

 




Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
133
Section 9.08
No Other Duties, Etc.
133
Section 9.09
Administrative Agent May File Proofs of Claim
133
Section 9.10
Collateral and Guaranty Matters
134
Section 9.11
Additional Secured Parties.
135
 
 
 
Article 10.
Miscellaneous
 
Section 10.01
Amendments, Etc.
136
Section 10.02
Notices; Effectiveness; Electronic Communication
138
Section 10.03
No Waiver; Cumulative Remedies; Enforcement
140
Section 10.04
Expenses; Indemnity; Damage Waiver
141
Section 10.05
Payments Set Aside
143
Section 10.06
Successors and Assigns
143
Section 10.07
Treatment of Certain Information; Confidentiality
151
Section 10.08
Right of Setoff
152
Section 10.09
Interest Rate Limitation
152
Section 10.10
Counterparts; Integration; Effectiveness
153
Section 10.11
Survival of Representations and Warranties
153
Section 10.12
Severability
153
Section 10.13
Replacement of Lenders
153
Section 10.14
Governing Law; Jurisdiction; Etc.
154
Section 10.15
Waiver of Jury Trial
155
Section 10.16
California Judicial Reference
156
Section 10.17
No Advisory or Fiduciary Responsibility
156
Section 10.18
Electronic Execution of Assignments and Certain Other Documents
156
Section 10.19
USA PATRIOT Act
157
Section 10.20
Judgment Currency
157
Section 10.21
Pari Passu Intercreditor Agreement
157
Section 10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
158
Section 10.23
Restatement of Original Credit Agreement.
158





iv



--------------------------------------------------------------------------------

 






SCHEDULES
1.01A
Existing Letters of Credit

1.01B
Mortgaged Properties

2.01
Commitments and Applicable Percentages

4.01(a)(ii)
Closing Date Collateral Documents

4.01(a)(iv)
Local Legal Counsel Opinions

5.08(b)
Liens

5.08(c)
Owned Real Property

5.08(d)(i)
Leased Real Property (Lessee)

5.08(d)(ii)
Leased Real Property (Lessor)

5.08(e)
Existing Investments

5.13
Subsidiaries; Other Equity Investments

7.02(r)(i)
Golden Boy Acquisition

7.03
Existing Indebtedness

7.08
Transactions with Affiliates

10.02
Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS
Form of
A-1
Committed Loan Notice

A-2
Conversion/Continuation Notice

A-3
Prepayment Notice

A-4
Swing Line Loan Prepayment Notice

B
Swing Line Loan Notice

C-1
Revolving Credit Note

C-2
Incremental Term Loan Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Administrative Questionnaire

F
Joinder Agreement

G
Amended and Restated Guarantee and Collateral Agreement

H-1 through H-4
U.S. Tax Compliance Certificates

I
Pari Passu Intercreditor Agreement



v



--------------------------------------------------------------------------------


 


AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of March 28, 2017, among POST HOLDINGS, INC., a
Missouri corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BARCLAYS BANK
PLC, as Administrative Agent and the Swing Line Lender, and each L/C Issuer (as
defined below).
WITNESSETH
Whereas, the Borrower entered into that certain Credit Agreement, dated as of
January 29, 2014 (as amended by the First Amendment to the Credit Agreement,
dated as of May 1, 2014, the Second Amendment to the Credit Agreement, dated as
of March 6, 2015, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Original Credit Agreement”), among the Borrower, each lender from time to
time party thereto and Barclays Bank PLC (as successor administrative agent to
Wells Fargo Bank, N.A.) as administrative agent thereunder;
Whereas, pursuant to the Original Credit Agreement, the Revolving Credit Lenders
(as defined in the Original Credit Agreement) extended credit to the Borrower in
the form of and pursuant to Revolving Credit Commitments (as defined in the
Original Credit Agreement) in an aggregate amount at any time outstanding not in
excess of $400,000,000;
Whereas, the Borrower has requested that the Revolving Credit Lenders, and the
Revolving Credit Lenders have agreed to, amend and restate the Original Credit
Agreement in its entirety to read as set forth in this Agreement to provide a
revolving credit facility in an aggregate amount of $800,000,000 and make the
other modifications evidenced hereby, and the Revolving Credit Lenders have
indicated their willingness to lend and each L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.
Whereas, the Borrower and the Lenders party hereto have agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement; and it has been agreed by such parties that the Loans and any
other Obligations under (and each as defined therein) the Original Credit
Agreement shall be governed by and deemed to be outstanding under this Agreement
with the intent that this Agreement shall supersede the terms of the Original
Credit Agreement which shall hereafter have no further effect upon the parties
thereto (other than the indemnification, expense and other provisions of the
Original Credit Agreement that expressly survive pursuant to the terms set forth
therein) and which shall be amended and restated by this Agreement; and all
references to the “Credit Agreement” in any Loan Document (as defined in the
Original Credit Agreement) delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement and the provisions hereof;
provided that it is agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
under the Original Credit Agreement or any other such Loan Document except as
expressly modified by this Agreement, nor does it operate as a waiver of any
right, power or remedy of any Lender under any Loan Document.





--------------------------------------------------------------------------------

 


Now, therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2022 Senior Notes” means the Borrower’s 6.00% Senior Notes due 2022 issued
pursuant to that certain Indenture, dated as of June 2, 2014, between the
Borrower and Wells Fargo, as trustee.
“2024 Senior Notes” means the Borrower’s 7.75% Senior Notes due 2024 issued
pursuant to that certain Indenture, dated as of August 18, 2015, between the
Borrower and Wells Fargo, as trustee.
“2025 5.50% Senior Notes” means the Borrower’s 5.50% Senior Notes due 2025
issued pursuant to that certain Indenture, dated as of February 14, 2017,
between the Borrower and Wells Fargo, as trustee. 
“2025 8.00% Senior Notes” means the Borrower’s 8.00% Senior Notes due 2025
issued pursuant to that certain Indenture, dated as of August 18, 2015, between
the Borrower and Wells Fargo, as trustee.  
“2026 Senior Notes” means the Borrower’s 5.00% Senior Notes due 2026 issued
pursuant to that certain Indenture, dated as of August 3, 2016 between the
Borrower and Wells Fargo, as trustee. 
“2027 Senior Notes” means the Borrower’s 5.75% Senior Notes due 2027 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Borrower and Wells Fargo, as trustee.
“Act” has the meaning specified in Section 10.19.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


2

--------------------------------------------------------------------------------

 


“Agency Fee Letter” means the Agency Fee Letter, dated May 4, 2015, between the
Borrower and the Administrative Agent.
“Agent” means each of the Administrative Agent, the Syndication Agent and the
Documentation Agents.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.20.
“Alternative Currency” means Canadian Dollars, Euros and Pounds Sterling.
“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and the consolidated statements of operations,
Stockholders’ Equity and cash flows of the Borrower and its Subsidiaries for the
three latest Fiscal Years ending more than 90 days prior to the Closing Date.
“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption of public officials, including
without limitation the U.S. Foreign Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” has the meaning specified in Section 5.22.
“Applicable Percentage” means (a) in respect of the Incremental Term Loans, with
respect to any Incremental Term Loan Lender at any time, the percentage (carried
out to the ninth decimal place) of the aggregate principal amount of all
Incremental Term Loans then outstanding represented by the principal amount of
such Incremental Term Loan Lender’s Incremental Term Loans at such time and (b)
in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place), the numerator of which is the Revolving Credit Commitment of such
Revolving Credit Lender and the denominator of which is the aggregate amount of
the Revolving Credit Commitments; provided that if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of any
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility is set forth opposite the name of such Revolving
Credit Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable. The
Applicable Percentage of any Revolving Credit Lender is subject to adjustment as
provided in Section 2.16.


3

--------------------------------------------------------------------------------

 


“Applicable Rate” means, in respect of Revolving Credit Loans, (a) from the
Closing Date to the date following the Closing Date on which a Compliance
Certificate is delivered pursuant to Section 6.02(a) in respect of the first
full fiscal quarter ending after the Closing Date, 0.75% per annum for Base Rate
Loans that are Revolving Credit Loans or Swing Line Loans and 1.75% per annum
for Eurodollar Rate Loans and CDOR Rate Loans that are Revolving Credit Loans
and Letter of Credit Fees and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Senior Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
Pricing
Level
Senior Secured
Leverage Ratio
Eurodollar Rate/CDOR Rate Loans/Letters of Credit
Base Rate
1
> 2.50 to 1.00
2.25%
1.25%
2
< 2.50 to 1.00 but ≥ 1.50 to 1.00
2.00%
1.00%
3
< 1.50 to 1.00
1.75%
0.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
Furthermore, the Applicable Rate in respect of any Series of Incremental Term
Loans shall be the applicable percentages per annum set forth in the relevant
Joinder Agreement.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
For the avoidance of doubt, for periods prior to the Closing Date, the
“Applicable Rate” shall be as defined in the Original Credit Agreement.
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.


4

--------------------------------------------------------------------------------

 


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility or any Series of Incremental Term Loans, a Lender that has a
Commitment with respect to such Facility or holds a Revolving Credit Loan or an
Incremental Term Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the relevant L/C Issuer and (ii) if any Letters
of Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Barclays Bank PLC, Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred without notice
following the date of this Agreement) and Wells Fargo Securities, LLC, in their
capacities as joint lead arrangers and joint bookrunners.
“Assessment Property” has the meaning specified in Section 6.13.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Auction” has the meaning specified in Section 10.06(b)(vii)(A).


5

--------------------------------------------------------------------------------

 


“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06 and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
any L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, with respect to Loans denominated in U.S. Dollars, for any
day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1.00% and (c) the Eurodollar Rate that would be payable on such day for a
Eurodollar Rate Loan with a one-month Interest Period plus 1.00%.
“Base Rate Loan” means a Revolving Credit Loan or an Incremental Term Loan that
bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Notice” has the meaning specified in Section 6.11(b)(vii).
“Borrower Retained ECF Amount” means, as at any date of determination, an amount
equal to: (x) the Borrower Retained ECF Percentage of the Consolidated Excess
Cash Flow of the Borrower for each Fiscal Year beginning with the Fiscal Year
commencing October 1, 2013 through and including the last day of the most
recently completed Fiscal Year with respect to which the Administrative Agent
has received the Compliance Certificate required to be delivered pursuant to
Section 6.02(a) minus (y) any portion of such amount utilized by the Borrower
and its Subsidiaries since October 1, 2013 and on or prior to such date of
determination to make (1) Investments pursuant to Section 7.02(c)(iv)(C)(2) of
this Agreement or the Original Credit Agreement, (2) Investments pursuant to
Section 7.02(o)(2) of this Agreement or the Original Credit Agreement, (3)
Restricted Payments pursuant to Section 7.06(e)(2) of this Agreement or the
Original Credit Agreement or (4) payments of Junior Indebtedness pursuant to
Section 7.14(c)(2) of this Agreement or the Original Credit Agreement.
“Borrower Retained ECF Percentage” means, for any given Fiscal Year, 50%;
provided that if, as of the last day of such Fiscal Year, the Senior Secured
Leverage Ratio is (x) less than or equal to 3.00:1.00 but greater than
2.25:1.00, the Borrower Retained ECF Percentage shall be 75% or (y) less than or
equal to 2.25:1.00, the Borrower Retained ECF Percentage shall be 100%.


6

--------------------------------------------------------------------------------

 


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Borrowing, as the context may require.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in U.S.
Dollar deposits in the London interbank market and (d) with respect to all
notices, determinations, fundings and payments in connection with, and payments
of principal and interest on, CDOR Rate Loans, any day which is a Business Day
described in clause (a) and which is also a day which is not a legal holiday or
a day on which banking institutions are authorized or required by law or other
government action to close in Toronto, Ontario.
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP.
“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable L/C Issuer
or the Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America or Canada, any state or province
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 365 days from the date of acquisition thereof;


7

--------------------------------------------------------------------------------

 


(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and maturing no more than 365 days from
the time of the acquisition thereof, and having, at the time of acquisition
thereof, a rating of A-1 (or the then equivalent grade) or better from S&P or
P-1 (or the then equivalent grade) or better from Moody’s; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and (b)
in the case of any Cash Management Agreement entered into prior to, and existing
on, the Closing Date, any Person that is, on the Closing Date, a Lender, the
Administrative Agent or an Arranger or Affiliate of a Lender, the Administrative
Agent or an Arranger, in its capacity as a party to such Cash Management
Agreement.
“CDOR Rate” means, with respect to each Interest Period for a CDOR Rate Loan,
the rate per annum equal to the average rate applicable to Canadian Dollar
bankers’ acceptances having an identical or comparable term as the proposed CDOR
Rate Loan displayed and identified as such on the display referred to as the
“CDOR Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service as at approximately 10:00 a.m. (Toronto, Canada time) two (2) Business
Days prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) with a term equivalent to
such Interest Period or if such Interest Period is not equal to a number of
months, with a term equivalent to the number of months closest to such Interest
Period; provided that if such rate is not available at such time for any reason,
the Administrative Agent may substitute such rate with a reasonably acceptable
alternative published interest rate that adequately reflects the all-in-cost of
funds to the Administrative Agent and the Lenders for funding such CDOR Rate
Loan. Notwithstanding the foregoing, at no time will the CDOR Rate be deemed to
be less than zero percent per annum.


8

--------------------------------------------------------------------------------

 


“CDOR Rate Loan” means a Revolving Credit Loan or Incremental Revolving Loans
(or any one or more portions thereof) that bears interest based on the CDOR
Rate.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    (1) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as such term is used in Section
13(d)(3) of the Exchange Act), other than a Permitted Holder or (2) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Borrower or
its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than a
Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


9

--------------------------------------------------------------------------------

 


(c)    a “Change of Control,” “Change in Control” or similar event shall occur
under any of the Senior Notes or any other Indebtedness of the Borrower or any
of its Subsidiaries with an aggregate principal amount in excess of the
Threshold Amount (to the extent that the occurrence of such event permits the
holders of Indebtedness thereunder to accelerate the maturity thereof or to
resell such other Indebtedness to the Borrower, or requires the Borrower to
repay, or offer to repurchase, such Indebtedness prior to the stated maturity
thereof).
“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is March 28, 2017.
“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.
“Collateral Agreement” means the amended and restated guarantee and collateral
agreement of even date herewith executed and delivered by the Loan Parties and
substantially in the form of Exhibit G.
“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, the Foreign Security Documents, each of the mortgages, collateral
assignments, supplements to all of the foregoing, security agreements, pledge
agreements, control agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01(a)(ii) or 6.11, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Commitment” means a Revolving Credit Commitment, an Incremental Revolving
Credit Commitment or an Incremental Term Loan Commitment, as the context may
require.
“Commitment Fee Rate” means (a) from the Closing Date to the date following the
Closing Date on which a Compliance Certificate is delivered pursuant to Section
6.02(a) in respect of the first full fiscal quarter following the Closing Date,
0.250% and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Senior Secured Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):
Pricing
Level
Senior Secured
Leverage Ratio
Commitment Fee Rate
1
> 2.50 to 1.00
0.375%
2
< 2.50 to 1.00
0.250%





10

--------------------------------------------------------------------------------

 


Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
For the avoidance of doubt, for time periods prior to the Closing Date, the
“Commitment Fee Rate” shall be as defined in the Original Credit Agreement.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing or
(b) an Incremental Borrowing, which shall be substantially in the form of
Exhibit A-1.
“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Closing Date, and includes, without limitation, all series
and classes of such common stock.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus (i) the
following, without duplication, to the extent deducted in calculating such
Consolidated Net Income:


(a)     Consolidated Interest Charges, plus


(b)    the provision for Federal, state, local and foreign income and franchise
taxes payable (calculated net of Federal, state, local and foreign income tax
credits) and other taxes, interest and penalties included under GAAP in income
tax expense (provided that such amounts in respect of any Subsidiary shall be
included in this clause (b) only to the extent that a corresponding amount would
be permitted at the date of determination to be dividended to the Borrower by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its Organization Documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Subsidiary or its stockholders), plus




11

--------------------------------------------------------------------------------

 


(c)     depreciation and amortization expenses (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior period), plus


(d)    other non-recurring expenses, write-offs, write-downs or impairment
charges which do not represent a cash item in such period (or in any future
period) (excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), plus


(e)    non-cash charges or expenses related to stock-based compensation) and
other non-cash charges or non-cash losses (including, extraordinary, unusual or
non-recurring non-cash losses) incurred or recognized, plus


(f)     cash or non-cash charges constituting fees and expenses incurred in
connection with the Transaction in an amount not to exceed $5,000,000 in the
aggregate pursuant to this clause (f), plus


(g)    unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard, plus


(h)    one-time deal advisory, financing, legal, accounting, and consulting cash
expenses incurred by the Borrower and its Subsidiaries in connection with any
Permitted Acquisitions not constituting the consideration for any such Permitted
Acquisition, plus


(i)    non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard), plus


(j)    restructuring charges or reserves, integration costs or other business
optimization expenses, including in connection with (x) any Permitted
Acquisition, (y) inventory optimization programs and (z) the consolidation or
closing of facilities during such Measurement Period, plus


(k)    non-cash losses on sales of Receivables that are Disposed of in
connection with a Qualified Receivables Transaction permitted hereunder; plus




12

--------------------------------------------------------------------------------

 


(l)    extraordinary, unusual or non-recurring cash charges and losses incurred
or recognized, plus


(m)    any increase in cost of goods sold resulting from the write up of
inventory attributable to purchase accounting treatment with respect to any
acquisition;


and (ii) minus, without duplication,


(x)    unrealized gains included in Consolidated EBITDA for such Measurement
Period in respect of hedging transactions and mark-to-market of Indebtedness
denominated in foreign currencies resulting from the application of FASB ASC 830
or any similar accounting standard and


(y)    non-cash gains included in Consolidated Net Income for such Measurement
Period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or a reserve for a potential cash gain in any prior
period).


If there has occurred a Permitted Acquisition or other Investment permitted by
this Agreement during the applicable Measurement Period, or for purposes of
calculating pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
or Consolidated Interest Coverage Ratio after the applicable Measurement Period
but on or prior to the Ratio Calculation Date in accordance with Section
1.09(b), Consolidated EBITDA shall be calculated on a Pro Forma Basis.


Calculating Consolidated EBITDA on a Pro Forma Basis shall mean giving effect to
any such Permitted Acquisition or other Investment, and any Indebtedness
incurred or assumed in connection therewith, as follows:


(A)
any Indebtedness incurred or assumed in connection with such Permitted
Acquisition or other permitted Investment was incurred or assumed on the first
day of the applicable Measurement Period and remained outstanding,

(B)
the rate on such Indebtedness shall be calculated as if the rate in effect on
the date of such Permitted Acquisition or other permitted Investment had been
the applicable rate for the entire period (taking into account any interest rate
Swap Contracts applicable to such Indebtedness), and

(C)
all income, depreciation, amortization, taxes, and expense associated with the
assets or entity acquired in connection with such Permitted Acquisition or other
permitted Investment for the applicable period shall be calculated on a pro
forma basis after giving effect to cost savings, operating expense reductions,
other operating improvements and acquisition synergies that are reasonably
identifiable and projected by the Borrower in good faith to be realized during
such period (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken by the
Borrower or any Subsidiary in connection with such Permitted Acquisition or
other permitted Investment and net of (x) the amount of actual benefits realized
during such period from such actions that are otherwise included in the
calculation of Consolidated EBITDA in each case from and after the first day of
such Measurement Period and (y) the amount of all income, depreciation,
amortization, taxes and expenses associated with any assets or entity acquired
in connection with such Permitted Acquisition or other permitted Investment that
the Borrower reasonably anticipates will be divested pursuant to Section 7.05(k)
or otherwise;



13

--------------------------------------------------------------------------------

 


provided that
(i)     the aggregate amount of cost savings, operating expense reductions,
other operating improvements and acquisition synergies added-back in connection
with Permitted Acquisitions or other permitted Investments pursuant to this
clause (C) in any four consecutive fiscal quarter period shall not exceed 25% of
Consolidated EBITDA for such period prior to giving effect to this clause (C);
and
(ii)    at the time any such calculation pursuant to this clause (C) is made,
the Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer (which may be the Compliance Certificate) setting forth
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non‑cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non‑cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash charge that was paid in a prior period), plus (iii) the Consolidated
Working Capital Adjustment, minus (b) the sum, without duplication, of (i) the
amounts for such period paid in cash by the Borrower and its Subsidiaries from
operating cash flow (and not already reducing Consolidated Net Income) of
(1) scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of the Borrower and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), (2) Capital
Expenditures, (3) payments of the type described in clause (f) of the definition
of Consolidated EBITDA, (4) repurchases of Incremental Term Loans by the
Borrower pursuant to Section 10.06(b)(vii) and (5) consideration in respect of
Permitted Acquisitions plus (ii) other non‑cash gains increasing Consolidated
Net Income for such period (excluding any such non‑cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash gain in
any prior period).


14

--------------------------------------------------------------------------------

 


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication of, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations hereunder
and any Indebtedness owing or paid to non-Affiliated third parties in respect of
Receivables Program Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct non-contingent obligations arising
in connection with letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations to pay the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business and
(ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, consolidated
interest expense (net of interest income) for such period whether paid or
accrued and whether or not capitalized (including, without limitation, and
without duplication, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Leases, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges incurred in respect of letters of credit or bankers’
acceptances, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Receivables Transaction owing or paid to
non-Affiliated third parties, dividend payments made in cash on any Disqualified
Equity Interests and the Existing Post Preferred Stock, and net payments, if
any, pursuant to interest rate Swap Contracts, but excluding amortization of
debt issuance costs), in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis for the most recently completed Measurement Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries) as of such date to (b)
Consolidated EBITDA for the most recently completed Measurement Period.


15

--------------------------------------------------------------------------------

 


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period taken as a single accounting period
determined in conformity with GAAP; provided that Consolidated Net Income shall
exclude, without duplication, (a) extraordinary gains and extraordinary non-cash
losses for such Measurement Period, (b) the net income of any Subsidiary (other
than a Receivables Subsidiary) during such Measurement Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, (c) any income (or loss) for
such Measurement Period of any Person if such Person is not a Subsidiary or is a
Receivables Subsidiary, except that (x) the Borrower’s equity in the net income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso) and (y) any such loss for such Measurement Period shall be included to
the extent funded with cash contributed by the Borrower or a Subsidiary and (d)
any cancellation of debt income arising from a repurchase of Incremental Term
Loans by the Borrower pursuant to Section 10.06(b)(vii).
“Consolidated Senior Secured Debt” means, as of any date of determination,
without duplication, the aggregate principal amount of Consolidated Funded
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Subsidiary (including, for the avoidance of
doubt, purchase money Indebtedness and Attributable Indebtedness in respect of
Capital Leases).
“Consolidated Total Assets” means, on any date of determination, the total
assets of the Borrower and its Subsidiaries, determined in accordance with GAAP
as shown on the most recent consolidated balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b) on or prior to such date or, for the period
prior to the time any such statements are so delivered pursuant to Section
6.01(a) or (b), the financial statements for the fiscal quarter ended December
31, 2016, in each case after giving pro forma effect to acquisitions or
dispositions of Persons, divisions or lines of business that had occurred on or
after such balance sheet date and on or prior to such date of determination.
“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Subsidiaries less
Consolidated Current Liabilities of the Borrower and its Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital of the
Person acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) the Consolidated Working Capital of the Person
acquired at the end of such period (in each case, substituting the Person
acquired for the Borrower and its Subsidiaries in the calculation of such
acquired Consolidated Working Capital).


16

--------------------------------------------------------------------------------

 


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion/Continuation Notice” means a notice of (a) (i) a conversion of
Eurodollar Rate Loans to Base Rate Loans or (ii) a conversion of Base Rate Loans
to Eurodollar Rate Loans or (b) a continuation of Eurodollar Rate Loans or CDOR
Rate Loans, pursuant to Section 2.02(a), which shall be substantially in the
form of Exhibit A-2.
“Cost Estimate” has the meaning specified in Section 6.13.
“Covenant Transaction” has the meaning specified in Section 1.09(d).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, (i) in case of Loans
denominated in an Alternative Currency, the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% and (ii) in the
case of Loans denominated in U.S. Dollars, the Base Rate plus the Applicable
Rate applicable to Base Rate Loans under such Facility plus 2% per annum and (y)
with respect to all other Obligations, (i) the Base Rate in respect of the
Revolving Credit Facility plus (ii) the Applicable Rate applicable to Base Rate
Loans under the Revolving Credit Facility plus (iii) 2% per annum, in each case
to the fullest extent permitted by applicable Laws, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


17

--------------------------------------------------------------------------------

 


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has provided written notice to the Borrower and the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such written notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent made in good faith belief that such
Lender may not honor its funding obligations, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgements or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Subsidiary of such Person. For the avoidance of doubt, any issuance of Equity
Interests by the Borrower shall not be a Disposition.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the mandatory scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case
prior to the date that is 91 days after the latest Maturity Date in effect at
the time of issuance of such Equity Interests; provided, however, that only the
portion of Equity Interests which so mature or are mandatorily redeemable, are
redeemable at the option of the holder thereof, or which are or become
convertible as described above shall be deemed to be Disqualified Equity
Interests; and provided further, however, that if such Equity Interests are
issued pursuant to a plan for the benefit of the employees of the Borrower or
its Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations. The Existing Post Preferred Stock shall not be Disqualified Equity
Interests.


18

--------------------------------------------------------------------------------

 


“Disqualified Lender” means (a) any Person who is an operating competitor of the
Borrower or its Subsidiaries and that is separately identified by the Borrower
to the Administrative Agent by name in writing prior to the Closing Date (which
list of operating competitors may be supplemented by the Borrower after the
Closing Date by means of a written notice to the Administrative Agent; provided
that such supplementation shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation in the
Loans or Commitments hereunder) and (b) with respect to each Person that is a
“Disqualified Lender” pursuant to clause (a) above, any of its Affiliates (other
than any Affiliate of a Person that is solely a “Disqualified Lender” pursuant
to clause (a) above and is a bona fide debt fund or an investment vehicle that
is primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its business and for purposes hereof, a “vulture fund” or Person that
purchases distressed debt in the ordinary course of its business shall be deemed
not to be a bona fide debt fund or an investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business) that is either (i) identified to the Administrative Agent by name in
writing by the Borrower from time to time (provided that such supplementation
shall not apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation in the Loans hereunder) or (ii) clearly
identifiable as an Affiliate of such Disqualified Lender solely on the basis of
such Affiliate’s name.
“Documentation Agents” means Credit Suisse Securities (USA) LLC and JPMorgan
Chase Bank, N.A., in their capacity as co-documentation agents.
“Domestic Subsidiary” means any Subsidiary other than a Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code.
“ECF Percentage” means, for any given Fiscal Year, 50%; provided that if, as of
the last day of such Fiscal Year, the Senior Secured Leverage Ratio is (x) less
than or equal to 3.00:1.00 but greater than 2.25:1.00, the ECF Percentage shall
be 25% or (y) less than or equal to 2.25:1.00, the ECF Percentage shall be 0%.


19

--------------------------------------------------------------------------------

 


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person (other than a natural person) that meets
the requirements to be an assignee under Sections 10.06(b)(v) and (vi) (subject
to such consents, if any, as may be required under Section 10.06(b)(iii)).
“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, (e) natural resource damage or (f)
any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


20

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means the occurrence of any of the following (a) a material
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, or the treatment of a Pension Plan
amendment as a termination, under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that the adjusted funding target attainment percentage (as
defined in Section 436(j)(2) of the Code) of any Pension Plan is both less than
80% and such Pension Plan is more than $20,000,000 underfunded on an adjusted
funding target attainment percentage basis; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


“Escrow Subsidiary” means a wholly-owned Subsidiary (i) created by the Borrower
or any Subsidiary for the sole purpose of issuing debt securities the net
proceeds of which must be deposited into a secured escrow account of such
Subsidiary pending consummation of a Permitted Acquisition and which debt
securities must be redeemed if such Permitted Acquisition is not consummated,
(ii) engaged in no activities other than those incidental to the issuance of
such debt securities, (iii) owning no assets other than amounts that have been
deposited into such secured escrow account and (iv) which has been designated as
an Escrow Subsidiary by the Borrower’s Board of Directors as evidenced by a
filing with the Administrative Agent of (1) a board resolution of the Borrower
giving effect to such designation and (2) an officers’ certificate certifying
that such designation, and the transactions in which such Subsidiary will engage
(including the terms of the debt securities issued by such Subsidiary), comply
with the requirements of this definition; provided that if at any time (x) such
Subsidiary ceases to comply with the requirements of this definition or (y) the
debt securities become guaranteed by (or secured by assets of) any Person other
than such Subsidiary, such designated Subsidiary shall no longer constitute an
Escrow Subsidiary under this Agreement.


21

--------------------------------------------------------------------------------

 


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” means the single currency of any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with the legislation of the European Union relating to economic and monetary
union.
“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (and rounding upward, if necessary, to the next whole multiple of 1/100
of 1.00%) (i) (x) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered Screen Rate for deposits (for delivery on
the first day of such period) (such page currently being in relation to a Loan
denominated in U.S. Dollars or Pounds Sterling, as currently published on
Reuters Screen LIBOR01 Page (or any successor thereto)and (y) in relation to a
Loan denominated in Euros, the EURIBOR01 page) with a term equivalent to such
Interest Period in the relevant currency, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (y) in
the event the rates referenced in the preceding clause (x) do not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average London Interbank Offered Rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such Interest Period in such currency, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (z) in
the event the rates referenced in the preceding clauses (x) and (y) are not
available, the rate per annum equal to the offered quotation rate by first class
banks in the London interbank market to the Administrative Agent for deposits
(for delivery on the first day of the relevant period) in in such currency of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (x) one minus (y) the Applicable Reserve Requirement; provided,
however, notwithstanding the foregoing, at no time will the Eurodollar Rate be
deemed to be less than zero percent per annum.
“Eurodollar Rate Loan” means a Revolving Credit Loan or an Incremental Term Loan
that bears interest at a rate based on the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Evidence of Flood Insurance” has the meaning specified in Section 6.11(b)(vii).
“Excluded Subsidiary” means (a) PHI Acquisition LP ULC, (b) PHI Acquisition GP
ULC, (c) any Foreign Subsidiary in respect of which either (i) the pledge of
greater than 65.0% of the voting Equity Interests of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations would
be likely to, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower and its Subsidiaries, taken as a whole, as a result
of Section 956 of the Code, (d) any direct or indirect Subsidiary of a Foreign
Subsidiary described in the immediately preceding clause (c), including any
Domestic Subsidiary owned by any Foreign Subsidiary described therein, (e) any
Receivables Subsidiary or (f) any Escrow Subsidiary.


22

--------------------------------------------------------------------------------

 


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except that in the case of a Foreign Lender that designates a new
Lending Office or becomes a Party to this Agreement pursuant to an assignment,
withholding Taxes shall not be Excluded Taxes to the extent that such Taxes were
not Excluded Taxes with respect to such Foreign Lender or its assignor, as the
case may be, immediately before such designation of a new Lending Office or
assignment; and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means the collective reference to the existing
letters of credit identified on Schedule 1.01A, including extensions and
renewals thereof.
“Existing Obligations” has the meaning specified in Section 10.23.
“Existing Post Preferred Stock” means (a) the Borrower’s 3.75% Series B
Cumulative Preferred Convertible Preferred Stock, with a liquidation preference
of $100 per share, and (b) the Borrower’s 2.5% Series C Cumulative Preferred
Convertible Preferred Stock, with a liquidation preference of $100 per share, in
each case, outstanding on the Closing Date.
“Facility” means the Revolving Credit Facility or an Incremental Facility, as
the context may require.
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


23

--------------------------------------------------------------------------------

 


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed zero.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on September 30 of each calendar year.
“Flood Determination Form” has the meaning specified in Section 6.11(b)(vii).
“Flood Documents” has the meaning specified in Section 6.11(b)(vii).
“Flood Laws” means (i) the National Flood Insurance Act of 1968, (ii) the Flood
Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act
of 1994, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert –Waters
Flood Insurance Reform Act of 2012, in each case, together with all regulations
promulgated thereunder, as such statutes or regulations may be amended or
modified from time to time.
“Foreign Security Documents” means the collective reference to the security
agreements, debentures, pledge agreements, charges, and other similar documents
and agreements pursuant to which any Loan Party purports to pledge or grant a
security interest in any property or assets located outside the United States
(including the equity interests of any Person formed or existing under the laws
of any jurisdiction other than the United States or any political subdivision
thereof) securing the Obligations.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


24

--------------------------------------------------------------------------------

 


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).
“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.


25

--------------------------------------------------------------------------------

 


“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or an
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that, (a) as of
the last date of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered, accounts for less than 2.5% of the
Consolidated Total Assets of the Borrower and less than 2.5% of the net sales of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as
measured as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered and (b) does not, directly or
indirectly, hold Equity Interests in any Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Subsidiaries that are Immaterial Subsidiaries exceeds 5% of
the Consolidated Total Assets of the Borrower or 5% of the net sales of the
Borrower and its Subsidiaries on a consolidated basis, then a sufficient number
of Subsidiaries shall be designated by the Borrower (or, in the event the
Borrower has failed to do so within twenty days, the Administrative Agent) to
eliminate such excess, and such designated Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement.
“Increased Amount Date” has the meaning specified in Section 2.14(b).
“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term Loans, as the context requires.
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).
“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan Commitments of a given Series at such time and, in each
case, but without duplication, the Credit Extensions made thereunder.
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).
“Incremental Revolving Loan Lender” has the meaning specified in Section
2.14(b).
“Incremental Revolving Loans” has the meaning specified in Section 2.14(e).
“Incremental Term Loan Commitments” has the meaning specified in Section
2.14(a).
“Incremental Term Loan Lender” has the meaning specified in Section 2.14(b).


26

--------------------------------------------------------------------------------

 


“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
“Incremental Term Loans” has the meaning specified in Section 2.14(f).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account is payable (unless being contested in good faith and by
appropriate proceedings) and (ii) earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests valued, in the case of a redeemable preferred interest that is a
Disqualified Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Indebtedness shall not include
the Existing Post Preferred Stock.


27

--------------------------------------------------------------------------------

 


“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or CDOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan or CDOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or Swing Line Loan, the last Business Day of each
December, March, June and September and the Maturity Date of the Facility under
which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan or CDOR Rate Loan, the
period commencing on the date such Eurodollar Rate Loan or CDOR Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan or CDOR Rate
Loan, as applicable, and ending on the date one, two, three or six months (or,
if available to all Lenders, 12 months) thereafter, as selected by the Borrower
in its Committed Loan Notice or Conversion/Continuation Notice, as applicable;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interest Rate Determination Date” means, with respect to any Interest Period in
respect of Eurodollar Rate Loans, the date that is two Business Days prior to
the first day of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.


28

--------------------------------------------------------------------------------

 


“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in favor of
such L/C Issuer relating to such Letter of Credit.
“Joinder Agreement” means an agreement substantially in the form of Exhibit F.
“Judgment Currency” has the meaning specified in Section 10.20.
“Junior Indebtedness” has the meaning specified in Section 7.14.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) Barclays Bank PLC, (ii) Bank of America, N.A., (iii)
Credit Suisse AG, Cayman Islands Branch, (iv) Deutsche Bank AG New York Branch,
(v) JPMorgan Chase Bank, N.A., (vi) Wells Fargo Bank, N.A., (vii) any other
Revolving Credit Lender that may become and agrees to become an L/C Issuer
pursuant to Section 2.03(k), (viii) any successor issuer of Letters of Credit
hereunder or (ix) collectively, all of the foregoing, in each case, in their
respective capacities as an issuer thereof. It is understood and agreed that
each L/C Issuer’s and its respective Affiliates’ share of the Letter of Credit
Sublimit shall not exceed the amount set forth opposite such L/C Issuer’s name
on Schedule 2.01 (as such Schedule may be amended with the consent of each
affected L/C Issuer and the Borrower) under the caption “Letter of Credit
Commitment.”


29

--------------------------------------------------------------------------------

 


“L/C Obligations” means, as at any date of determination, (i) the aggregate
amount available to be drawn under all outstanding Letters of Credit plus (ii)
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, in each
case, using the U.S. Dollar Equivalent of amounts denominated in an Alternative
Currency. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LCA Election” means the Borrower’s election to treat a specified Investment
(including a Permitted Acquisition) as a Limited Condition Acquisition by giving
written notice of such election to the Administrative Agent at any time prior to
the closing of such Limited Condition Acquisition.
“LCA Test Date” has the meaning specified in Section 1.09(c).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


30

--------------------------------------------------------------------------------

 


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment, by the Borrower or one or more of its Subsidiaries whose
consummation is not, by the terms of the applicable purchase, sale, joint
venture, merger or any other definitive agreement with respect to such Permitted
Acquisition or other Investment, conditioned on the availability of, or on
obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower hereunder in the
form of a Revolving Credit Loan, a Swing Line Loan, an Incremental Revolving
Loan or an Incremental Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Pari Passu Intercreditor Agreement, each agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, any Joinder Agreement and any other agreement or
instrument designated as a “Loan Document” by its terms.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of the Borrower’s Common Stock that are issued and
outstanding on the date of the relevant Restricted Payment and listed on The New
York Stock Exchange (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange) multiplied by (b) the arithmetic mean
of the closing price per share of such Common Stock as reported by The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for each of the 30 consecutive trading days
immediately preceding the date of such Restricted Payment.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Real Estate Asset” means (a) any fee-owned real property with a fair
market value in excess of $40,000,000 and (b) any leased real property where
inventory, machinery and equipment with a value in excess of $20,000,000 is or
is expected to be maintained.
“Maturity Date” means, with respect to the Revolving Credit Facility, March 28,
2022 and, with respect to any Incremental Term Loans, each Incremental Term Loan
Maturity Date applicable thereto; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.


31

--------------------------------------------------------------------------------

 


“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are available (other than for purposes of calculating ratios pursuant to Section
7.11, which shall look to the most recently completed four fiscal quarters of
the Borrower).
“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase in the amount, extension of the maturity or renewal of, any of the
Commitments or Loans (other than (i) any conversion or continuation of any
Borrowing from one Type into another Type, (ii) the making of any Revolving
Credit Loan or Swing Line Loan or (iii) the issuance, renewal, extension or
amendment of any Letter of Credit).
“MNPI” has the meaning specified in Section 6.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policy” has the meaning specified in Section 6.11(b)(iv).
“Mortgaged Property” means the real properties listed on Schedule 1.01B and any
real property which becomes subject to a Mortgage pursuant to Section 6.11(b).
“Mortgages” has the meaning specified in Section 6.11(b).
“Multiemployer Plan” means an employee benefit plan defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by the Borrower of any Qualified
Equity Interests of the Borrower (other than pursuant to any employee stock or
stock option compensation plan or pursuant to any issuance permitted by Section
7.02(k) or 7.06(c)) in each case after February 3, 2012, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements), minus any
portion of such amount used by the Borrower and its Subsidiaries on or prior to
such date of determination to make (1) Investments pursuant to Section
7.02(c)(iv)(C)(3) of this Agreement or the Original Credit Agreement, (2)
Investments pursuant to Section 7.02(o)(3) of this Agreement or the Original
Credit Agreement, (3) Restricted Payments pursuant to Section 7.06(e)(3) of this
Agreement or the Original Credit Agreement or (4) payments of Junior
Indebtedness pursuant to Section 7.14(c)(4) of this Agreement and the Original
Credit Agreement.


32

--------------------------------------------------------------------------------

 


“NFIP” has the meaning specified in Section 6.11(b)(vii).
“Non-Guarantor Cap” has the meaning specified in the definition of “Permitted
Acquisition.”
“Note” means a promissory note made by the Borrower (x) in favor of a Revolving
Credit Lender evidencing Revolving Credit Loans made by such Revolving Credit
Lender, substantially in the form of Exhibit C-1 or (y) in favor of an
Incremental Term Loan Lender evidencing Incremental Term Loans made by such
Incremental Term Loan Lender, substantially in the form of Exhibit C-2.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offer Loans” has the meaning specified in Section 10.06(b)(vii)(A).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from one
or more of the following: such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


33

--------------------------------------------------------------------------------

 


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or mortgage recording Taxes, any other
excise or property Taxes, or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document.
“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Swing
Line Loans and Incremental Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans, Swing Line Loans and Incremental Term
Loans, as the case may be, occurring on such date and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts, in each case, using the U.S. Dollar Equivalent of obligations
denominated in an Alternative Currency.
“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit I.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any investment by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business or a separate operation (whether by the acquisition of capital
stock, assets or any combination thereof) of any other Person if:


34

--------------------------------------------------------------------------------

 


(a)    the acquired entity, assets or operations shall be in the Permitted
Business, or a line of business reasonably related, complementary, synergistic
or ancillary thereto or reasonable extensions thereof;
(b)    the aggregate amount of the Consolidated EBITDA of the Persons that do
not become Loan Parties as a result of any such acquisition and all other
Permitted Acquisitions closed on or after the Closing Date shall not exceed the
greater of (i) $230,000,000 and (ii) 25% of the Consolidated EBITDA of the
Borrower and its Subsidiaries based on the most recent financial statements
delivered under Section 6.01(a) or (b) after giving effect to all acquisitions
whether closed prior to, on or after the Closing Date, but prior to giving
effect to the proposed acquisition (the “Non-Guarantor Cap”); and
(c)    no Default or Event of Default under Section 8.01(f) or 8.01(g) shall
have occurred and be continuing as of the closing date of the proposed
acquisition.
“Permitted Business” means the growing, packaging, manufacturing, processing,
licensing, distribution and/or sale of any product that is ingestible by a
natural person or the provision of any service with respect thereto.
“Permitted Holder” means (a) William P. Stiritz, (b) any of his immediate family
members or (c) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding a
50.1% or more controlling interest of which consist of William P. Stiritz and/or
his immediate family members.
“Permitted Liens” means those Liens permitted pursuant to Section 7.01.
“Permitted Prior Liens” has the meaning specified in Section 5.20.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Default
or Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is secured, the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions with
respect to the collateral for the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole (and the Liens on any collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall have the same (or lesser) priority relative to the Liens on
the collateral securing the Obligations), (f) the terms and conditions
(excluding as to collateral, subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole, (g) if such Indebtedness being modified,
refinanced, refunded, renewed or extended was unsecured, such modification,
refinancing, refunding, renewal or extension shall also be unsecured and (h)
such modification, refinancing, refunding, renewal or extension is incurred by
one or more Persons who is an obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


35

--------------------------------------------------------------------------------

 


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” means the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests, Pledged Trust Interests and Pledged Alternative Equity
Interests (each as defined in the Collateral Agreement) required to be delivered
by the Loan Parties pursuant to Section 5.2 of the Collateral Agreement.
“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom.
“Prepayment Notice” shall mean a notice of the optional prepayment of Revolving
Credit Loans or Incremental Term Loans pursuant to Section 2.05(a), which shall
be substantially in the form of Exhibit A-3.
“Prime Rate” means, the rate last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).
“Private Lender” has the meaning specified in Section 6.02.
“Pro Rata Obligations” means the Loans and the Letters of Credit.


36

--------------------------------------------------------------------------------

 


“Public Lender” has the meaning specified in Section 6.02.
“Purchase Money Note” means a promissory note (which, if made to or to the order
of a Loan Party, shall be pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Collateral Documents) evidencing the
obligation of a Receivables Subsidiary or a Special Purpose Vehicle to pay the
purchase price for Receivables or other Indebtedness to the Borrower or any
Subsidiary (or to a Receivables Subsidiary in the case of a transfer to a
Special Purpose Vehicle) in connection with a Qualified Receivables Transaction,
which note shall be repaid from cash available to the maker of such note, other
than cash required to be held as reserves pursuant to Receivables Documents,
amounts paid in respect of interest, principal and other amounts owing under
Receivables Documents and amounts paid in connection with the purchase of newly
generated Receivables.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any such Subsidiary may sell, convey or otherwise
transfer to a Receivables Subsidiary (in the case of a transfer by the Borrower
or any Subsidiary) or to any Special Purpose Vehicle (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any
Receivables Program Assets (whether existing on the Closing Date or arising
thereafter); provided that: (1) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Subsidiary or Special
Purpose Vehicle (a) is Guaranteed by the Borrower or any Subsidiary (other than
a Receivables Subsidiary), excluding Guarantees of obligations pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates the
Borrower or any Subsidiary (other than a Receivables Subsidiary) in any way
other than pursuant to Standard Securitization Undertakings, or (c) subjects any
property or asset of the Borrower or any Subsidiary (other than a Receivables
Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction of obligations incurred in such transactions, other than pursuant
to Standard Securitization Undertakings; (2) neither the Borrower nor any
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Borrower, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable and Standard
Securitization Undertakings; and (3) the Borrower and its Subsidiaries (other
than a Receivables Subsidiary) do not have any obligation to maintain or
preserve the financial condition of a Receivables Subsidiary or a Special
Purpose Vehicle or cause such entity to achieve certain levels of operating
results other than Standard Securitization Undertakings.
“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).
“Ratio Calculation Date” has the meaning specified in Section 1.09(b)(i).
“Receivables” means all rights of the Borrower or any of its Subsidiaries (other
than a Receivables Subsidiary) to payments (whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), which rights are
identified in the accounting records of the Borrower or such Subsidiary as
accounts receivable.


37

--------------------------------------------------------------------------------

 


“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Subsidiary and/or a Receivables
Subsidiary, and (2) each other instrument, agreement and other document entered
into by the Borrower, a Subsidiary or a Receivables Subsidiary relating to the
transactions contemplated by the agreements referred to in clause (1) above.
“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Subsidiary or a Receivables Subsidiary
pursuant to the Receivables Documents; (2) all Receivables Related Assets in
respect of Receivables described in clause (1); and (3) all collections
(including recoveries) and other proceeds of the assets described in the
foregoing clauses.
“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Subsidiary or a Special Purpose Vehicle (including, without
limitation, Standard Securitization Undertakings).
“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.
“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Subsidiary (other than a Receivables Subsidiary) in a Qualified Receivables
Transaction to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
Receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the Borrower or a
Subsidiary (other than a Receivables Subsidiary).
“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent of a board resolution
of the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.


38

--------------------------------------------------------------------------------

 


“Recipient” means the Administrative Agent, any Lender or any L/C Issuer, as
applicable.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Incremental Term Loans, a Committed
Loan Notice or Conversion/Continuation Notice, as applicable, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Incremental
Term Loan Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.


39

--------------------------------------------------------------------------------

 


“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party, and including solely for purposes of Section
4.01(a), the secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans or CDOR Rate Loans, having the same Interest Period made
pursuant to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to Section
2.01 in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Credit Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including by the making of Incremental Revolving Credit
Commitments). As of the Closing Date, the aggregate amount of the Revolving
Credit Commitments of all Revolving Credit Lenders is $800,000,000.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time and the
Credit Extensions made thereunder.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations or Swing Line Loans outstanding at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“Revolving Facility Test Condition” means, as of the end of any fiscal quarter,
that the aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and L/C Obligations (excluding (i) L/C Obligations in respect of Letters
of Credit that have been Cash Collateralized and (ii) other L/C Obligations
described in clause (i) of the definition thereof in an amount not to exceed
$20,000,000) exceeds 30% of the Revolving Credit Commitments as of such date.


40

--------------------------------------------------------------------------------

 


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means a country, territory or a government of a country or
territory that is subject to Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, by the
United Nations Security Council, the European Union, or any European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“S&P” means S&P Global Inc., through its S&P Global Ratings division or any
successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlements of international banking transactions in the relevant
Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Screen Rate” means, (i) in relation to a Loan denominated in U.S. Dollars or
Pounds Sterling, the ICE Benchmark Administration London Interbank Offered Rate
for the relevant currency and Interest Period and (ii) in relation to a Loan
denominated in Euros, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, in each case,
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank; provided that, notwithstanding anything to the
contrary herein or in any other Loan Document, (i) each commodity Swap Contract
shall have an explicit dollar cap (each, a “Commodity Swap Collateral Cap”) on
the extent to which the obligations to the Hedge Bank under such Swap Agreement
may be secured by the Collateral and the aggregate amount of all Commodity Swap
Collateral Caps shall not exceed the greater of $160,000,000 and 1.75% of
Consolidated Total Assets of the Borrower (it being understood that any
obligations to a Hedge Bank under any such Swap Contract exceeding such
individual or aggregate Commodity Swap Collateral Cap shall be deemed for all
purposes hereof and of the other Loan Documents not to be incurred under a
Secured Hedge Agreement, and such obligations shall not constitute Obligations
for purposes of this Agreement or the other Loan Documents), (ii) at the time
that any commodity Swap Contract is entered into that is intended to be secured
by the Collateral the Borrower shall notify the Administrative Agent of the
Hedge Bank party thereto and the Commodity Swap Collateral Cap associated
therewith and (iii) if reasonably requested by the Administrative Agent, in each
case in order to preserve and protect the priority of the Lien of the
Administrative Agent for the benefit of the Secured Parties securing the
Obligations under the Collateral Documents, including the Mortgages (if any),
the Borrower shall take such further actions, including obtaining date down
title searches showing no material intervening Liens that would be prior to the
Lien of the Collateral Documents, including the Mortgages (if any), obtaining
endorsements to title insurance policies, filing Mortgage modifications and
taking such other actions as may be contemplated by Section 6.15.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, with respect to any Secured Cash Management Agreement, the Cash
Management Banks, with respect to any Secured Hedge Agreement, the Hedge Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05,


41

--------------------------------------------------------------------------------

 


and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.
“Seller’s Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Receivables Subsidiary to which Receivables
Program Assets have been transferred, including any such debt or equity received
as consideration for or as a portion of the purchase price for the Receivables
Program Assets transferred, or any other instrument through which the Borrower
or any Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Receivables Program Assets.
“Senior Notes” means, collectively, the 2022 Senior Notes, the 2024 Senior
Notes, the 2025 5.50% Senior Notes, the 2025 8.00% Senior Notes, the 2026 Senior
Notes and the 2027 Senior Notes.
“Senior Secured Leverage Ratio” means, with respect to any Measurement Period,
the ratio of (i) Consolidated Senior Secured Debt (which shall be calculated net
of unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries)
as of the last day of such Measurement Period to (ii) Consolidated EBITDA for
such Measurement Period, in each case for the Borrower and its Subsidiaries.
“Series” has the meaning specified in Section 2.14(b).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


42

--------------------------------------------------------------------------------

 


“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Subsidiaries to implement a
Qualified Receivables Transaction.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which any foreign exchange computation is to be made in the case of any
Letter of Credit denominated in an Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Subsidiary of the Borrower which, in the good faith judgment of the board
of directors of the appropriate company, are reasonably customary in an accounts
receivable transaction, including any Receivables Repurchase Obligation.
“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.


43

--------------------------------------------------------------------------------

 


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Barclays Bank PLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a), which shall be substantially in the form
of Exhibit A-4.
“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Syndication Agent” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Securities, LLC, in their capacity
as co-syndication agents.
“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).


44

--------------------------------------------------------------------------------

 


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $75,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Trade Date” has the meaning specified in Section 10.06(h)
“Transaction” means, collectively, (a) the entering into by the Borrower and its
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) any initial Credit Extensions on the Closing Date and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or CDOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Dollar” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Valuation Date) for the
purchase of U.S. Dollars with such Alternative Currency.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


45

--------------------------------------------------------------------------------

 


“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit H1-H4, as the context requires.
“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Credit Loan or the date of issuance,
amendment or continuation of any Letter of Credit, (ii) the first Business Day
of each calendar month, (iii) any other date reasonably designated by the
Administrative Agent or an L/C Issuer in order to reasonably assure a correct
exchange rate or (iv) any date that is as otherwise expressly provided for
herein.
“Voting Participant” has the meaning specified in Section 10.06(d).
“Voting Participant Notification” has the meaning specified in Section 10.06(d).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.
“Write Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-in
Legislation Schedule.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withholding Agent” means any Loan Party and the Administrative Agent.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”


46

--------------------------------------------------------------------------------

 


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms.
(a)     Generally. Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with
GAAP, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time, and applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein; provided that if at any time a change in GAAP occurs that
would result in a change to the method of accounting for obligations relating to
a lease that was accounted for by a Person as an operating lease as of the
Closing Date (or any similar lease entered into after the Closing Date by such
Person), such obligations shall be accounted for as obligations relating to an
operating lease and not as a Capital Lease.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.
Section 1.04    Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


47

--------------------------------------------------------------------------------

 


Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06     Letter of Credit Amounts. With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
Section 1.07    Currency Equivalents Generally; Change of Currency. For purposes
of this Agreement and the other Loan Documents (other than Articles 2, 9 and 10
hereof), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in U.S. Dollars, such amounts shall be deemed to
refer to U.S. Dollars or U.S. Dollar Equivalents and any requisite currency
translation shall be based on the Spot Rate in effect on the Business Day of
such transaction or determination. Notwithstanding the foregoing, for purposes
of determining compliance with Sections 7.01, 7.02 and 7.03 with respect to any
amount of Liens, Indebtedness or Investment in currencies other than U.S.
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien is created,
Indebtedness is incurred or Investment is made. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(not to be unreasonably withheld) to appropriately reflect a change in currency
of any country and any relevant market conventions or practices relating to such
change in currency.
Section 1.08    Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.09    Certain Calculations.
(a)    All pro forma calculations permitted or required to be made by the
Borrower or any Subsidiary pursuant to this Agreement shall include only those
adjustments that have been certified by a Responsible Officer of the Borrower as
having been prepared in good faith based upon reasonably detailed written
assumptions believed by the Borrower at the time of preparation to be reasonable
and which are reasonably foreseeable. Any ratio calculated hereunder that
includes Consolidated EBITDA shall look to Consolidated EBITDA for the most
recently completed Measurement Period.
(b)    The pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
and Consolidated Interest Coverage Ratio shall be calculated as follows:


48

--------------------------------------------------------------------------------

 


(i)     in the event that the Borrower or any Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness subsequent to the
last day of the Measurement Period for which such pro forma ratio is being
calculated but on or prior to the date of the event for which the calculation of
such pro forma ratio is being made (a “Ratio Calculation Date”), then such pro
forma ratio shall be calculated as if such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness (and all other
incurrences, assumptions, guarantees, redemptions, retirements or
extinguishments of Indebtedness consummated since the last day of the applicable
Measurement Period but on or prior to the Ratio Calculation Date) had occurred
at the last day of the applicable Measurement Period; provided that (i) in the
case of any incurrence of Indebtedness or establishment of any revolving credit
or delayed draw commitments, (x) a borrowing of the maximum amount of
Indebtedness available under such revolving credit or delayed draw commitments
shall be assumed and (y) the cash proceeds of such incurred Indebtedness shall
be excluded from amounts that may be netted in the calculation of pro forma
Consolidated Leverage Ratio or pro forma Senior Secured Leverage Ratio, as
applicable and (ii) the pro forma Consolidated Interest Charges for the
applicable Measurement Period shall be calculated assuming such Indebtedness had
been outstanding or repaid, as the case may be, since the first day and through
the end of the applicable Measurement Period (taking into account any interest
rate Swap Contracts applicable to such Indebtedness);
(ii)     in the event that any Permitted Acquisitions or other permitted
Investments are made subsequent to the last day of the applicable Measurement
Period for which such pro forma ratio is being calculated but on or prior to the
Ratio Calculation Date, then Consolidated EBITDA shall be (x) increased by an
amount equal to the Consolidated EBITDA attributable to the property or
Investment that is the subject of such Permitted Acquisition or other permitted
Investment, in each case assuming such Permitted Acquisition or other permitted
Investment had been made on the first day of the applicable Measurement Period
and (y) otherwise calculated as set forth in the third paragraph of the
definition of “Consolidated EBITDA” on a Pro Forma Basis;
(iii)     in the event that Dispositions are made subsequent to the last day of
the applicable Measurement Period for which such pro forma ratio is being
calculated but on or prior to the relevant Ratio Calculation Date, then
Consolidated EBITDA shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Disposition or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto, in each case assuming such Disposition had been
made on the first day of the applicable Measurement Period; and
(iv)     for the avoidance of doubt, the cash used in connection with any
transaction specified above shall be excluded from amounts that may be netted in
the calculation of pro forma Consolidated Leverage Ratio or Senior Secured
Leverage Ratio, as applicable.


49

--------------------------------------------------------------------------------

 


(c)    Notwithstanding anything to the contrary in this Agreement, solely for
the purpose of (A) measuring the relevant financial ratios and basket
availability or pro forma compliance with any covenant with respect to the
incurrence of any Indebtedness (including any Incremental Term Loans,
Incremental Revolving Loans, Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments) or Liens or the making of any Investments
(including the determination of whether an acquisition is a Permitted
Acquisition) or Dispositions or (B) determining compliance with representations
and warranties or (other than for purposes of Section 2.14(d)(i)) the occurrence
of any Default or Event of Default, in each case, in connection with a Limited
Condition Acquisition, if the Borrower has made an LCA Election with respect to
such Limited Condition Acquisition, the date of determination of whether any
such action is permitted hereunder shall be deemed to be the date on which the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving effect on a Pro Forma Basis to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most
recently completed Measurement Period ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such financial ratio or basket, such financial ratio or basket
shall be deemed to have been complied with. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of the financial ratio under Section 7.11 on or following
the relevant LCA Test Date and prior to the earlier of (x) the date on which
such Limited Condition Acquisition is consummated or (y) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial ratio shall be calculated (and tested) on a Pro Forma Basis assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated until such time as the applicable Limited
Condition Acquisition has actually closed or the definitive agreement with
respect thereto has been terminated.
(d)    For purposes of determining the calculation in the definition of Secured
Hedge Agreement, or determining compliance with Sections 7.01, 7.02, 7.03, 7.06
and 7.14, with respect to any grant of any Lien, the making of any Investment or
Restricted Payment, the incurrence of any Indebtedness or the prepayment,
redemption, purchase, defeasement or satisfaction of Junior Indebtedness (each,
a “Covenant Transaction”) in reliance on a “basket” that makes reference to a
percentage of Consolidated Total Assets, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in the amount of
Consolidated Total Assets occurring after the time such Covenant Transaction is
incurred, granted or made in reliance on such provision.
(e)    For purposes of calculating any “net” ratio test utilized in any debt
incurrence test (including any amounts permitted to be incurred pursuant to
Section 2.14 and Section 7.03(s)), such ratio shall be calculated after giving
effect to any such incurrence on a pro forma basis, and, in each case, with
respect to any revolving credit commitments being established utilizing a debt
incurrence test (including any Incremental Revolving Commitment), assuming a
borrowing of the maximum amount of such revolving credit commitment (but for the
avoidance of doubt, no other previously established revolving commitment), and
such calculation shall be made excluding the cash proceeds from such incurrence
from the amount of cash and Cash Equivalents that may be netted in the
calculation of pro forma Consolidated Leverage Ratio or pro forma Senior Secured
Leverage Ratio, as applicable.


50

--------------------------------------------------------------------------------

 


ARTICLE 2.
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower in U.S.
Dollars or an Alternative Currency, in each case, from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments at such time and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Revolving Credit Lender’s Applicable
Percentage of all Swing Line Loans shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans (x)
denominated in U.S. Dollars may be Base Rate Loans or Eurodollar Rate Loans and
(y) denominated in an Alternative Currency shall be Eurodollar Rate Loans, in
each case, as further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Revolving Credit Loans or Incremental
Term Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans or CDOR Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by “pdf” or similar electronic
format, in the form of a Committed Loan Notice or a Continuation/Conversion
Notice, as applicable (each, a “Notice”). Each such Notice must be received by
the Administrative Agent not later than (i) 11:00 a.m. three Business Days prior
to the requested date of any Borrowing or continuation of Eurodollar Rate Loans
or CDOR Rate Loans or of any conversion of or conversion to Eurodollar Rate
Loans and (ii) 11:00 a.m. one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or Borrowing or continuation of CDOR Rate Loans shall
be in a minimum principal amount of $5,000,000 and whole multiples of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(b), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Notice shall specify, as applicable, (1) whether the Borrower is requesting a
Revolving Credit Borrowing, an Incremental Borrowing, a conversion of Revolving
Credit Loans or Incremental Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans or CDOR Rate Loans, (2) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (3) the principal amount of Loans to be borrowed, converted or
continued, (4) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans or Incremental Term Loans are to be converted, (5) if applicable,
the duration of the applicable Interest Period with respect thereto and (6) in
the case of Revolving Credit Borrowings or Revolving Credit Loans, the currency
of the Loans to be borrowed, continued or converted (provided, that if the
Borrower shall fail to so specify, the applicable Revolving Credit Borrowing
shall be denominated in U.S. Dollars). With respect to Loans denominated in U.S.
Dollars, if the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans or a Borrowing or
continuation of CDOR Rate Loans in any such Committed Loan Notice or
Continuation/Conversion Notice, as applicable, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. If
the Borrower fails to give a timely notice requesting a continuation of
Eurodollar Rate Loans (other than Loans denominated in U.S. Dollars) or CDOR
Rate Loans, then the Interest Period applicable to the Loans will be deemed to
be an Interest Period of one month. No Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be repaid or
prepaid in the original currency of such Loan and reborrowed in such other
currency. Notwithstanding anything to the contrary herein, a Swing Line Loan and
any Incremental Term Loan must be denominated in U.S. Dollars and may not be
converted to a Eurodollar Rate Loan or CDOR Rate Loan.


51

--------------------------------------------------------------------------------

 


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Revolving Credit
Loans or Incremental Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 12:00
p.m., in the case of any Eurodollar Rate Loan, CDOR Rate Loan or Base Rate Loan
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is to be made on the Closing Date, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted and a CDOR Rate Loan may be continued, in each case, only
on the last day of an Interest Period for such Eurodollar Rate Loan or such CDOR
Rate Loan, as applicable. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans or CDOR
Rate Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans or CDOR Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in the Prime Rate used in determining
the Base Rate promptly following the public announcement of such change.


52

--------------------------------------------------------------------------------

 


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen (15) Interest Periods in effect at any one time.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in U.S. Dollars
or, if the applicable L/C Issuer shall agree, in one or more Alternative
Currencies for the account of the Borrower (or any of its Subsidiaries so long
as the Borrower is a joint and several co-applicant, and references to the
“Borrower” in this Section 2.03 and elsewhere in this Agreement with respect to
requests for Letters of Credit (including renewals or continuations thereof)
shall be deemed to include any such Subsidiary), and to amend or extend Letters
of Credit previously issued by it, in accordance with Section 2.03, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, (x) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the aggregate amount of L/C Obligations owing to an L/C Issuer
shall not exceed the amount set forth opposite such L/C Lender’s name on
Schedule 2.01 under the caption “Letter of Credit Commitments”; provided that
this clause (z) shall not apply to the “roll-over” of Existing Letters of Credit
under this Agreement on the Closing Date. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(i)    No L/C Issuer shall issue any Letter of Credit if:
(A)        subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Credit Lenders have approved
such expiry date; or


53

--------------------------------------------------------------------------------

 


(B)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless such Letter of Credit is Cash
Collateralized no less than fifteen (15) days prior to the Letter of Credit
Expiration Date at 105% of the face amount thereof.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
(B)        the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
(C)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
provided that such initial minimum amount shall not apply to any Existing Letter
of Credit;
(D)        except as otherwise agreed by such L/C Issuer, such Letter of Credit
is to be denominated in a currency other than U.S. Dollars or an Alternative
Currency; or
(E)        any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Revolving Credit Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to any required
adjustment pursuant to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from the Letter of Credit then proposed to be issued and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.


54

--------------------------------------------------------------------------------

 


(iii)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 9 hereof with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 9 hereof included such L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i)Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 12:00 p.m. at least three Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; (H)
the requested currency of the requested Letter of Credit (which shall be U.S.
Dollars or an Alternative Currency); provided that if the currency is not
specified, the requested currency of the requested Letter of Credit shall be
deemed to be U.S. Dollars; and (I) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.


55

--------------------------------------------------------------------------------

 


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 4 hereof shall not then
be satisfied, then, subject to the terms and conditions hereof, the applicable
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that, unless otherwise agreed to
by the applicable L/C Issuer, any such Auto-Extension Letter of Credit must
permit the applicable L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date unless such Letter of
Credit is Cash Collateralized at 105% of the face amount thereof in accordance
with this Agreement; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the applicable L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (i) or (ii) of Section 2.03(a) or
otherwise), or (B) it has received notice (in writing) on or before the day that
is seven days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing the applicable L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


56

--------------------------------------------------------------------------------

 


(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in U.S. Dollars. In the case of any such reimbursement in
U.S. Dollars of a drawing as of the applicable Valuation Date under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Borrower of the U.S. Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
next Business Day following any payment by the applicable L/C Issuer under a
Letter of Credit (or on the second Business Day following any payment by the
applicable L/C Issuer if such notice is delivered to the Borrower after 11:00
a.m. on the date of any such payment) (each such applicable date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing as
provided in this Section 2.03(c). If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (in U.S. Dollars in the case of a Letter of Credit
denominated in U.S. Dollars, and expressed, in the case of a Letter of Credit
denominated in an Alternative Currency, U.S. Dollars in the amount of the U.S.
Dollar Equivalent thereof (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 12:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in U.S. Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.


57

--------------------------------------------------------------------------------

 


(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit issued by it, as contemplated by this Section 2.03(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by the applicable L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the applicable L/C Issuer shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by the applicable L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the applicable L/C Issuer in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.


58

--------------------------------------------------------------------------------

 


(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the applicable L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will promptly distribute to such Revolving
Credit Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the applicable L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of the applicable L/C Issuer its Applicable Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Revolving Credit Lender,
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


59

--------------------------------------------------------------------------------

 


(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid or such
claim arises from the applicable L/C Issuer’s gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction).
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a final
non-appealable order of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a final non-appealable order of
a court of competent jurisdiction to have been caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, any L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


60

--------------------------------------------------------------------------------

 


(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, in U.S. Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
U.S. Dollar Equivalent determined as of the last Business Day of each March,
June, September and December of the daily amount available to be drawn under
such Letter of Credit; provided that any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the last Business Day of each December, March, June, and
September, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in U.S. Dollars, a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer, at a rate per annum of 0.125%, computed on the U.S.
Dollar Equivalent determined as of the last Business Day of each March, June,
September and December of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each December, March, June and September
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


61

--------------------------------------------------------------------------------

 


(j)    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control. To the extent any defaults, representations, or
covenants contained in any Issuer Documents are more restrictive than the Events
of Default, representations, or covenants contained herein, the Events of
Default, representations and covenants herein shall control.
(k)    Additional L/C Issuers. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Credit Lenders or Affiliates of
Revolving Credit Lenders to act as an L/C Issuer under the terms of this
Agreement, with the consent of each of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Revolving Credit Lender(s) or
Affiliate thereof. Any Revolving Credit Lender or Affiliate thereof designated
as an L/C Issuer pursuant to this Section 2.03(k) shall be deemed to be the L/C
Issuer with respect to Letters of Credit issued or to be issued by such
Revolving Credit Lender, and all references herein and in the other Loan
Documents to the term “L/C Issuer” shall, with respect to such Letters of
Credit, be deemed to refer to such Revolving Credit Lender in its capacity as
L/C Issuer thereof, as the context shall require.
(l)    Reporting. Not later than the third Business Day following the last day
of each calendar month (or at such other intervals as the Administrative Agent
and the applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) paid or payable by the Borrower to such L/C Issuer during such
month.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time in U.S. Dollars on
any Business Day during the Availability Period with respect to the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Percentage of the Outstanding Amount
of Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, and (ii)
the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.


62

--------------------------------------------------------------------------------

 


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by “pdf” or similar electronic format. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000 and whole
multiples of $100,000 in excess of that amount, and (ii) the requested borrowing
date, which shall be a Business Day. Unless the Swing Line Lender has received
notice from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, and shall on the date ten Business Days after any Swing Line Loan is
made automatically be deemed to have requested, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in U.S. Dollars in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.


63

--------------------------------------------------------------------------------

 


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
(or, if no request has been submitted, the deemed request) for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.


64

--------------------------------------------------------------------------------

 


(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice in the form of a Prepayment Notice
delivered to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans or Incremental Term Loans in whole or
in part without premium or penalty (other than, in the case of any Eurodollar
Rate Loan, any amounts required pursuant to Section 3.05 and, in the case of any
Incremental Term Loans, any premium contained in the applicable Joinder
Agreement); provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans or CDOR Rate Loans and (2) one Business Day
prior to any date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans and CDOR Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(i) the date and amount of such prepayment and (ii) the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans or CDOR Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any voluntary prepayment of a Loan pursuant to this Section 2.05(a)(i) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts if required pursuant to Section 3.05. Subject to Section
2.16, each such prepayment of the outstanding Incremental Term Loans pursuant to
this Section 2.05(a)(i) shall be applied as directed by the Borrower to the
installments thereof. All payments made pursuant to this Section 2.05(a) shall
be applied on a pro rata basis to each Lender holding Loans of the applicable
Facility or Series being prepaid.
(ii)    The Borrower may, upon notice in the form of a Swing Line Loan
Prepayment Notice delivered to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily


65

--------------------------------------------------------------------------------

 


prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $500,000
and in integral multiples of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(b)    Mandatory.
(i)    Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03) the Borrower shall prepay (or
Cash Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees, costs and expenses incurred or
reasonably anticipated to be incurred within 90 days thereof in connection
therewith immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments (or Cash Collateralization) to be applied as set forth in
clauses (iii) and (v) below).
(ii)    In the event that (a) there shall be Consolidated Excess Cash Flow for
any Fiscal Year (commencing, if applicable, with the Fiscal Year specified in
the Joinder Agreement pursuant to which any Incremental Term Loan Commitments
are established or any Incremental Term Loans are made) and (b) there are any
Incremental Term Loans outstanding at the end of such Fiscal Year, the Borrower
shall, no later than ninety-five (95) days after the end of such Fiscal Year,
prepay an aggregate principal amount of the Incremental Term Loans equal to (A)
the ECF Percentage of such Consolidated Excess Cash Flow for such Fiscal Year
less (B) an amount equal to the aggregate principal amount of Incremental Term
Loans voluntarily prepaid by the Borrower during such Fiscal Year pursuant to
Section 2.05(a) with internally generated cash of the Borrower (and not from the
proceeds of Indebtedness or the sale or issuance of Equity Interests and
excluding any Term Loans purchased pursuant to Section 10.06(b)(vii)) (such
amount, the “Excess Cash Flow Amount”) to be applied as set forth in clauses
(iii) and (v) below;


66

--------------------------------------------------------------------------------

 


(iii)    Each prepayment (or Cash Collateralization, as applicable) of Pro Rata
Obligations pursuant to this Section 2.05(b) shall be applied, first, to the
Incremental Term Loans held by all Incremental Term Loan Lenders in accordance
with their Applicable Percentages (allocated pro rata to principal repayment
installments thereof as set forth in the applicable Joinder Agreement), second,
any excess after the application of such proceeds in accordance with clause
first above, to the Revolving Credit Facility in the manner set forth in clause
(v) of this Section 2.05(b) and third, any excess after the application of such
proceeds in accordance with clauses first and second above may be retained by
the Borrower. Any prepayment of a Loan pursuant to this Section 2.05(b) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05
(iv)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings)
(in an aggregate amount equal to 105% of the face amount thereof) in an
aggregate amount sufficient to reduce the Total Revolving Credit Outstandings to
the aggregate Revolving Credit Commitments. If for any reason the Outstanding
Amount of L/C Obligations at any time exceed the Letter of Credit Sublimit at
such time, the Borrower shall immediately prepay L/C Borrowings and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Outstanding Amount of L/C Obligations to the Letter of Credit Sublimit. If
for any reason the Outstanding Amount of Swing Line Loans at any time exceeds
the Swing Line Sublimit at such time, the Borrower shall immediately prepay
Swing Line Loans in an aggregate amount sufficient to reduce the Outstanding
Amount of Swing Line Loans to the Swing Line Sublimit.
(v)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans held by all Revolving Credit Lenders in accordance with their
Applicable Percentages, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable. Prepayments of the Revolving Credit Facility made
pursuant to this Section 2.05(b) shall be applied ratably to the outstanding
Revolving Credit Loans. Amounts to be applied pursuant to this Section 2.05(b)
to the mandatory prepayment of Incremental Term Loans and Revolving Credit Loans
shall be applied, as applicable, first to reduce outstanding Base Rate Loans and
any amounts remaining after such application shall be applied as directed by the
Borrower to prepay Eurodollar Rate Loans or CDOR Rate Loans.


67

--------------------------------------------------------------------------------

 


Section 2.06    Termination or Reduction of Commitments.
(a)     Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments of the Revolving
Credit Facility hereunder, the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations would exceed
the Letter of Credit Sublimit or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments of Swing Line Loans hereunder,
the Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
(b)    Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Revolving Credit Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Commitments
shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans.
(a)    Incremental Term Loans. In the event any Incremental Term Loans are made,
such Incremental Term Loans shall be repaid in quarterly installments as set
forth in the applicable Joinder Agreement.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.


68

--------------------------------------------------------------------------------

 


Section 2.08    Interest.
(a)    (a)     Subject to the provisions of Section 2.08(c), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for Eurodollar
Rate Loans under such Facility, (ii) each Base Rate Loan under a Facility shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans under such Facility, (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility and (iv) each CDOR Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the CDOR Rate for such Interest Period plus the
Applicable Rate for CDOR Rate Loans.
(b)    (i)    If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrower shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders (or with respect to Letter of
Credit Fees or fees payable pursuant to Section 2.09(a), upon the request of the
Required Revolving Credit Lenders), while any Event of Default (other than the
Events of Default described in clauses (b)(i) and (ii) above) exists, the
Borrower shall pay interest on all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee in U.S. Dollars equal to the Commitment Fee Rate
times the actual daily amount by which the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans, and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 4.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each December, March, June and September, commencing with the
first such date to occur following the Closing Date and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears.


69

--------------------------------------------------------------------------------

 


(b)    Administrative Agent Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees set forth in the Agency Fee
Letter and such other fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.
(c)    Other Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s funded and unfunded Revolving Credit Commitments, a
closing fee in an amount separately agreed to by the Borrower and the Lead
Arrangers for the benefit of such Lenders. Such closing fee shall be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)     All computations of interest for Base Rate Loans based on the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year) or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies, the applicable market practice for such
Alternative Currency, which shall be either on the basis of a year of a 365 or
366 days or a 360-day year. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, notwithstanding
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Senior
Secured Leverage Ratio as calculated by the Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Senior Secured Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Sections, 2.03(h), 2.08(b), 2.09(a) or under Article 8. The Borrower’s
obligations under this Section 2.10(b) shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for
90 days after such termination and repayment.


70

--------------------------------------------------------------------------------

 


Section 2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans and L/C Obligations denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in U.S. Dollars and
in Same Day Funds not later than 12:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans and L/C Obligations denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in U.S. Dollars in an amount equal to the U.S.
Dollar Equivalent of the amount due in such Alternative Currency as of the date
of payment. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., in the case of
payments in U.S. Dollars, or after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


71

--------------------------------------------------------------------------------

 


(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans or CDOR Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Appropriate Lender, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


72

--------------------------------------------------------------------------------

 


A notice of the Administrative Agent to any Lender, any L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans and Incremental Term Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


73

--------------------------------------------------------------------------------

 


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply unless
such purchase is made by the Borrower pursuant to Section 10.06(b)(vii)).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14    Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
increase the existing Revolving Credit Commitments (any such increase, the
“Incremental Revolving Credit Commitments”) and/or incur one or more new term
loan commitments (the “Incremental Term Loan Commitments”), by an amount (1) not
to exceed in the aggregate, at the time of incurrence, the greater of (x)
$700,000,000 less the aggregate principal amount of Indebtedness incurred
pursuant to Section 7.03(s) and (y) an amount such that (I) the pro forma
Consolidated Leverage Ratio would not exceed 6.50:1.00 and (II) the pro forma
Senior Secured Leverage Ratio would not exceed 3.00:1.00 as of the Increased
Amount Date, provided, that to the extent the proceeds of any Incremental Term
Loans are intended to be applied to finance a Limited Condition Acquisition, pro
forma compliance shall be tested in accordance with Section 1.09(c) and (2) not
less than, individually, $25,000,000.


74

--------------------------------------------------------------------------------

 


(b)    Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period of time as may be agreed to by the Administrative Agent in its sole
discretion); and (ii) the identity of each Lender or other Person, which must be
an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan Lender,” as applicable) to whom the Borrower proposes any
portion of such Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations. Any Lender approached to provide all or a portion of the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, may elect or decline, in its sole discretion, to provide an
Incremental Revolving Credit Commitment or Incremental Term Loan Commitment. Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement or, if made on terms identical to any existing Series of Incremental
Term Loans, may constitute a part of such Series of Incremental Term Loans.
Notwithstanding the foregoing, any Incremental Term Loans may be treated as part
of the same Series as any other Incremental Term Loans if such Incremental Term
Loans have identical terms (other than effective yield) and are fungible for
United States federal income tax purposes with such other Incremental Term
Loans.
(c)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Incremental Revolving Credit Commitments and the Incremental Revolving
Loan Lenders or the Series of Incremental Term Loan Commitments and the
Incremental Term Loan Lenders of such Series, as applicable and (ii) in the case
of each notice to any applicable Revolving Credit Lender, the respective
interests in such Revolving Credit Lender’s Revolving Credit Loans, in each case
subject to the assignments contemplated by this Section.
(d)    Such Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments shall become effective as of such Increased Amount Date; provided
that:
(i)    (x) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable and the
extensions of credit to be made thereunder on such date; provided that this
clause (i)(x) may be waived or limited as agreed in the Joinder Agreement
between the Borrower and the applicable Incremental Term Loan Lenders; and (y)
the representations and warranties of the Borrower and each other Loan Party
contained in Article V hereof shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) on and as of such
date, except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date); provided that, in the case of Incremental Term
Loans incurred to finance a Permitted Acquisition, this clause (i)(y) shall be
limited to Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.14, 5.19, 5.20,
5.21, 5.22 (other than the first or second sentence thereof) and 5.23;


75

--------------------------------------------------------------------------------

 


(ii)    the Borrower shall be in pro forma compliance with the covenant set
forth in Section 7.11 as of the last day of the most recently completed
Measurement Period and as of the Increased Amount Date (whether or not such
covenant is applicable at such time in accordance with its terms); provided,
that to the extent the proceeds of any Incremental Term Loans are intended to be
applied to finance a Limited Condition Acquisition, pro forma compliance shall
be tested in accordance with Section 1.09(c);
(iii)    the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Incremental Revolving
Loan Lender(s) or Incremental Term Loan Lender(s), as applicable, and the
Administrative Agent, each of which shall be recorded in the Register (and each
Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 3.01);
(iv)    the Incremental Facilities shall rank pari passu in right of security
with the Revolving Credit Facility;
(v)    all reasonable fees and out-of-pocket expenses owing to the
Administrative Agent and the Lenders (other than a Defaulting Lender) in respect
of the Incremental Revolving Credit Commitments and Incremental Term Loan
Commitments shall have been paid; and
(vi)    the Borrower shall deliver or cause to be delivered legal opinions,
officer’s certificates and such other documents (including, if applicable, the
Mortgages and related documents required pursuant to Section 6.11(b) or
modifications of any Mortgages and title insurance endorsements or policies)
reasonably requested by the Administrative Agent in connection with any such
transaction.
(e)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Credit Lenders shall assign to
each of the Incremental Revolving Loan Lenders, and each of the Incremental
Revolving Loan Lenders shall purchase from each of the existing Revolving Credit
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Credit Loans outstanding on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by existing
Revolving Credit Lenders and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (ii) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Credit Loan and (iii) each Incremental Revolving Loan Lender shall
become a Lender with respect to the Incremental Revolving Credit Commitment and
all matters relating thereto.


76

--------------------------------------------------------------------------------

 


(f)    On any Increased Amount Date on which any Incremental Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender of such
Series shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series and (ii)
each Incremental Term Loan Lender of such Series shall become a Lender hereunder
with respect to the Incremental Term Loan Commitment of such Series and the
Incremental Term Loans of such Series made pursuant thereto.
(g)    The terms (including pricing, “most favored nations” provisions,
premiums, fees, rate floors, optional prepayment provisions, and/or mandatory
prepayment provisions relating to excess cash flow, asset sale proceeds and
condemnation proceeds) and conditions of the Incremental Term Loans and
Incremental Term Loan Commitments of any Series shall be, except as otherwise
explicitly set forth herein, as agreed in the Joinder Agreement between the
Borrower, the applicable Incremental Term Loan Lenders providing such
Incremental Term Loan Commitments and the Administrative Agent; provided that
(i) the terms of such Series shall not be more restrictive, taken as a whole, to
the Borrower and the other Loan Parties than those set forth in this Agreement
prior to the execution of such Joinder Agreement unless (x) such terms apply
only after the latest Maturity Date of each other Facility under this Agreement
at the time such Series is established or (y) this Agreement is amended so that
such terms are also applicable for the benefit of any Lenders under any
then-existing Facilities, (ii) the Weighted Average Life to Maturity of all
Incremental Term Loans of any Series shall be no shorter than (x) if there are
no Term Loans outstanding at such time, 36 months and (y) if there are Term
Loans outstanding at such time, the Weighted Average Life to Maturity of any
other Term Loans at the time of the incurrence of such Incremental Term Loans,
(iii) the applicable Incremental Term Loan Maturity Date of each Series shall be
no shorter than the latest Maturity Date of each other Facility at the time of
the incurrence of such Incremental Term Loans, and (iv) the pricing of each
Series of Incremental Term Loans may be subject to “most favored nations”
provisions if and to the extent set forth in the Joinder Agreement for such
Series.
(h)    The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans; provided that if the Incremental Revolving
Loan Lenders require an interest rate in excess of the interest rate then
applicable to the Revolving Facility, the interest rate on the Revolving
Facility shall be increased to equal such required rate without further consent
of the affected Lenders.
(i)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14 (including any amendments that are not
adverse to the interests of any Lender that are made to effectuate changes
necessary or appropriate to enable any Incremental Term Loans that are intended
to be fungible with any other Term Loans to be fungible with such other Term
Loans, which shall include any amendments that modify the aggregate principal
amount of scheduled installment payments to the extent such amendment does not
decrease the installment payment an existing Term Lender would have received
prior to giving effect to any such amendment).


77

--------------------------------------------------------------------------------

 


(j)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
Section 2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize all L/C Obligations in an amount equal to 105% of
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, any L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at a bank selected by the
Borrower and reasonably acceptable to the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as Cash Collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or Section 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided that
(x) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
applicable L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.


78

--------------------------------------------------------------------------------

 


Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders and Required Incremental Term Loan
Lenders and, in addition, Defaulting Lenders shall not be permitted to vote with
respect to any other amendment, modification, waiver or consent pursuant to
Section 10.01 or otherwise direct the Administrative Agent pursuant to the terms
hereof or of the other Loan Documents; provided that any amendment,
modification, waiver or consent requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


79

--------------------------------------------------------------------------------

 


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender in respect of the
Revolving Credit Facility, for purposes of computing the amount of the
obligation of each Revolving Credit Lender that is not a Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
Revolving Credit Lender that is not a Defaulting Lender in respect of the
Revolving Credit Facility shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Credit Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each Revolving Credit
Lender that is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (x) the Revolving Credit Commitment of that
Revolving Credit Lender that is not a Defaulting Lender minus (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Revolving Credit Lender’s Applicable
Percentage of all Swing Line Loans.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and shall pay to such other Lenders any
break funding costs that such other Lenders may incur as a result of such
purchase) or take such other actions as the Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Applicable Percentages of the
Revolving Credit Facility (without giving effect to Section 2.16(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Revolving
Credit Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Revolving Credit Lender’s having been a Defaulting
Lender.


80

--------------------------------------------------------------------------------

 


ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws (as determined in the good faith
discretion of the applicable Withholding Agent) require the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of
Other Taxes.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by a Withholding Agent or paid by the Recipient, and any
reasonable out of pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender or any L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error (so long as such
certificate is prepared in a commercially reasonable manner in accordance with
applicable Laws).


81

--------------------------------------------------------------------------------

 


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, severally indemnify:
(A)        the Borrower and the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by an Governmental Authority as a result of
the failure by such Lender or any L/C Issuer, as the case may be, to deliver, or
as a result of the inaccuracy or similar deficiency of, any documentation
required to be delivered by such Lender or any L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to subsection (e)(ii); and
(B)        the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority and (z) any Taxes attributable
to such Lender’s or L/C Issuer’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register.
(iii)    A certificate as to the amount of such payment or liability delivered
to any Lender or any L/C Issuer by the Borrower or the Administrative Agent
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


82

--------------------------------------------------------------------------------

 


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, as soon as possible after any payment of Taxes by any
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    For purposes of this Section 3.01(e), the term “Lender” includes any L/C
Issuer. Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the delivery, completion and execution of documentation
and other requested information described in this subsection(e)(i) (and not, for
the avoidance of doubt, otherwise described in subsection(e)(ii)) shall not be
required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, on or prior to the
date on which a Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), but only to the extent it is legally entitled to do so,
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)        each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient), whichever of the
following is applicable:


83

--------------------------------------------------------------------------------

 


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,
(2)    executed originals of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner together with the executed
originals of the applicable IRS Forms.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


84

--------------------------------------------------------------------------------

 


(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction or if any form or certification it
previously delivered becomes obsolete or inaccurate or expires and (B) update
any such form or certification or notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. At no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or an
L/C Issuer, or have any obligation to pay to any Lender or L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion exercised
reasonably, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, related to the receipt of such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, such
Lender or such L/C Issuer be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Administrative Agent,
such Lender or such L/C Issuer in a less favorable after-Tax position than the
Administrative Agent, such Lender or such L/C Issuer would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender or any L/C Issuer, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(h)    FATCA Grandfathering Status. From and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans (including any Loans
already outstanding) as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


85

--------------------------------------------------------------------------------

 


Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate or the CDOR
Rate, or to determine or charge interest rates based upon the Eurodollar Rate or
the CDOR Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
U.S. Dollars or any Alternative Currency in the applicable interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or CDOR Rate Loans in the affected currency or currencies
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), if such Loans
are not denominated in U.S. Dollars, prepay such Loans, or if such Loans are
denominated in U.S. Dollars, convert all such Loans of such Lender to Base Rate
Loans or (y) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans (the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate), the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans or CDOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or CDOR Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a CDOR Rate Loan or a conversion to or continuation thereof that (a) (i)
deposits are not being offered to banks in the interbank market for the
applicable amount and Interest Period of such Loan, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (iii)
adequate and reasonable means do not exist for determining the CDOR Rate for any
requested Interest Period with respect to a proposed CDOR Rate Loan or (b) the
Eurodollar Rate or CDOR Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or CDOR Rate Loan, as applicable, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then in each case, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans or CDOR Rate Loans, as applicable, shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or CDOR Rate Loans or, failing that, will,
in the case of Loans in U.S. Dollars, be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans in U.S. Dollars, in the amount
specified therein. Notwithstanding the foregoing, in the case of a pending
request for a continuation in an Alternative Currency as to which the
Administrative Agent has made the determination described in the first sentence
of this paragraph, the Borrower, the Administrative Agent and the Required
Lenders may negotiate in good faith for a period of not more than 30 days in
order to agree on a mutually acceptable substitute basis for calculating the
interest payable on the affected Eurodollar Rate Loans or CDOR Rate Loans and,
(x) if a substitute basis is agreed within that period between the
Administrative Agent and the Borrower, then it shall apply in accordance with
its terms (and may be retrospective to the beginning of the relevant Interest
Period) and (y) unless and until a substitute basis is so agreed, the interest
payable to such Lenders on the applicable Eurodollar Rate Loans for the relevant
Interest Period will be the rate confirmed in writing to the Administrative
Agent by such Lenders to be their cost of funds (from any source which it may
reasonably select) plus the Applicable Rate.
Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans and CDOR Rate
Loans.


86

--------------------------------------------------------------------------------

 


(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Tax (except for Indemnified Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any Tax
described in clause (a)(ii) or clause (b) through (d) of the definition of
Excluded Tax) on its loans, loan principal, letters of credit, commitment, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the interbank market or any
other condition, cost or expense affecting this Agreement, Eurodollar Rate Loans
or CDOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, any L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or any L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or L/C Issuer, the Borrower
will pay to the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered; provided, that the
Borrower shall not be obligated to pay any such compensation unless the Lender
or L/C Issuer requesting such compensation also is requesting compensation as a
result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(a).


87

--------------------------------------------------------------------------------

 


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered; provided, that the Borrower shall not be
obligated to pay any such compensation unless the Lender or such L/C Issuer
requesting such compensation also is requesting compensation as a result of such
Change in Law from other similarly situated customers under agreements relating
to similar credit transactions that include provisions similar to this Section
3.04(b).
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender;
provided, that the Borrower shall not be obligated to pay any such additional
interest unless the Lender requesting such additional interest also is
requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.


88

--------------------------------------------------------------------------------

 


Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower (in the case of a borrowing, for a reason other than the failure of
such Lender to make a Loan); or
(c)    any assignment of a Eurodollar Rate Loan or CDOR Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrower pursuant to Section 2.14(b) or Section 10.13;
(d)    any payment by the Borrower of the principal of or interest on any
Revolving Credit Loan or of any drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency in a different currency from
the currency in which the applicable Revolving Credit Loan or Letter of Credit
is denominated (except to the extent an L/C Issuer has required payment of any
drawing under a Letter of Credit in U.S. Dollars pursuant to Section
2.03(c)(i)), including any foreign exchange losses or loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary and
reasonable administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or each CDOR Rate Loan, as applicable, made by it at the Eurodollar
Rate or CDOR Rate, as applicable, for such Loan by a matching deposit or other
borrowing in the London or other offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan or CDOR Rate Loan was in fact so funded. A certificate
of a Lender setting forth the amount or amounts necessary to compensate such
Lender, as specified in this Section, delivered to the Borrower shall be
conclusive absent manifest error.


89

--------------------------------------------------------------------------------

 


Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02 as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or such L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06(a) which would
eliminate such request for compensation or requirement to pay such additional
amount, or if any Lender is a Defaulting Lender hereunder, the Borrower may
replace such Lender in accordance with Section 10.13.
Section 3.07    Survival. All of the Borrower’s obligations under this Article 3
shall survive the termination of the Aggregate Commitments, any assignment of
rights by, or the replacement of, a Lender, repayment, satisfaction or discharge
of all other Obligations hereunder, and resignation or replacement of the
Administrative Agent.
ARTICLE 4.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent to the Closing Date. The amendment and
restatement of the Original Credit Agreement on the Closing Date and the
obligations of each L/C Issuer and each Lender to make the initial Credit
Extensions on the Closing Date (if any) shall, in each case, be subject to the
following conditions:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or “pdf” or similar electronic format (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:


90

--------------------------------------------------------------------------------

 


(i)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days prior to the Closing Date;
(ii)    each Collateral Document set forth on Schedule 4.01(a)(ii), executed by
each Loan Party thereto, together with:
(A)        evidence that all filings under the UCC shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; and
(B)        any other documents and instruments as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent valid and subsisting first priority perfected Liens on the
properties purported to be subject to the Collateral Documents set forth on
Schedule 4.01(a)(ii), enforceable against all third parties in accordance with
their terms;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, and (B)
local or other counsel in each of the jurisdictions listed on Schedule
4.01(a)(iv), in each case as reasonably requested by the Administrative Agent,
in the case of each of clauses (A) and (B), in form and substance reasonably
satisfactory to the Administrative Agent;
(v)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transaction, from the Chief Financial Officer of the Borrower;
(vi)    a certificate attesting to the compliance with clauses (c), (f), (g) and
(h) of this Section 4.01 on the Closing Date from a Responsible Officer of the
Borrower;
(vii)    if any Loans are to be made on the Closing Date, a Committed Loan
Notice pursuant to Section 2.02; and
(viii)    copies of a recent Lien search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.
(b)    All reasonable fees and out-of-pocket expenses required to be paid and
invoiced on or before the Closing Date shall have been, or concurrently with the
closing of the Transaction shall be, paid in full in cash.


91

--------------------------------------------------------------------------------

 


(c)    After giving effect to consummation of the Transaction on the Closing
Date, the Borrower and its Subsidiaries shall have outstanding (i) no
Indebtedness other than Indebtedness permitted by Section 7.03 and (ii) no
Disqualified Equity Interests.
(d)    The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information reasonably
requested in writing by them at least seven Business Days prior to the Closing
Date in order to allow the Administrative Agent and the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
(e)    The Administrative Agent shall have received a certificate from the
Borrower’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 6.06 is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06.
(f)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V hereof shall be true and correct in all material
respects; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.
(g)    There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(h)    There has been no change, occurrence or development since September 30,
2016 that could reasonably be expected to have a Material Adverse Effect.
Section 4.02    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension other than a
Letter of Credit, and if such Request for Credit Extension is for a Letter of
Credit, the obligation of the applicable L/C Issuer to honor such Request for
Credit Extension, after the Closing Date (other than (x) pursuant to a
Conversion/Continuation Notice and (y) in connection with the funding of an
Incremental Term Loan) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, that are qualified by materiality shall be true and correct (after
giving effect to any qualification therein) on and as of the date of such Credit
Extension, and each of the representations and warranties of the Borrower and
each other Loan Party contained in any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith that are not
qualified by materiality shall be true and correct in all material respects on
and as of the date of such Credit Extension, except in each case to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01.


92

--------------------------------------------------------------------------------

 


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than pursuant to a
Conversion/Continuation Notice) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date and on the date of each Credit Extension as contemplated by
Section 4.02(a) that:
Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Subsidiary (other than any Immaterial Subsidiary) thereof (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization; (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party; and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof), except for (x) filings and actions completed
on or prior to the Closing Date and as contemplated hereby and by the Collateral
Documents necessary to perfect or maintain the Liens on the Collateral granted
by the Loans Parties in favor of the Administrative Agent for the benefit of the
Secured Parties (including, without limitation, UCC financing statements,
filings in the United States Patent and Trademark Office and the United States
Copyright Office and Mortgages (if any)) and (y) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.




93

--------------------------------------------------------------------------------

 


Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect. The Annual
Financial Statements of the Borrower and its Subsidiaries: (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (C) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.
(a)    The Quarterly Financial Statements of the Borrower and its Subsidiaries:
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, and
(B) fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.
(b)    Since September 30, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or the consummation of the Transaction or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.


94

--------------------------------------------------------------------------------

 


Section 5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
Section 5.08    Ownership of Property; Liens.
(a)    Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries as of the
Closing Date, showing as of the Closing Date the lienholder thereof and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b) or as otherwise permitted by
Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its domestic Subsidiaries as of
the Closing Date, showing as of the Closing Date the street address, state and
record owner thereof. Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents. As of the Closing Date, no Loan
Party or Subsidiary of a Loan Party has received written notice of any pending
or contemplated condemnation proceeding affecting a material portion of such
real property or any sale or disposition thereof in lieu of condemnation.
(d)     (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of
the Closing Date of all leases of real property where inventory, machinery and
equipment with a value in excess of $5,000,000 is or is reasonably expected to
be maintained under which any Loan Party or any domestic Subsidiary of a Loan
Party is the lessee, showing as of the Closing Date the street address, county
or other relevant jurisdiction, state, and lessee. There are no defaults by a
Loan Party under the leases set forth on Schedule 5.08(d)(i), except those which
would not reasonably be expected to have a Material Adverse Effect. Borrower
shall periodically update Schedule 5.08(d)(i) in accordance with Section 6.11
hereof.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list as of the
Closing Date of each lease of real property which such lease has a fair market
value (as determined by the Borrower in good faith) in excess of $5,000,000
under which any Loan Party or any domestic Subsidiary of a Loan Party is the
lessor, showing the street address, state and lessor. Borrower shall
periodically update Schedule 5.08(d)(ii) in accordance with Section 6.11 hereof.


95

--------------------------------------------------------------------------------

 


(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the Closing Date the obligor or issuer and maturity,
if any, thereof.
Section 5.09    Environmental.
(a)    Each of the Loan Parties and its Subsidiaries is and has been in
compliance with all Environmental Laws and has received and maintained in full
force and effect all Environmental Permits required for its current operations,
except where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    To the Loan Parties’ knowledge, no Hazardous Materials are present, or
have been released by any Person, whether related or unrelated to any Loan Party
in, on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Subsidiaries (i) in a quantity, location, manner or state requiring any cleanup,
investigation or remedial action pursuant to any Environmental Laws; (ii) in
violation or alleged violation of any Environmental Laws; or (iii) which has or
could give rise to any Environmental Liability, including any claim pursuant to
any Environmental Laws against any Loan Party or its Subsidiaries, except, in
each case, as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(c)    No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
Loan Party or its Subsidiaries or any real properties now or previously owned,
leased or operated by any Loan Party or its Subsidiaries except as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(d)    No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by any Loan Party or its Subsidiaries nor, to the Loan
Parties’ knowledge, any property to which any Loan Party or its Subsidiaries has
transported or arranged for the transportation of any Hazardous Material is
listed or, to the Loan Parties’ knowledge, proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or cleanup, nor to the knowledge of the Loan Parties, is any such
property anticipated or threatened to be placed on any such list, except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(e)    To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Party or its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there are no
facts, conditions, situations or set of circumstances which could reasonably be
expected to result in or be the basis for any such Environmental Liability,
except, in each case, as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


96

--------------------------------------------------------------------------------

 


(f)    No Loan Party or its Subsidiaries has assumed or retained any
Environmental Liability of any other Person, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.
Section 5.10    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.
Section 5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income,
business, franchise or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Borrower, there is no proposed tax assessment made in
writing against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.
Section 5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination or opinion/advisory letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) the present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan) did not exceed the
aggregate current fair market value of the assets of such Pension Plan by more
than $20,000,000; (v) as of the most recent valuation date for each
Multiemployer Plan, the potential liability of the Borrower, its Subsidiaries
and its respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, is zero; (vi) the Borrower, its Subsidiaries and
each of its ERISA Affiliates have complied with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments


97

--------------------------------------------------------------------------------

 


to a Multiemployer Plan; (vii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (viii)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (ix) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.


98

--------------------------------------------------------------------------------

 


Section 5.13    Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Closing Date, the Borrower has no equity investments in any other
corporation or entity other than (i) those specifically disclosed in Part (b) of
Schedule 5.13 and (ii) investments in Subsidiaries. All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15    Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the Transactions or
delivered hereunder or under any other Loan Document (in each case, taken as a
whole and as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made, it being recognized by the Administrative Agent
and the Lenders that such financial information as it relates to future events
is not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.
Section 5.16    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties (including the Act), except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Section 5.17    Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.


99

--------------------------------------------------------------------------------

 


Section 5.18    Intellectual Property; Licenses, Etc.. The Borrower and its
Subsidiaries own or possess the right to use all of the trademarks, service
marks, trade names, trade dress, logos, domain names and all good will
associated therewith, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except where the failure to own or possess the right
to use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries hold all right, title and
interest in and to such IP Rights free and clear of any Lien (other than Liens
permitted by Section 7.01). No slogan or other advertising device, product,
process, method, substance, part or other material or activity now employed, or
now contemplated to be employed, by the Borrower or any Subsidiary infringes
upon, misappropriates or otherwise violates any rights held by any other Person,
except where such infringement, misappropriation or other violation would not
reasonably be expected to have a Material Adverse Effect.
Section 5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
Section 5.20    Collateral Documents. The provisions of the applicable
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject, in the case of any Collateral other than
Collateral consisting of Equity Interests, to Permitted Liens and, in the case
of Collateral consisting of Equity Interests, to non-consensual Liens permitted
by Section 7.01 (collectively, such Liens, “Permitted Prior Liens”)) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.
Section 5.21    Senior Debt. The Obligations constitute “Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.
Section 5.22    Anti-Terrorism; Anti-Money Laundering; Etc.. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and, to Borrower’s
knowledge, its and its Subsidiaries’ respective officers and directors, are in
compliance with Anti-Corruption Laws in all material respects and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. No Loan Party nor any of its Subsidiaries or, to their
knowledge, any of their Related Parties (i) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the
Trading with the Enemy Act, (B) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto, (C) the Act or (D) any
other laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Loan or Letter of Credit hereunder will be unlawfully used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by any Person (including any
Lender or Arranger, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of any Anti-Terrorism Laws or Sanctions.


100

--------------------------------------------------------------------------------

 


Section 5.23    Foreign Corrupt Practices Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anti-Corruption Laws.
Section 5.24    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE 6.
AFFIRMATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.14 and 6.16) cause each
Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    within 90 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2017), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations, changes
in Stockholders’ Equity, and cash flows for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    in connection with each of the first three fiscal quarters of each Fiscal
Year of the Borrower (commencing with the fiscal quarter ending March 31, 2017),
within 45 days after the end of each such fiscal quarter, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s Fiscal Year then ended, and the
related consolidated statements of changes in Stockholders’ Equity, and cash
flows for the portion of the Borrower’s Fiscal Year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting, in all material respects, the financial
condition, results of operations, Stockholders’ Equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes (the “Quarterly
Financial Statements”).


101

--------------------------------------------------------------------------------

 


(c)    not later than 60 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2017), an annual budget of
the Borrower and its Subsidiaries on a consolidated basis consisting of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
then-current Fiscal Year (including the Fiscal Year in which the latest Maturity
Date occurs, if such Fiscal Year is the then-current Fiscal Year).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, whether or not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that to the extent any such
documents are filed with the SEC, such documents shall be deemed delivered
pursuant to this Section 6.02(c) at the time of and so long as the Borrower
notifies the Administrative Agent (by facsimile or electronic mail) of the
filing with the SEC of any such documents;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt or equity securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement for debt or equity security in excess of $35,000,000 and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;


102

--------------------------------------------------------------------------------

 


(e)    promptly, and in any event within ten (10) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender, through
the Administrative Agent, may from time to time reasonably request;
(g)    promptly following the written request of the Administrative Agent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent may reasonably specify; and
(h)    promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages (if any) to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) or referred to in Section 6.03(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (1) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) with respect
to the documents required to be delivered pursuant to Section 6.01(a) or (b)
only, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) with respect
to any such documents, the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information within the meaning of United States federal
securities laws (“MNPI”) with respect to the Borrower or its Subsidiaries, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any MNPI with respect to the Borrower or its
Subsidiaries, or their respective securities (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information” (and the Administrative Agent agrees that only
Borrower Materials marked “PUBLIC” will be made available on such portion of the
Platform); and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform that is not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower materials “PUBLIC.”


103

--------------------------------------------------------------------------------

 


Section 6.03    Notices. Promptly notify the Administrative Agent when a
Responsible Officer of the Borrower has knowledge:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority, including in
connection with any tax liabilities, assessments, governmental charges or levies
upon it or its properties or assets; and (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence or reasonably expected occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b) (which requirement shall be deemed
satisfied by the description thereof in a Form 10-K, Form 10-Q or Form 8-K filed
with the SEC); or
(e)    of the incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(b)(i).
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document, if any, that have been
breached.


104

--------------------------------------------------------------------------------

 


Section 6.04    Preservation of Existence, Etc.. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04; (b) maintain all rights, privileges, permits, and
licenses reasonably necessary in the normal conduct of its business, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve, maintain, renew and keep in full force
and effect all of its registered patents, trademarks, trade names, trade dress
and service marks, the failure of which to so preserve, maintain, renew or keep
in full force and effect could reasonably be expected to have a Material Adverse
Effect; and (d) pay and discharge as the same shall become due and payable all
Federal, state and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.
Section 6.05    Maintenance of Properties. (a) Maintain, preserve and protect
all of its properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and (b)
make all necessary repairs thereto and renewals and replacements thereof, in
each case with respect to clauses (a) and (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
Section 6.06    Maintenance of Insurance.
(a)     Maintain with financially sound and reputable insurance companies (that
are not Affiliates of the Borrower) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance,
which insurance (except as to Excluded Subsidiaries) shall name the
Administrative Agent as loss payee (in the case of casualty insurance) or
additional insured (in the case of liability insurance); provided, however, if
any insurance proceeds are paid on the account of a casualty to assets or
properties of any Loan Party that do not constitute Collateral and at such time
no Event of Default shall have occurred and is continuing, then the
Administrative Agent shall take such actions, including endorsement, to cause
any such insurance proceeds to be promptly remitted to the Borrower to be used
by the Borrower or such Loan Party in any manner not prohibited by this
Agreement.
(b)    Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property (if any), if at any time the area in which the buildings and
other improvements (as described in the applicable Mortgage) (i) are located in
an area with a high degree of seismic activity, obtain earthquake insurance in
such total amount as the Administrative Agent may from time to time reasonably
require or (ii) is designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require, and otherwise to ensure compliance
with the NFIP as set forth in the Flood Laws. Following the Closing Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each
earthquake insurance policy, each flood insurance policy or annual renewals of
each force-placed flood insurance policy, as applicable. In connection with any
MIRE Event, the Borrower shall provide prior to such MIRE Event the
Administrative Agent (and authorize the Administrative Agent to provide to the
Lenders) for each Mortgaged Property (if any) a Flood Determination Form,
Borrower Notice and Evidence of Flood Insurance, as applicable.


105

--------------------------------------------------------------------------------

 


Section 6.07    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower and its Subsidiaries and
their respective directors, officers, and employees with Anti-Corruption Laws
and applicable Sanctions.
Section 6.08    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions, and if and to the extent
required by GAAP, matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.
Section 6.09    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and to
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
at such reasonable times during normal business hours and as often as may be
reasonably desired (but in no event more than one time per Fiscal Year of the
Borrower and with the Borrower being required to pay all reasonable
out-of-pocket expenses for one visit each Fiscal Year) by the Administrative
Agent, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, and without limitation as to frequency.
Section 6.10    Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, Permitted Acquisitions and for other general corporate purposes
not in contravention of any Law or of any Loan Document.
Section 6.11    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition by any Loan Party of any new direct or
indirect Subsidiary (other than any Excluded Subsidiary or any Immaterial
Subsidiary), or upon a Subsidiary of any Loan Party ceasing to be an Excluded
Subsidiary or ceasing to be an Immaterial Subsidiary, as applicable, the
Borrower shall, at the Borrower’s expense:


106

--------------------------------------------------------------------------------

 


(i)    Within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, cause such Subsidiary to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
joinder to the Collateral Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose and (b) deliver to the
Administrative Agent such other customary documentation reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(ii)    within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, if requested in writing by the Administrative Agent
or if the Administrative Agent is directed in writing by the Required Lenders to
request, furnish to the Administrative Agent a description of the owned real
property of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;
(iii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, cause such Subsidiary and each direct and indirect
parent (to the extent such parent is the Borrower or a Subsidiary) of such
Subsidiary (if it has not already done so):
(A)        to duly execute and deliver to the Administrative Agent collateral
and security agreements or supplements thereto, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all pledged Equity Interests in and of such Subsidiary, and other
instruments reasonably requested by the Administrative Agent), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
and constituting Liens on all such personal properties; and
(B)        to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting first priority perfected Liens on
properties purported to be subject to the Collateral Agreement and equity pledge
agreements delivered pursuant to this Section 6.11, subject to Permitted Prior
Liens; provided that, notwithstanding the foregoing, the Loan Parties shall not
be required to take actions to perfect the security interest of the
Administrative Agent (x) on any property that is covered by a certificate of
title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof; and


107

--------------------------------------------------------------------------------

 


(iv)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, deliver to the Administrative Agent, upon the request
of the Administrative Agent, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request.
Notwithstanding any of the foregoing to the contrary, the Collateral shall be
subject to the limitations and exclusions set forth in the applicable Collateral
Documents.
(b)    With respect to any Material Real Estate Assets not owned or leased by a
Loan Party on the Closing Date but owned or leased by a Loan Party thereafter,
and all Material Real Estate Assets owned or leased by any Subsidiary that
becomes a Loan Party pursuant to Section 6.11(a) above, within 120 days (as such
time may be extended by the Administrative Agent in its reasonable discretion)
after the date such Material Real Estate Assets is acquired or leased (or such
Subsidiary is formed or acquired or ceases to be an Excluded Subsidiary or
ceases to be an Immaterial Subsidiary, as the case may be), the Borrower shall,
or shall cause the applicable Loan Party to, at its expense, provide, or, with
respect to clause (vii), as applicable, acknowledge receipt of, as applicable:
(i)    (x) in the case of owned Material Real Estate Assets, deeds of trust,
trust deeds, deeds to secure debt or mortgages (collectively, with each other
mortgage or similar document delivered pursuant to this Section 6.11, the
“Mortgages”), and (y) in the case of leased Material Real Estate Assets,
landlord access waivers or bailee agreements (unless the Borrower shall have
used its commercially reasonable efforts to obtain, but failed to obtain, such
access waivers), each in form and substance reasonably satisfactory to the
Administrative Agent and covering the Material Real Estate Assets then owned or
leased by the applicable Loan Party, together with any other Material Real
Estate Asset acquired by, or leased by, any Loan Party, in each case duly
executed by the appropriate Loan Party;
(ii)    a description of the owned property so acquired in detail reasonably
satisfactory to the Administrative Agent;
(iii)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;


108

--------------------------------------------------------------------------------

 


(iv)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, subject only to Permitted Prior Liens;
(v)    American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no less than 90 days (or such other date as may be reasonably
acceptable to the Administrative Agent (and it shall be deemed reasonably
acceptable if sufficient to delete the survey exception from any such Mortgage
Policy)) prior to the date of acquisition of such real property and improvements
thereon or recordation of the Mortgage, as applicable, in each case certified to
the Administrative Agent, the applicable Loan Party, and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and encroachments,
either by such improvements or on to such property, and other defects;
(vi)    without limiting clause (vii) below, evidence of the insurance to the
extent required by the terms of the Mortgages;
(vii)    at least forty days (as such time period may be reduced by the
Administrative Agent in its reasonable discretion) prior to the end of the 120
day period referred to in the lead in to this clause (b), the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent (any of the foregoing being “Evidence
of Flood Insurance”); and
(viii)    such legal opinions and other customary documents (including a
certificate from the Borrower certifying that all conditions and requirements in
clause (vii) above have been satisfied) as the Administrative Agent may
reasonably request with respect to such Mortgage or Mortgaged Property.


109

--------------------------------------------------------------------------------

 


Notwithstanding any of the foregoing to the contrary, but without derogation of
the Borrower’s obligation to deliver information as set forth in clause (vii)
above or acknowledge receipt of any such information, as applicable, (i) the
Collateral shall be subject to the limitations and exclusions set forth in the
applicable Collateral Documents, (ii) the Administrative Agent shall not enter
into a Mortgage in respect of any owned Material Real Estate Asset acquired by a
Loan Party after the Closing Date until (a) if such Mortgage relates to a
property not located in a flood zone, five Business Days after the
Administrative Agent has received and has delivered to the Revolving Credit
Lenders a completed Flood Determination Form or (b) if such Mortgage relates to
property located in a flood zone, 30 calendar days after the Administrative
Agent has received the following documents and has delivered such documents to
the Revolving Credit Lenders: (x) a completed Flood Determination Form, (y) if
such real property is located in a “special flood hazard area”, (1) Borrower
Notice and (if applicable) notification to the Borrower that flood insurance
coverage under the NFIP is not available because the community does not
participate in the NFIP and (2) documentation evidencing the Borrower’s receipt
of the Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery) and (z) if flood insurance is
required by Flood Laws, Evidence of Flood Insurance and (iii) the Administrative
Agent shall not include in any Mortgage any improvements to real property that
(x) are located in a special flood hazard area, (y) have an aggregate value of
no more than $2,500,000 and (z) are not material to the overall value of such
real property.
(c)    At any time upon request of the Administrative Agent, the Borrower shall,
and shall cause each of its Subsidiaries that is or becomes a Guarantor to, at
the Borrower’s expense, (i) promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem reasonably necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
landlord access waivers, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements
consistent with the terms and provisions of this Agreement; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to perfect the security interest of the Administrative Agent (x) on any
property that is covered by a certificate of title statute of any jurisdiction
under the law of which the indication of a security interest on such certificate
is required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof.
Section 6.12    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits, except where the
failure to so comply would not reasonably be likely to have a Material Adverse
Effect; and, if ordered to do so by a Governmental Authority or otherwise
required pursuant to any Environmental Law, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to address all Hazardous Materials from any of its properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such ordered or required cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.


110

--------------------------------------------------------------------------------

 


Section 6.13    Preparation of Environmental Reports. At the written request of
the Required Lenders from time to time, but no more than one time for any owned
Material Real Estate Asset or other owned real property subject to a Mortgage
(any such real property, an “Assessment Property”) (unless a Default shall have
occurred and be continuing, during which time no such limitation shall apply)
provide to the Lenders within 90 days after such request, at the expense of the
Borrower, a written environmental site assessment report for any of such real
properties described in such request, prepared by an environmental consulting
firm and in form and substance reasonably acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld or delayed), reasonably
investigating the presence or absence of Hazardous Materials and the estimated
reasonable cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such real properties to the extent required by
Environmental Law (the “Cost Estimate”); without limiting the generality of the
foregoing, if the Administrative Agent reasonably determines at any time that a
material risk exists that any such report will not be provided to the Lenders
within the time referred to above, the Administrative Agent may retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any real property described in such request to grant at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective real properties to undertake
such an assessment at reasonable times and with reasonable advance notice;
provided that the Administrative Agent shall request the environmental
consulting firm to carry levels of insurance, if any, as may be customary for
the performance of such assessment. In determining the Cost Estimate, the
Borrower’s or the Administrative Agent’s environmental consulting firm shall
reasonably take into account the existing use of the Assessment Property and the
potential use of institutional controls to address the Hazardous Materials on
the Assessment Property and the availability of risk-based approaches to address
any Hazardous Materials on the Assessment Property. No Phase II or other
invasive environmental report shall be required by this Section or undertaken
pursuant to this Section unless an Event of Default shall have occurred and be
continuing at the time that the Required Lenders have made a written request
thereof.
Section 6.14    Lender Calls. (a) Participate in an annual meeting of the
Administrative Agent and the Lenders to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and the
Administrative Agent, including by telephonic conference calls) at such time as
may be agreed to by the Borrower and the Administrative Agent and (b) invite the
Lenders to participate in any quarterly conference calls made available to the
bondholders of any of the Senior Notes (although Borrower shall have no
obligation to hold any such quarterly conference calls).
Section 6.15    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents or Section 6.11, (iii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so; provided that, notwithstanding the foregoing, the Loan Parties shall not
be required to take actions to perfect the security interest of the
Administrative Agent (x) on any property that is covered by a certificate of
title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof.
Section 6.16    Ratings. At all times use commercially reasonable efforts to
maintain public ratings by Moody’s and S&P with respect to the Borrower and the
Facilities.


111

--------------------------------------------------------------------------------

 




ARTICLE 7.
NEGATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document securing the Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 5.08(b) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal or extension of the obligations secured or
benefited thereby, to the extent constituting Indebtedness, is permitted by
Section 7.03(b);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


112

--------------------------------------------------------------------------------

 


(d)    carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens granted or arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days or
if more than 60 days overdue, are unfiled and either no other action has been
taken to enforce such Lien or such Liens are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the applicable Person,
and any exceptions on the Mortgage Policies issued in connection with the
Mortgaged Properties reasonably acceptable to the Administrative Agent;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value of the property, whichever is lower, being
acquired on the date of acquisition, improvements thereto and related expenses;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender on
customary terms; and (ii) Liens securing Indebtedness permitted under Section
7.03(t); provided that (w) such Liens existed on the property or asset prior to
the acquisition thereof by the Borrower or any Subsidiary or existed on the
property or asset of any Person that becomes a Subsidiary in connection with a
Permitted Acquisition (x) such Lien is not created in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be and (y)
such Lien shall not encumber any other property or assets of the Borrower or any
Subsidiary (other than any Person acquired by the Borrower or any Subsidiary as
a result of a Permitted Acquisition and any Subsidiary of such acquired Person);
(j)    precautionary filings in respect of operating leases; and leases,
licenses, subleases or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower or any Subsidiary or (ii) secure any Indebtedness;


113

--------------------------------------------------------------------------------

 


(k)    other Liens on property of Domestic Subsidiaries securing Indebtedness in
an aggregate principal amount and other obligations in an amount which does not
exceed the greater of $160,000,000 and 1.75% of Consolidated Total Assets of the
Borrower in the aggregate;
(l)    Liens on property of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted by Section 7.03(f)(y) or Section 7.03(g);
(m)    Liens arising in connection with a Qualified Receivables Transaction on
Receivables Program Assets permitted to be Disposed of pursuant to Section
7.05(l) securing Receivables Program Obligations permitted by Section 7.03(j);
(n)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(o)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit and
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(p)    Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;
(q)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(r)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(s)    Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;
(t)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness; (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries; or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any of its Subsidiaries in the ordinary course of business;
(u)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies except for such noncompliance that does not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;
and (ii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;


114

--------------------------------------------------------------------------------

 


(v)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(w)    Liens under licensing agreements for the use of intellectual property
entered into in the ordinary course of business;
(x)    Liens on cash and Cash Equivalents in an aggregate amount not to exceed
the greater of $160,000,000 and 1.75% of Consolidated Total Assets of the
Borrower to secure obligations of the Borrower or any Subsidiary in respect of
ordinary course cash management arrangements and under commodity Swap Contracts
that do not constitute Obligations;
(y)    Liens on Collateral securing obligations under the documentation for
Indebtedness permitted pursuant to Section 7.03(s); provided that such Liens
shall be subject to the Pari Passu Intercreditor Agreement; and
(z)    Liens arising in the ordinary course of business under the Perishable
Agricultural Commodities Act of 1930.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Subsidiary in the form of cash
and Cash Equivalents;
(b)    advances to officers, directors, employees and consultants of the
Borrower and Subsidiaries (i) in an aggregate amount not to exceed $5,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes; and (ii) in connection with such Person’s purchase
of Equity Interests of Borrower, provided that no cash is actually advanced
pursuant to this clause (ii) unless immediately repaid;
(c)    Investments (i) existing on the Closing Date in Subsidiaries existing on
the Closing Date; provided that in the case of this clause (i), any such
Investments in Subsidiaries that are not Loan Parties in the form of
intercompany loans by Loan Parties shall be evidenced by notes that have been
pledged (individually or pursuant to a global note) to the Administrative Agent
in form and substance reasonably satisfactory to the Administrative Agent for
the benefit of the Secured Parties unless such pledge would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower and
its Subsidiaries as reasonably determined by Borrower in consultation with the
Administrative Agent; (ii) in Loan Parties (including those formed or acquired
after the Closing Date so long as the Borrower and its Subsidiaries comply with
the applicable provisions of Section 6.11); (iii) by Subsidiaries that are not
Loan Parties in Subsidiaries that are not Loan Parties; and (iv) by the Borrower
or any other Loan Party in Subsidiaries that are not Loan Parties; provided
that, in the case of this clause (iv), (A) no Default or Event of Default shall
have occurred and be continuing, (B) the Borrower and its Subsidiaries comply
with the applicable provisions of Section 6.11, (C) the aggregate amount of all
such Investments outstanding at any time (determined without regard to any
write-downs or write-offs of such Investments) shall not exceed the sum of (1)
the greater (x) of $275,000,000 and (y) 3.00% of Consolidated Total Assets of
the Borrower plus (2) so long as the pro forma Consolidated Leverage Ratio would
be less than 6.25:1.00, an amount not to exceed the Borrower Retained ECF Amount
at the time of the making of such Investment plus (3) any Net Equity Proceeds;
provided, further, that this clause (C) shall not apply to any such Investment
that is in the form of an intercompany loan if promptly upon receipt of such
intercompany loan, the proceeds of such intercompany loan shall be used by such
Subsidiaries that are not Loan Parties to consummate a Permitted Acquisition
(which, for such purposes, shall be determined without reference to, or usage
of, the Non-Guarantor Cap in accordance with Section 7.02(e)(ii)) and (D) any
such Investments in the form of intercompany loans shall be evidenced by notes
that have been pledged (individually or pursuant to a global note) to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent for the benefit of the Secured Parties unless such pledge
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower and its Subsidiaries as reasonably determined by
Borrower in consultation with the Administrative Agent, and provided that no
such pledge shall be required if such pledge would, in the good faith judgment
of the Borrower, result in adverse tax consequences to the Borrower and its
Subsidiaries as reasonably determined by the Borrower in consultation with the
Administrative Agent;


115

--------------------------------------------------------------------------------

 


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    (i) Any Investments by the Borrower or any Guarantor in the form of
Permitted Acquisitions and (ii) any Permitted Acquisition by any Subsidiary that
is not a Loan Party funded from any one or more of the following: (A) promptly
following receipt thereof, the cash proceeds received by such Subsidiary under
any intercompany loan permitted under Section 7.02(c)(iv) (without reference to,
or usage of, the Non-Guarantor Cap to the extent of such utilized cash proceeds)
and (B) cash proceeds from any Investment permitted to made under Section
7.02(c)(iv) (with reference to, or usage of, the Non-Guarantor Cap to the extent
of such utilized cash proceeds);
(f)    Guarantees permitted by Section 7.03;
(g)    to the extent constituting Investments, transactions expressly permitted
under Sections 7.04 (other than Section 7.04(c)) and 7.14;
(h)    Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date and set forth on Schedule 5.08(e)
and any modification, replacement, renewal or extension thereof; provided, that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 7.02 and the terms and
conditions of such modified, replacement, renewed or extended Investment shall
not be materially less favorable, taken as a whole, to the Loan Parties than the
Investment being modified, replaced, renewed or extended;


116

--------------------------------------------------------------------------------

 


(i)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(k)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of the Borrower to the seller of such
Investments;
(l)    Subsidiaries of the Borrower may be established or created if the
Borrower and such Subsidiary comply with the requirements of Section 6.11, if
applicable; provided that, in each case, to the extent such new Subsidiary is
created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 7.02, and such new Subsidiary at no time
holds any assets or liabilities other than any merger or acquisition
consideration contributed to it contemporaneously with the closing of such
transactions, such new Subsidiary shall not be required to take the actions set
forth in Section 6.11, as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case, (i) in connection with
a Qualified Receivables Transaction and (ii) constituting a Disposition
permitted pursuant to Section 7.05(l);
(n)    Swap Contracts to the extent permitted pursuant to Section 7.03(d);
(o)    so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, other Investments; provided that in no event shall
the aggregate amount of Investments allowed pursuant to this Section 7.02(o)
during the term of this Agreement (net of any returns of capital on such
Investments) exceed the sum of (1) the greater of (x) $320,000,000 and (y) 3.50%
of Consolidated Total Assets of the Borrower plus (2) so long as the pro forma
Consolidated Leverage Ratio would be less than 6.25:1.00, an amount not to
exceed the Borrower Retained ECF Amount at the time of the making of such
Investment plus (3) any Net Equity Proceeds;
(p)    Investments in Incremental Term Loans pursuant to Section 10.06(b)(vii);
(q)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; and
(r)    Investments described on Schedule 7.02(r)(i) and; and
(s)    loans from the Borrower to its indirect Subsidiary, PHI Acquisition
Limited Partnership, a Canadian limited partnership organized under the laws of
British Columbia, not to exceed $30,000,000 in the aggregate outstanding at any
time.


117

--------------------------------------------------------------------------------

 


Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under (A) the Loan Documents, including, without limitation,
Incremental Term Loans and Incremental Revolving Loans, (B) the 2022 Senior
Notes in an aggregate principal amount not to exceed $630,000,000 (and any
Permitted Refinancing of the 2022 Senior Notes), (C) the 2024 Senior Notes in an
aggregate principal amount not to exceed $800,000,000 (and any Permitted
Refinancing of the 2024 Senior Notes), (D) the 2025 5.50% Senior Notes in an
aggregate principal amount not to exceed $1,000,000,000 (and any Permitted
Refinancing of the 2025 5.50% Senior Notes), (E) the 2025 8.00% Senior Notes in
an aggregate principal amount not to exceed $400,000,000 (and any Permitted
Refinancing of the 2025 8.00% Senior Notes), (F) the 2026 Senior Notes in an
aggregate principal amount not to exceed $1,750,000,000 (and any Permitted
Refinancing of the 2026 Senior Notes) and (G) the 2027 Senior Notes in an
aggregate principal amount not to exceed $750,000,000 (and any Permitted
Refinancing of the 2027 Senior Notes);
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof; provided that any such Indebtedness
(including any Permitted Refinancing thereof), to the extent owed by a Loan
Party to a Subsidiary that is not a Loan Party, shall be unsecured and
subordinated to the payment of the Obligations in a manner reasonably
satisfactory to the Administrative Agent;
(c)    (i) Guarantees by the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;
(ii) Guarantees by any Subsidiary that is not a Loan Party in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary;
and (iii) Guarantees by the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder by Subsidiaries that are not Loan Parties to the
extent such Guarantee constitutes an Investment permitted by Sections
7.02(c)(i), 7.02(c)(iv), 7.02(o) or 7.02(r)(i);
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or hereafter arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) such Swap Contract does
not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
(other than pursuant to customary netting or set-off provisions);
(e)    Indebtedness of the Borrower or any Subsidiary in respect of Capital
Leases and purchase money obligations for fixed or capital assets, which may be
secured by Liens under and within the applicable limitations set forth in
Section 7.01(i)(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding pursuant to this clause (e) shall not
exceed the greater of (x) $250,000,000 and (y) 2.75% of Consolidated Total
Assets of the Borrower;


118

--------------------------------------------------------------------------------

 


(f)    Indebtedness of the Borrower or any Subsidiary owing to the Borrower or
any Subsidiary to the extent constituting an Investment permitted by (x) Section
7.02(c) or 7.02(o) or (y) Section 7.02(r)(i); provided that, in the case of
clause (x) and clause (y) such Indebtedness, to the extent owed by a Loan Party
to a Subsidiary that is not a Loan Party, shall be subordinated to the payment
of the Obligations in a manner reasonably satisfactory to the Administrative
Agent;
(g)    Indebtedness incurred by a Subsidiary that is not organized under the
laws of any political subdivision of the United States, which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (g) and then outstanding, does not exceed the greater of (x) $500,000,000
and (y) 5.50% of Consolidated Total Assets of the Borrower;
(h)    unsecured Indebtedness issued by the Borrower and its Subsidiaries,
including Disqualified Equity Interests; provided that (i) the pro forma
Consolidated Interest Coverage Ratio would be greater than or equal to
2.00:1.00, (ii) the stated maturity of such Indebtedness is not less than 91
days following the latest Maturity Date at the time of incurrence of such
unsecured Indebtedness and the Weighted Average Life to Maturity of such
Indebtedness is not shorter than the remaining Weighted Average Life to Maturity
of any Incremental Term Loans, (iii) the covenants, events of default, guaranty
and other terms (excluding as to interest rate and redemption premium) of such
Indebtedness are, taken as a whole, not materially less favorable to the
Borrower and its Subsidiaries than the 2027 Senior Notes and (iv) at the time of
incurrence of such Indebtedness, there shall be no Default; provided, further,
that the aggregate amount of all Indebtedness incurred by Subsidiaries that are
not Loan Parties at any one time outstanding pursuant to this clause (h) shall
not exceed the greater of (x) $275,000,000 and (y) 3.00% of Consolidated Total
Assets of the Borrower;
(i)    other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) $370,000,000 and (y) 4.00% of
Consolidated Total Assets of the Borrower;
(j)    Indebtedness in respect of Receivables Program Obligations in an amount
not to exceed the greater of (x) $320,000,000 and (y) 3.50% of Consolidated
Total Assets of the Borrower; provided that at such time (i) the Borrower is in
pro forma compliance with the Senior Secured Leverage Ratio set forth in Section
7.11 as of the last day of the most recently completed Measurement Period
(whether or not such covenant is applicable at such time in accordance with its
terms), with Indebtedness in respect of Receivables Program Obligations being
incurred or which has previously been incurred pursuant to this Section 7.03(j)
being deemed to be Consolidated Senior Secured Debt, whether or not satisfying
the requirements thereof, and (ii) no Default or Event of Default shall have
occurred and be continuing at the time such Indebtedness is incurred;
(k)    Indebtedness of the Borrower or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;
(l)    Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under deferred consideration or other similar arrangements
(including earn-outs, indemnifications, incentive non-competes and other
contingent obligations and agreements consisting of the adjustment of purchase
price or similar adjustments) incurred by such Person in connection with any
Permitted Acquisition or Disposition permitted by Section 7.05 or any other
Investment permitted under Section 7.02; provided that the aggregate principal
amount of all such Indebtedness of Subsidiaries that are not Loan Parties shall
not exceed $75,000,000 in the aggregate at any time outstanding;


119

--------------------------------------------------------------------------------

 


(m)    Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of bank guarantees, warehouse receipts or similar instruments (other
than letters of credit) issued or created in the ordinary course of business
consistent with past practice, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims;
(n)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(p)    Indebtedness in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs, corporate cards and purchasing
cards, and other business cash management arrangements in the ordinary course of
business, including Indebtedness arising under or in connection with any Cash
Management Agreement with a Cash Management Bank;
(q)    Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Subsidiaries in the ordinary course of
business (and not for the purpose of, directly or indirectly, incurring
Indebtedness or providing credit support or a similar arrangement in respect of
Indebtedness) or Indebtedness of the Borrower or any of its Subsidiaries under
letters of credit and bank guarantees backstopped by Letters of Credit issued
under this Agreement;
(r)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;
(s)    senior secured debt incurred or issued by the Borrower in respect of one
of more series of notes or term loans (such senior secured debt, “Incremental
Equivalent Debt”) in an amount not to exceed in the aggregate the greater of (x)
$700,000,000 less the aggregate principal amount of Indebtedness incurred
pursuant to 2.14(a) and (y) an amount such that at the time of incurrence or
issued (1) the pro forma Consolidated Leverage Ratio would not exceed 6.50:1.00
and (2) the pro forma Senior Secured Leverage Ratio would not exceed 3.00:1.00
as of the Ratio Calculation Date; provided that, (i) no Default or Event of
Default shall exist before or after giving effect to the incurrence of such
Incremental Equivalent Debt; the Borrower shall be in pro forma compliance with
the covenant set forth in Section 7.11 as of the last day of the most recently
completed Measurement Period (whether or not such covenant is applicable at such
time in accordance with its terms); (ii) such Incremental Equivalent Debt shall
rank pari passu with the Facilities and shall not be Guaranteed by any Person
that is not a Guarantor; (iii) if such Incremental Equivalent Debt is in the
form of loans, such Incremental Equivalent Debt shall be subject to Section
2.14(g)(iv) as if such Incremental Equivalent Debt were a Series of Incremental
Term Loans, (iv) subject to the limitations in clauses (v) and (vi) below, the
terms of such Incremental Equivalent Debt shall not be more restrictive, taken
as a whole, to the Borrower and its Subsidiaries than those applicable to any
Facility at the time of incurrence of such Incremental Equivalent Debt, unless
such other terms apply only after the latest Maturity Date of each Facility at
the time of incurrence of such Incremental Equivalent Debt or unless such other
terms relate only to pricing, fees or redemption terms; provided that, if any
Term Loans are outstanding at the time of incurrence of such Incremental
Equivalent Debt, the mandatory redemption terms are substantially similar to, or
less favorable to the investors providing such Incremental Equivalent Debt than,
those applicable to the Term Loans (except for mandatory redemption terms
applicable only after the latest Maturity Date of each Facility at the time of
incurrence of such Incremental Equivalent Debt); (v) the Weighted Average Life
to Maturity of such Incremental Equivalent Debt shall be no shorter than the
remaining Weighted Average Life of the Revolving Credit Facility or any
then-existing Series of Incremental Term Loans; (vi) the stated maturity of such
Incremental Equivalent Debt shall be no shorter than the latest Maturity Date at
the time of incurrence of such Incremental Equivalent Debt; (vii) the Borrower
shall deliver or cause to be delivered legal opinions and such other documents
(including, if applicable, the Mortgages and related documents required pursuant
to Section 6.11(b) or modifications of any Mortgages and title insurance
endorsements or policies) reasonably requested by the Administrative Agent in
connection with such transaction; and (viii) the representative and collateral
trustee acting on behalf of the holders of such Incremental Equivalent Debt
shall


120

--------------------------------------------------------------------------------

 


have executed and delivered a joinder to the Pari Passu Intercreditor Agreement
to the Administrative Agent in accordance with the terms thereof; provided that
if such Indebtedness is the initial issuance of Indebtedness designated as
“Other First Lien Obligations” thereunder, then the Borrower, the Guarantors,
the Administrative Agent and the representative and collateral trustee for such
Other First Lien Obligations shall have executed and delivered the Pari Passu
Intercreditor Agreement; and
(t)    Indebtedness assumed in connection with a Permitted Acquisition so long
as (i) such Indebtedness existed prior to the consummation of such Permitted
Acquisition, (ii) such Indebtedness is not created in contemplation of such
Permitted Acquisition, (iii) such Indebtedness is solely the obligation of such
Person, and not of the Borrower or any other Subsidiary (other than any Person
acquired by the Borrower or any Subsidiary as a result of such Permitted
Acquisition and any Subsidiary of such acquired Person), (iv) if such
Indebtedness is secured, the pro forma Senior Secured Leverage Ratio would not
exceed 3.00:1.00 and the pro forma Consolidated Leverage Ratio would not exceed
6.50 to 1.00, and (v) if such Indebtedness is unsecured, the pro forma
Consolidated Interest Coverage Ratio would be greater than or equal to
2.00:1.00; provided that that the aggregate amount of all such Indebtedness of
Subsidiaries that are not Loan Parties at any one time outstanding pursuant to
this clause (t) shall not exceed the greater of (x) $275,000,000 and (y) 3.00%
of Consolidated Total Assets of the Borrower.


121

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary herein, no Subsidiary shall be
permitted to guarantee the Senior Notes unless such Subsidiary also guarantees
the Obligations.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person and (ii) any Subsidiary;
provided that (A) when any wholly-owned Subsidiary is merging with another
Subsidiary, a wholly-owned Subsidiary shall be the continuing or surviving
Person, (B) when any Guarantor is merging with another Subsidiary, the
continuing or surviving Person shall be a Guarantor and (C) if as a result
thereof, the Borrower owns, directly or indirectly, less of such Subsidiary’s
equity interests than it did prior to the merger, such merger shall also
constitute a Disposition subject to Section 7.05 (and must be permitted by any
clause thereof other than Section 7.05(g));
(b)    a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(g)(A));
(c)    the Borrower or any Subsidiary may consummate any Permitted Acquisition
or any other Investment permitted by Section 7.02(k) or (o); provided that (i)
in any such transaction involving the Borrower, the Borrower shall be the
continuing or surviving Person; and (ii) in any such transaction involving a
Guarantor, the continuing or surviving Person shall be a Guarantor; and
(d)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) (i) to the Borrower or to
a Guarantor; or (ii) if the transferor is not a Guarantor, to any other
Subsidiary; provided in each case that (A) if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary, and (B) to the extent that the transferee
is not the Borrower or a wholly-owned Subsidiary (based on the percentage of
such transferee which is not owned directly or indirectly by the Borrower), the
Disposition shall constitute a Disposition subject to Section 7.05 and shall be
permitted under this Section 7.04 so long as it is permitted by any clause of
Section 7.05 other than Section 7.05(g).
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned);
(b)    Dispositions of inventory in the ordinary course of business;


122

--------------------------------------------------------------------------------

 


(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(d)    Dispositions of property by the Borrower to any Subsidiary, or by any
Subsidiary to the Borrower or to a Subsidiary; provided that if the transferor
of such property is the Borrower or a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;
(e)    Dispositions of accounts receivable for purposes of collection;
(f)    Dispositions of investment securities and Cash Equivalents in the
ordinary course of business;
(g)    (A) Dispositions permitted by Section 7.04 (other than Section
7.04(a)(ii)(C), Section 7.04(b) or Section 7.04(d)(ii)(B)); (B) Dispositions
that constitute Investments permitted by Section 7.02; and (C) Dispositions that
constitute Restricted Payments permitted by Section 7.06;
(h)    non-exclusive licensing or sublicensing of IP Rights in the ordinary
course of business on customary terms;
(i)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
(j)    Dispositions by the Borrower and its Subsidiaries of property not
otherwise permitted under this Section 7.05 (but in any event excluding
Receivables Program Assets); provided that (i) at the time of such Disposition
and after giving effect thereto, no Default shall exist or would result from
such Disposition, (ii) the consideration received for such property shall be in
an amount at least equal to the fair market value thereof and (iii) no less than
75% of such consideration shall be paid in cash; provided, however, that for the
purposes of clause (iii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s or the applicable Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Borrower and all of its
Subsidiaries shall have been validly released by all applicable creditors in
writing and (B) any securities received by the Borrower or the applicable
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition;
(k)    Dispositions by the Borrower and its Subsidiaries of property acquired
after the Closing Date in Permitted Acquisitions; provided that (i) the Borrower
identifies any such assets to be divested in reasonable detail in writing to the
Administrative Agent within 180 days following the closing of such Permitted
Acquisition and (ii) the fair market value of the assets to be divested in
connection with any Permitted Acquisition does not exceed an amount equal to 35%
of the total cash and non-cash consideration for such Permitted Acquisition;


123

--------------------------------------------------------------------------------

 


(l)    Dispositions of Receivables Program Assets in connection with a Qualified
Receivables Transaction; provided that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof,
(ii) the outstanding amount of Indebtedness in respect of Receivables Program
Obligations shall not exceed the maximum amount permitted to be outstanding
under Section 7.03(j), (iii) the Seller’s Retained Interest and all proceeds
thereof shall constitute Collateral (to the extent such interest is required to
be Collateral hereunder) and all necessary steps to perfect a security interest
in such Seller’s Retained Interest for the benefit of the Secured Parties are
taken by the Borrower and its Subsidiaries and (iv) no Default or Event of
Default shall have occurred and be continuing at the time such Disposition is
made; and
(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower or any Subsidiary.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person (including any other Subsidiary) that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in Qualified Equity Interests of such
Person, in the case of a Subsidiary, ratably to each Person that owns an Equity
Interest in such Subsidiary of the class of Equity Interest in respect of which
the Restricted Payment is being made;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Qualified Equity Interests;
(d)    the Borrower and each Subsidiary may make Restricted Payments pursuant to
and in accordance with their stock option, stock purchase and other benefit
plans of general application to management, directors or other employees of the
Borrower and its Subsidiaries, as adopted or implemented in the ordinary course
of business;
(e)    so long as no Default shall have occurred and be continuing at the time
of any action described in this clause (e) or would result therefrom, the
Borrower may (i) declare and make cash dividends to its stockholders in respect
of Qualified Equity Interests and (ii) purchase, redeem or otherwise acquire for
cash Qualified Equity Interests issued by it in an aggregate amount with respect
to clauses (i) and (ii) collectively from and after the Closing Date not to
exceed the sum of (1) the greater of $345,000,000 and 3.75% of Consolidated
Total Assets of the Borrower plus (2) so long as the pro forma Consolidated
Leverage Ratio would be less than 6.25:1.00, an amount not to exceed the
Borrower Retained ECF Amount at the time of the making of such dividend,
purchase, redemption or acquisition plus (3) any Net Equity Proceeds; provided
that, in the case of each of clauses (i) and (ii) above, the Borrower is in pro
forma compliance with the financial covenant set forth in Section 7.11 (whether
or not such covenant is applicable at such time in accordance with its terms);


124

--------------------------------------------------------------------------------

 


(f)    so long as no Default shall have occurred and be continuing at the time
of any action described in this clause (f) or would result therefrom, the
Borrower may declare and make cash dividends to its stockholders in respect of
Disqualified Equity Interests if the pro forma Consolidated Interest Coverage
Ratio would be at least 1.75:1.00;
(g)    Investments pursuant to Section 7.02(c) shall be permitted;
(h)    non-cash repurchases of Equity Interests of the Borrower deemed to occur
(i) upon the non-cash exercise of stock options and warrants or similar equity
incentive awards, and (ii) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award shall be
permitted;
(i)    the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion;
(j)    the payment of dividends and distributions within ninety (90) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section 7.06
shall be permitted;
(k)    the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all holders of common
stock of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics shall be
permitted; provided that any such purchase, redemption, acquisition,
cancellation or other retirement of such rights is not for the purpose of
evading the limitations of this covenant (all as determined in good faith by a
Responsible Officer that is a senior financial officer of the Borrower);
(l)    Investments and the distribution of Equity Interests by certain
Subsidiaries, all as and to the extent described in Schedule 7.02(r)(i), shall
be permitted;
(m)    the payment of dividends on the Borrower’s Common Stock in any fiscal
year not to exceed an amount equal to 4.0% of the Borrower’s Market
Capitalization shall be permitted; and
(n)    unlimited Restricted Payments shall be permitted so long as (i) no
Default shall exist before or after giving effect to such Restricted Payment and
(ii) the pro forma Consolidated Leverage Ratio would be less than 3.50:1.00.


125

--------------------------------------------------------------------------------

 


Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from the Permitted Business or a line of
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms not materially less
favorable to the Borrower or such Subsidiary than would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:
(a)    transactions between or among Loan Parties or between and among
Subsidiaries that are not Loan Parties;
(b)    Qualified Receivables Transactions otherwise permitted hereunder;
(c)    the payment of reasonable fees, expenses and compensation (including
equity compensation) to and insurance provided on behalf of current, former and
future officers and directors of the Borrower or any of its Subsidiaries and
indemnification agreements entered into by the Borrower or any of its
Subsidiaries;
(d)    employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(e)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;
(f)    the transactions described on Schedule 7.02(r)(i); and
(g)    transactions between or among Loan Parties and Subsidiaries who are not
Loan Parties provided any such transaction does not adversely impact the
Collateral securing the Obligations or the guarantees of the Obligations, impair
the rights of or benefits or remedies available to the Secured Parties under any
Loan Document or result in (and are not reasonably expected to result in) a
Material Adverse Effect; provided that, during the continuance of an Event of
Default, any amounts payable by a Loan Party to a Subsidiary that is not a Loan
Party in connection with any such transactions shall be subordinated to the
payment of the Obligations.
Section 7.09    Restrictive Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower hereunder
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that clauses (i) and (iii) shall not prohibit any negative pledge or
similar provision, or restriction on transfer of property, incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or any other property securing any other
Indebtedness permitted under Section 7.03(e); or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person. Notwithstanding the foregoing, this Section
7.09 will not restrict or prohibit:


126

--------------------------------------------------------------------------------

 


(1)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions imposed pursuant to an agreement that has been entered into in
connection with a transaction permitted pursuant to Section 7.05 with respect to
the property that is subject to that transaction;
(2)    restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03(b), (d) (to the extent secured under Section
7.01(x)), (e) (to the extent secured under Section 7.01(i)(i)), (g) (to the
extent secured under Section 7.01(l)), (j) or 7.03(t) (to the extent secured
under Section 7.01(i)(ii)), in each case in respect of the limitation described
in Section 7.09(a)(iii), to the extent that such restrictions apply only to the
property or assets securing such Indebtedness;
(3)    provisions restricting subletting or assignment of Contractual
Obligations;
(4)    restrictions set forth in any of the Senior Notes, in each case as in
effect on the Closing Date or as amended, modified, refinanced, replaced,
renewed or extended in a manner that is not more restrictive, taken as a whole;
(5)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions contained in Indebtedness permitted under Section 7.03(g), (h) or
(i) so long as such restrictions are no more restrictive, taken as a whole, to
the Borrower and its Subsidiaries than the restrictions or covenants contained
in this Agreement;
(6)    to the extent constituting a limitation described in Section 7.09(a)(i),
provisions with respect to the disposition or distribution of assets or property
in joint venture agreements and other similar agreements entered into by the
Borrower and its Subsidiaries in the ordinary course of business;
(7)    to the extent constituting the limitation described in Section
7.09(a)(i), customary restrictions on a Receivables Subsidiary and Receivables
Program Assets effected in connection with a Qualified Receivables Transaction;
(8)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions on cash or other deposits or net worth imposed by customers on the
Borrower and its Subsidiaries under contracts entered into in the ordinary
course of business;
(9)    to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any of its Subsidiaries in any manner material to the Borrower or any of its
Subsidiaries; or


127

--------------------------------------------------------------------------------

 


(10)    to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions existing under, by reason of or with respect to
customary provisions contained in leases or licenses of intellectual property
and other agreements, in each case, entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business.
Section 7.10    Use of Proceeds. Request any Credit Extension, use, or allow any
of its Subsidiaries to use, the proceeds of any Credit Extension, (a) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value to any Person in violation of
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of, or with, any Sanctioned Person or in
any Sanctioned Country, or (c) to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
Section 7.11    Senior Secured Leverage Ratio. Commencing with the first full
fiscal quarter ending after the Closing Date, permit the Senior Secured Leverage
Ratio at the end of any fiscal quarter on which the Revolving Facility Test
Condition is then satisfied to be greater than 4.25:1.00.
Section 7.12    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.
Section 7.13    Accounting Changes. Make any change in its (a) accounting
policies or reporting practices, except as required by GAAP, or (b) Fiscal Year.
Section 7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any subordinated,
unsecured or junior secured Indebtedness (collectively, the “Junior
Indebtedness”) (it being understood that payments of regularly scheduled
interest and principal shall be permitted to the extent not expressly prohibited
by the subordination provisions applicable thereto, if any), except, in each
case, so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, (a) the refinancing thereof with the proceeds of any
Permitted Refinancing permitted by Section 7.03, (b) the prepayment of
Indebtedness of the Borrower or any Subsidiary owed to the Borrower or any
Subsidiary to the extent not prohibited by the subordination provisions
applicable thereto and (c) prepayments, redemptions, purchases or other payments
made to satisfy Junior Indebtedness (not in violation of any subordination terms
in respect thereof) in an amount not to exceed the sum of (1) the greater of
$180,000,000 and 2.50% of Consolidated Total Assets of the Borrower plus (2) so
long as the pro forma Consolidated Leverage Ratio would be less than 6.25:1.00,
an amount not to exceed the Borrower Retained ECF Amount at the time of the
making of such prepayment, redemption, repurchase or other payment plus (3)
proceeds of Loans or Incremental Equivalent Debt (net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
upfront fees, discounts or commissions and brokerage, consultant and other fees
and charges actually incurred in connection with such issuance or sale and net
of taxes paid or payable as a result of such issuance or sale (after taking into
account any available tax credit or deductions and any tax sharing
arrangements)) to be applied to such prepayment, redemption, repurchase or other
payment so long as the Senior Secured Leverage Ratio would be less than
3.00:1.00 plus (4) any Net Equity Proceeds.


128

--------------------------------------------------------------------------------

 


Section 7.15    Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05 and the incurrence of
indebtedness is permitted by Section 7.03.
Section 7.16    Amendments of Indebtedness. Amend, modify, or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03 or
any Junior Indebtedness, in each case, in a manner materially adverse to the
Lenders or that would effect a prepayment, redemption or repurchase or a
Restricted Payment not otherwise permitted under Section 7.06 or Section 7.14,
as applicable.
Section 7.17    Negative Pledge on Material Real Property. With respect to any
Material Real Estate Asset owned by the Borrower or its Subsidiaries, (i)
create, incur, assume or permit to exist any Lien on all or any part of such
Material Real Estate Asset, or (ii) file, or permit the filing of any financing
statement or other similar notice of, any Lien with respect thereto under the
UCC of any state or under any similar recording or notice statute, in each case
on all or any part of such real property, in each case other than (1) those
liens permitted by Section 7.01(a), (b), (c), (d), (f), (g), (h), (j), (l), (u)
and (y) or (2) solely in the case of any such real property acquired after the
Closing Date, in addition to those Liens permitted by clause (1), those Liens
permitted by Section 7.01 (k) and (i).
ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Each of the following shall constitute an
Event of Default (each, an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.04,
6.10, or 6.11, or Article 7 (other than Section 7.11) or (ii) the Borrower fails
to perform or observe the covenant contained in Section 7.11; provided that a
breach of the requirements of Section 7.11 shall not constitute an Event of
Default for purposes of any Facility other than the Revolving Credit Facility
unless and until the Required Revolving Credit Lenders have terminated the
Revolving Credit Commitments and/or demanded repayment of, or otherwise
accelerated, the Indebtedness hereunder; or


129

--------------------------------------------------------------------------------

 


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the Administrative Agent or a Lender provides
written notice to the Borrower of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in any material respect, when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (other than an Escrow
Subsidiary) (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness under the Loan Documents
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case after any applicable grace, cure or notice period,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined, or as such comparable term may be used and
defined, in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined, or as such comparable term may be used and defined, in such
Swap Contract) or (B) any Termination Event (as defined, or as such comparable
term may be used and defined, in such Swap Contract) under such Swap Contract as
to which the Borrower or any Subsidiary is an Affected Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Escrow Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


130

--------------------------------------------------------------------------------

 


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Escrow Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (other
than an Escrow Subsidiary) (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder including the release or termination thereof
by the Administrative Agent or the Required Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 shall for any reason (other than pursuant
to the terms hereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Prior Liens and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties reasonably acceptable to the
Administrative Agent) on the Collateral purported to be covered thereby.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, in the case of clause 8.02(a)
below and 8.02(e) below, the Required Revolving Credit Lenders), take any or all
of the following actions:


131

--------------------------------------------------------------------------------

 


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof);
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or at law or in equity; and
(e)    upon the occurrence of an Event of Default under Section 7.11 that is
unwaived, (x) terminate the Revolving Credit Commitments and/or (y) take any or
all of the actions specified in Section 8.02(a), (b), (c) or (d) in respect of
the Revolving Credit Commitments, Revolving Loans, Letters of Credit and Swing
Line Loans;
provided, however, that (i) upon the taking of any action by or upon the
direction of the Required Revolving Credit Lenders as contemplated by clause (e)
above, the Required Lenders may take any of the actions contemplated by clause
(a) though (d) above with respect to any Facility hereunder and (ii) upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower or any Guarantor under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of each L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the order
specified in Section 6.5 of the Collateral Agreement.
ARTICLE 9.
AGENCY
Section 9.01    Appointment and Authority.


132

--------------------------------------------------------------------------------

 


(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Barclays Bank PLC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder (at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 and Article 10 (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto; provided that to the extent an L/C Issuer is
entitled to indemnification under this Section 9.01 solely in connection with
its role as an L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify such L/C Issuer in accordance with this Section 9.01. The
provisions of this Article 9 shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.
Section 9.02    Rights as a Lender. Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:


133

--------------------------------------------------------------------------------

 


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until it shall have received written notice from a Lender, an L/C Issuer or
the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”
No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


134

--------------------------------------------------------------------------------

 


Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


135

--------------------------------------------------------------------------------

 


Any resignation by the entity serving as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer (if applicable)
and Swing Line Lender, if applicable. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor may agree to
succeed to and become vested with all of the rights, powers, privileges and
duties of a retiring L/C Issuer and Swing Line Lender, if applicable. In
connection with any such agreement to succeed to the retiring L/C Issuer, the
successor L/C Issuer, if applicable, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.
Notwithstanding the foregoing, the failure of any successor to agree to succeed
to a retiring L/C Issuer and/or Swing Line Lender shall not affect the
resignation of such retiring L/C Issuer or Swing Line Lender, as the case may
be. The retiring L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)) but shall have no obligation to issue additional
Letters of Credit or to amend, extend or otherwise modify any existing Letters
of Credit. The retiring Swing Line Lender shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c) but
shall have no obligation to make any additional Swing Line Loans.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.


136

--------------------------------------------------------------------------------

 


Section 9.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. Each Lender (including in its
capacities as a potential Cash Management Bank and as a potential Hedge Bank)
and L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion, after the Closing Date:
(a)    to release any Lien to the extent securing the Obligations on any
property granted to or held by the Administrative Agent under any Loan Document
(i), upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made) and the
termination and payment in full of all obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements in respect of which the
Administrative Agent has received notice pursuant to Section 9.11 (other than
any such agreements as to which other arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), (ii) that is
sold as part of or in connection with any sale permitted hereunder or that
constitutes a Disposition of Receivables Program Assets permitted pursuant to
Section 7.05(l) or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management


137

--------------------------------------------------------------------------------

 


Agreement and Secured Hedge Agreements), the expiration or termination of all
Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made) and the
termination and payment in full of all obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements in respect of which the
Administrative Agent has received notice pursuant to Section 9.11 (other than
any such agreements as to which other arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made) or (ii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
(c)    to release any Guarantor from its Guarantee of the Obligations and all
Liens granted by any such Guarantor, and all pledges of Equity Interests in any
such Guarantor (provided, if such Guarantor becomes an Excluded Subsidiary then
such release shall be limited to 35% of such voting Equity Interests) under the
Collateral Agreement if such Person ceases to be a Subsidiary (or becomes an
Immaterial Subsidiary or an Excluded Subsidiary) as a result of a transaction
permitted hereunder (unless such Person continues to guarantee any of the Senior
Notes);
(d)    to execute any intercreditor agreements and/or subordination agreements
with any holder of any Indebtedness or Liens permitted by this Agreement to the
extent such intercreditor agreement and/or subordination agreement is required
or reasonably contemplated by the terms hereof; and
(e)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guarantee of the Obligations under the Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


138

--------------------------------------------------------------------------------

 


Section 9.11    Additional Secured Parties. No Cash Management Bank or Hedge
Bank that obtains the benefits of the Collateral Agreement or any Collateral by
virtue of the provisions hereof or of the Collateral Agreement or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article 9 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE 10.
MISCELLANEOUS
Section 10.01    Amendments, Etc.. Except as set forth below in this Section
10.01, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (or signed by the Administrative Agent
on behalf of and with the written consent of the Required Lenders), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (i) any term or
provision of Section 7.11, the definition of “Senior Secured Leverage Ratio” or
“Revolving Facility Test Condition” (or any of their respective component
definitions (as used solely in such Section but not as used in other Sections of
this Agreement)) may be amended, waived, consented to or otherwise modified with
the consent of the Required Revolving Credit Lenders (and no other consents from
any other Lenders or group thereof shall be necessary); and (ii) no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender adversely affected thereby;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Revolving Credit Lenders;


139

--------------------------------------------------------------------------------

 


(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.06 or Section 8.02) without the
written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender
directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate and (ii) except as set forth in clause (i) of the first proviso
to this Section 10.01, any financial ratio (including any defined term used
therein) or any definition relating to any (x) financial calculation or (y)
currency exchange rate calculation affecting compliance with Sections 7.01, 7.02
and 7.03 with respect to the amount of Liens, Indebtedness or Investment in
currencies other than U.S. Dollars hereunder even if, in the case of clause (x)
and (y), the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;
(f)    change (i) Section 8.03 of this Agreement or Section 6.5 of the
Collateral Agreement in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
definition of “Applicable Percentage,” the order of application or pro rata
nature of application of any reduction in the Commitments or any prepayment of
Loans within or among the Facilities from the application thereof set forth in
the applicable provisions of Sections 2.05(a), 2.05(b) or 2.06(c), or other
provisions in respect of the pro rata application of payments or offers
hereunder under Section 2.12, 2.13 or 10.06(b)(vii) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is an Incremental Facility comprised of
Incremental Term Loan Commitments, the Required Incremental Term Loan Lenders of
such Series and (y) if such Facility is the Revolving Credit Facility, the
Required Revolving Credit Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Incremental
Term Loan Lenders” or “Required Revolving Credit Lenders” without the written
consent of each Lender under the applicable Facility;
(h)    release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);


140

--------------------------------------------------------------------------------

 


(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is an Incremental Facility comprised of
Incremental Term Loan Commitments, the Required Incremental Term Loan Lenders of
the applicable Series and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Credit Lenders; or
(k)    amend the definition of “Alternative Currency” without the written
consent of each Revolving Credit Lender and L/C Issuer;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document, in each case, relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement, (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document and (iv) the Agency Fee Letter may be amended, and
rights or privileges thereunder may be waived, in a writing executed only by the
parties thereto.
Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within three Business Days following receipt of notice thereof. It is understood
that posting such amendment electronically on IntraLinks/IntraAgency, SyndTrak
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice
thereof.
Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)     Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, or electronic mail address
specified for such Person on Schedule 10.02; and


141

--------------------------------------------------------------------------------

 


(ii)    if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article 2 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


142

--------------------------------------------------------------------------------

 


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address or facsimile
for notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address or facsimile for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI with respect to the Borrower
or any of its Subsidiaries or their respective securities for purposes of United
States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuers, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereby consents to
such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


143

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers and, in respect of the Collateral Documents, any
other Secured Party; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
and the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c),
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and each L/C Issuer and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transaction and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, through, under or from any property currently or
formerly owned, leased or operated by the Borrower or any of its Subsidiaries,
or any Environmental Claim or Environmental Liability related in any way to any
of the Loan Parties or any of their respective Subsidiaries or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a
Lender, a third party or by the Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto (collectively, the “Indemnified
Liabilities”);


144

--------------------------------------------------------------------------------

 


provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity; provided that in respect of the proviso in
subclause (b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 10.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


145

--------------------------------------------------------------------------------

 


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of the Administrative Agent, any Lender or any L/C
Issuer, the termination of the Aggregate Commitments, the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations, the termination of the Commitments and the
termination of this Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


146

--------------------------------------------------------------------------------

 


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)        In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount need be assigned; and
(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Incremental Term Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.


147

--------------------------------------------------------------------------------

 


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof in the case of assignments of
any Incremental Term Loans and ten Business Days after having received notice
thereof in the case of assignments of the Revolving Credit Facility;
(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Incremental Term Loan Commitment or any Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Incremental Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)        the consent of the L/C Issuers and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender, a Disqualified
Lender, or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Borrower Purchases. Notwithstanding anything to the contrary contained
in this Section 10.06 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may repurchase outstanding Incremental Term Loans on the
following basis:


148

--------------------------------------------------------------------------------

 


(A)        on or prior to the date that occurs one year prior to the applicable
Facility’s Maturity Date, the Borrower may conduct one or more auctions (each,
an “Auction”) to repurchase all or any portion of the applicable Incremental
Term Loans (such Incremental Term Loans, the “Offer Loans”) of Incremental Term
Loan Lenders; provided that (1) the Borrower delivers to the Administrative
Agent (for distribution to such Lenders) a notice of the aggregate principal
amount of the Offer Loans that will be subject to such Auction no later than
12:00 p.m. at least five Business Days (or such shorter period as may be agreed
to by the Administrative Agent) in advance of a proposed consummation date of
such Auction indicating (a) the date on which the Auction will conclude, (b) the
maximum principal amount of the Offer Loans the Borrower is willing to purchase
in the Auction and (c) the range of discounts to par at which the Borrower would
be willing to repurchase the Offer Loans; (2) the minimum dollar amount of the
Auction shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (3) the Borrower shall hold the Auction open for a minimum
period of three Business Days; (4) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (5) the
Auction shall be made to the Lenders holding the Offer Loans on a pro rata basis
in accordance with the respective principal amount then due and owing to the
applicable Incremental Term Loan Lenders; and (6) the Auction shall be conducted
pursuant to such procedures as the Administrative Agent may establish which are
consistent with this Section 10.06 and are reasonably acceptable to the
Borrower, which procedures must be followed by a Lender in order to have its
Offer Loans repurchased;
(B)        with respect to all repurchases made pursuant to this Section 10.06,
(1) the Borrower shall pay to the applicable selling Lender all accrued and
unpaid interest, if any, on the repurchased Offer Loans to the date of
repurchase of such Offer Loans, (2) the Borrower shall represent to each selling
Lender that it is not in possession of any material non-public information
regarding the Borrower or its Subsidiaries or their respective securities, that
could reasonably be expected to have a material effect upon, or otherwise be
material to, such Lender’s decision to assign the Offer Loans to the Borrower,
(3) such repurchases shall not be deemed to be optional prepayments pursuant to
Section 2.05(a), (4) the amount of the Loans so repurchased shall be applied on
a pro rata basis to reduce the scheduled remaining installments of principal on
the Offer Loans, and (5) the purchase consideration for such Auction shall in no
event be funded with the proceeds of Revolving Credit Loans; and
(C)        following a repurchase pursuant to this Section 10.06, the Offer
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold) for
all purposes of this Agreement and all the other Loan Documents, including, but
not limited to (1) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Loan Document, (2) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Loan Document or (3) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document. In connection with any Incremental Term Loans repurchased
and cancelled pursuant to this Section 10.06, the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation.


149

--------------------------------------------------------------------------------

 


(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Upon its
receipt of a duly completed and executed Assignment and Assumption, the
Administrative Agent shall record the information contained therein in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender (with respect to such Lender’s entry),
at any reasonable time and from time to time upon reasonable prior notice.


150

--------------------------------------------------------------------------------

 


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement; provided, further, that any bank that is a Farm Credit Lender that
(a) has purchased a participation from any Lender that is a Farm Credit Lender
in the minimum amount of $5,000,000 on or after the Closing Date, (b) is, by
written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by such Lender as being entitled to be
accorded the rights of a voting participant hereunder (any such bank so
designated, a “Voting Participant”) and (c) received the prior written consent
of the Borrower and the Administrative Agent to become a Voting Participant
(such consent to be required only to the extent and under the circumstances it
would be required if such Voting Participant were to become a Lender pursuant to
an assignment in accordance with Section 10.06(b)(iii)), shall be entitled to
vote (and the voting rights of such Lender from whom it purchased such
participation shall be correspondingly reduced), on a dollar for dollar basis,
as if such Voting Participant were a Lender under the applicable Facility with a
Commitment and/or Loans (as applicable) in an amount equal to the U.S. Dollar
amount of the participation purchased, on any matter requiring or allowing such
Lender from whom it purchased such participation, in its capacity as a Lender
under such Facility, to provide or withhold its consent, or to otherwise vote on
any proposed action. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (i) state the full name of such
Voting Participant, as well as all contact information required of an assignee
as set forth in Exhibit E-2 hereto and (ii) state the dollar amount and the
applicable Facility of the participation purchased. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (ii) of the
first proviso to Section 10.01 requiring the consent of each Lender affected
thereby and that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided, further that such agreement or instrument shall provide
that the Participant understands that the value of the loan asset (including
Participant’s pro rata share thereof) may increase or decrease based on
fluctuations in currency exchange rates and agrees that any losses (gains)
experienced as a result of changes in currency exchange rates shall be shared by
such Participant in accordance with the Participant’s pro rata share. To the
extent permitted by law, each Participant shall also be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrower (such agency being solely for tax purposes), maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


151

--------------------------------------------------------------------------------

 


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant shall be entitled to the benefits of Section 3.01 if such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender (provided that all forms required under
Section 3.01(e) shall instead be delivered to the applicable Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


152

--------------------------------------------------------------------------------

 


(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender serving as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, such Lender may, (i) upon 30 days’ notice to the Borrower and the
other Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as the Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Revolving Credit Lenders a successor L/C Issuer or Swing Line
Lender hereunder if such Revolving Credit Lender is willing to act in such
capacity; provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of the retiring entity as L/C Issuer or
Swing Line Lender, as the case may be. If any entity serving as L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the entity serving as Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender and the acceptance of such
appointment by such successor, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such L/C Issuer with respect to such Letters of Credit.
(h)    Disqualified Lenders.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning or
transferring Lender entered into a binding agreement to sell and assign, or
grant a participation in, all or a portion of its rights and obligations under
this Agreement, as applicable, to such Person. For the avoidance of doubt, no
assignment or participation shall be retroactively invalidated pursuant to this
Section 10.06(h) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Lender.
(ii)    The Administrative Agent and each assignor of a Loan or Commitment or
seller of a participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Lender. The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
provide the list of Disqualified Lenders to each Lender upon request. Subject to
10.06(h)(iii), any assignment by a Lender to a Disqualified Lender in violation
of this Section 10.06(h) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation of such rights and obligations in
accordance with Section 10.06(d), provided that such treatment shall not relieve
any assigning Lender from any liabilities arising as a consequence of its breach
of this Agreement.


153

--------------------------------------------------------------------------------

 


(iii)     If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) terminate any Revolving
Credit Commitment of such Disqualified Lender and repay all obligations of the
Borrower owing to such Disqualified Lender in connection with such Revolving
Credit Commitment, (B) in the case of outstanding Incremental Term Loans held by
Disqualified Lender, purchase or prepay such Incremental Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Incremental Term Loans and or (C) in
the case of Incremental Term Loans, require such Disqualified Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 10.06 all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees that agrees to such assignment in
writing of the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (1) will not have the right to (x) receive information,
reports or other materials provided to the Administrative Agent or the Lenders
by the Borrower or any of its Subsidiaries, the Administrative Agent or any
other Lender, (y) attend or participate (including by telephone) in meetings
attended by any of the Lenders and/or the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (2) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented to such matter in the same
proportion as the Lenders that are not Disqualified Lenders consented to such
matter; provided however that any Disqualified Lender’s consent shall be
required for any amendment, waiver or other modification described in clause (c)
of Section 10.01 with respect to any increase to the Commitments of such
Disqualified Lender, and (y) for purposes of voting on any plan of
reorganization pursuant to Section 1126 of the Bankruptcy Code of the United
States or any similar plan or proposal under any other Debtor Relief Law with
respect to Borrower or any of its Subsidiaries, each Disqualified Lender hereby
agrees (1) not to vote on such plan, (2) if such Disqualified Lender does vote
on such plan notwithstanding the restriction in the immediately foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other similar federal, state or foreign law affecting
creditor’s rights, including any Debtor Relief Law), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code of the
United States (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights including any Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(v)    Notwithstanding anything to the contrary in this Agreement, the Loan
Parties and the Lenders acknowledge and agree that in no event shall the
Administrative Agent or any of its Affiliates or Related Parties be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders.


154

--------------------------------------------------------------------------------

 


Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it or
its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or any
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to any Facility
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(z) is independently developed by the Administrative Agent, any Lender, any L/C
Issuer or any of their respective Affiliates without reliance on any
confidential Information of the Borrower and its Subsidiaries. In addition, each
of the Administrative Agent, the Lenders and the L/C Issuers may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the Lenders and the L/C Issuers in
connection with the administration of this Agreement, the other Loan Documents
and the Credit Extensions.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States Federal and state securities Laws.


155

--------------------------------------------------------------------------------

 


Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
all other rights and remedies (including other rights of setoff) that such
Lender, such L/C Issuer or their respective Affiliates may have under applicable
Law or otherwise. Each Lender and L/C Issuer agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the unpaid principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
optional prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Agency
Fee Letter and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.


156

--------------------------------------------------------------------------------

 


Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than
contingent indemnification obligations as to which no claim has been asserted
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) hereunder shall remain unpaid or unsatisfied, any
Commitment remains in effect or any Letter of Credit shall remain outstanding.
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, then, to the
fullest extent permitted by law, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender shall have not consented to any
proposed amendment, modification, termination, waiver or consent requiring the
consent of all Lenders or all affected Lenders as contemplated by Section 10.01
and the consent of the Required Lenders, Required Revolving Credit Lenders or
Required Incremental Term Loan Lenders, as applicable, has been obtained, or if
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


157

--------------------------------------------------------------------------------

 


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, funded participations in Swing
Line Loans, if any, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal, L/C Advances, funded participations in Swing Line Loans, if any, and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, modification, termination, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and L/C Issuer hereby agrees and acknowledges that,
with regard to any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s or L/C Issuer’s interests hereunder in the
circumstances contemplated by this Section 10.13, consent to such Assignment and
Acceptance shall have been deemed to have been given if such Lender or L/C
Issuer has not responded within one Business Day of a request for such consent.
Section 10.14    Governing Law; Jurisdiction; Etc..
(a)     Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR THEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER


158

--------------------------------------------------------------------------------

 


HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


159

--------------------------------------------------------------------------------

 


Section 10.16    California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the Syndication Agent, the Documentation Agents and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Syndication Agent, the Documentation Agents and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each of the Arrangers, the
Syndication Agent, the Documentation Agents and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Arrangers, the
Syndication Agent, the Documentation Agents or the Lenders has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and each of the
Arrangers, the Syndication Agent, the Documentation Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Arrangers, the Syndication
Agent, the Documentation Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and each of the Arrangers, the Syndication
Agent, the Documentation Agents and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 10.18    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


160

--------------------------------------------------------------------------------

 


Section 10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
tax identification number and address of the Borrower and each Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 10.20    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. The provisions of this Section
10.20 shall survive the payment in full of Obligations, the termination of the
Commitments and the termination of this Agreement.
Section 10.21    Pari Passu Intercreditor Agreement. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document: (i) the Liens
granted to the Administrative Agent in favor of the Secured Parties pursuant to
the Loan Documents and the exercise of any right related to any Collateral shall
be subject, in each case, to the terms of the Pari Passu Intercreditor Agreement
(if in effect), (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Pari Passu Intercreditor Agreement, on the other hand, the terms and
provisions of the Pari Passu Intercreditor Agreement shall control and
(iii) each Lender (A) authorizes the Administrative Agent to execute the Pari
Passu Intercreditor Agreement on behalf of such Lender, and (B) agrees to be
bound by the terms of the Pari Passu Intercreditor Agreement and agrees that any
action taken by the Administrative Agent under the Pari Passu Intercreditor
Agreement shall be binding upon such Lender.


161

--------------------------------------------------------------------------------

 


Section 10.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 10.23    Restatement of Original Credit Agreement.
The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:
(a)    the Original Credit Agreement shall be deemed to be amended and restated
in its entirety in the form of this Agreement;
(b)    all Obligations under and as defined in the Original Credit Agreement
(the “Existing Obligations”) outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; and
(c)    all references in the other Loan Documents to the Original Credit
Agreement shall be deemed to refer to this Agreement.
The parties acknowledge and agree that this Agreement and the other applicable
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the Existing Obligations and that all such Existing Obligations
are in all respects continued and outstanding as Obligations under this
Agreement.


[Remainder of page intentionally left blank]






162

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
POST HOLDINGS, INC.
By:
/s/ Diedre J. Gray
Name: Diedre J. Gray
Title: Senior Vice President, General Counsel and Chief Administrative Officer,
and Secretary







[Signature Page to Post Credit Agreement]

--------------------------------------------------------------------------------


 








BARCLAYS BANK PLC, as Administrative Agent, an L/C Issuer, the Swing Line Lender
and a Revolving Credit Lender
By:
/s/ Ritam Bhalla
Name: Ritam Bhalla
Title: Director











[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 






BANK OF AMERICA, N.A.,
as an L/C Issuer and a Revolving Credit Lender
By:
/s/ Matt Powers
Name: Matt Powers
Title: Director





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 






Deutsche Bank AG New York Branch,
as an L/C Issuer and a Revolving Credit Lender
By:
/s/ Dusan Lazarov
Name: Dusan Lazarov
Title: Director
 
By:
/s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director
 
 





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




Wells Fargo Bank, N.A.,
as an L/C Issuer and a Revolving Credit Lender
By:
/s/ Luke Harbinson
Name: Luke Harbinson
Title: Director





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




CREDIT SUISSE AG, Cayman Islands Branch,
as an L/C Issuer and a Revolving Credit Lender
By:
/s/ Vipul Dhadda
Name: VIPUL DHADDA
Title: AUTHORIZED SIGNATORY
 
By:
/s/ Peter Badal
Name: Peter Badal
Title: Authorized Signatory
 
 





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A.,  
as an L/C Issuer and a Revolving Credit Lender
By:
/s/ Brenda Korb
Name: Brenda Korb
Title: Vice President





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




Bank of Montreal
as a Revolving Credit Lender
By:
/s/ Joan Murphy
Name: Joan Murphy
Title: Director





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




GOLDMAN SACHS BANK USA,
as a Revolving Credit Lender
By:
/s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Revolving Credit Lender
By:
/s/ Michael King
Name: Michael King
Title: Vice President





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




NOMURA CORPORATE FUNDING AMERICAS, LLC,
as a Revolving Credit Lender
By:
/s/ Lee Olive
Name: Lee Olive
Title: Managing Director





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




ROYAL BANK OF CANADA,
as a Revolving Credit Lender
By:
/s/ John Flores
Name: John Flores
Title: Authorized Signatory





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




SunTrust Bank,
as a Revolving Credit Lender
By:
/s/ Tesha Winslow
Name: Tesha Winslow
Title: Director





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




CoBank, ACB,
as a Revolving Credit Lender
By:
/s/ Patrick Keleher
Name: Patrick Keleher
Title: Vice President





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




HSBC Bank USA, National Association, as a Revolving Credit Lender
By:
/s/ Catherine Dong
Name: Catherine Dong
Title: Vice President





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




PNC BANK, NATIONAL ASSOCIATON,
as a Revolving Credit Lender
By:
/s/ Daniel J. Miller
Name: Daniel J. Miller
Title: Senior Vice President





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




UBS AG, STAMFORD BRANCH,
as a Revolving Credit Lender
By:
/s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director
   Banking Product Services, US
 
 
By:
/s/ Darlene Arias
Name: Darlene Arias
Title: Director
 





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------

 




COOPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as a Revolving Credit Lender
By:
/s/ Peter Duncan
Name: Peter Duncan
Title: Managing Director
 
 
By:
/s/ John Church
Name: John Church
Title: Managing Director
 





[Signature Page to Amended and Restated Credit Agreement (Post Holdings, Inc.)]

--------------------------------------------------------------------------------


 











--------------------------------------------------------------------------------

SCHEDULES TO AMENDED AND RESTATED CREDIT AGREEMENT
among
POST HOLDINGS, INC.,
certain of its Subsidiaries,
and
BARCLAYS BANK PLC
as Administrative Agent
Dated as of March 28, 2017

--------------------------------------------------------------------------------















--------------------------------------------------------------------------------


 


SCHEDULE 1.01A
Existing Letters of Credit


Issuing Bank
Applicant
Beneficiary
Letter of Credit Number
Amount
Expiry Date
Barclays Bank PLC
Post Holdings, Inc.
State of Minnesota
SB-02331
$250,000.00
June 30, 2017*
Barclays Bank PLC
Post Holdings, Inc.
State of North Dakota
SB-02332
$50,000.00
June 30, 2017*
Barclays Bank PLC
Post Holdings, Inc.
The Travelers Indemnity Co.
SB-02246
$1,250,000.00
December 31, 2017*
Barclays Bank PLC
Post Holdings, Inc.
Zurich American Insurance Co.
SB-02247
$25,000.00
December 31, 2017*
Barclays Bank PLC
Post Holdings, Inc.
Liberty Mutual Insurance Co.
SB-02212
$8,401,000.00
September 30, 2017*



* Indicates the Letter of Credit automatically renews.










Schedule 1.01A - 1

--------------------------------------------------------------------------------


 


SCHEDULE 1.01B
Existing Mortgaged Property
Mortgagor
Location
Dakota Growers Pasta Company, Inc.
One Pasta Avenue
Carrington, ND 58421
M.G. Waldbaum Company
12406 Rd 7 NE
Moses Lake, WA 98837
 
additional address includes:
12404 Rd 7 NE
Moses Lake, WA 98837
MOM Brands Company, LLC
701 S. 5th Street West
Northfield, MN 55057
 
2525 Bank Street (multiple addresses)
Asheboro, NC 27203
 
1135 North 1000 West
Tremonton, UT 84337
 
20802 Kensington Blvd.
Lakeville, MN 55044
 
20845 Kenbridge Court
Lakeville, MN 55044
Northern Star Co.
101 West 82nd Street
Chaska, MN 55318
Post Foods, LLC
275 Cliff Street (multiple addresses)
Battle Creek, MI 49014
 
5800 C. West Post Drive
Jonesboro, AR 72401







Schedule 1.01B - 1

--------------------------------------------------------------------------------


 


SCHEDULE 2.01
Commitments and Applicable Percentages

Revolving Credit Commitment
Lender Name
Revolving Credit Commitment
Revolving Credit Applicable Percentage
Barclays Bank PLC


$65,000,000.00


8.125
%
Bank of America, N.A.


$60,000,000.00


7.500
%
Deutsche Bank AG, New York Branch


$60,000,000.00


7.500
%
Wells Fargo Bank, N.A.


$60,000,000.00


7.500
%
Credit Suisse AG, Cayman Islands Branch


$60,000,000.00


7.500
%
JPMorgan Chase Bank, N.A.


$60,000,000.00


7.500
%
BMO Harris Financing Inc.


$45,000,000.00


5.625
%
Goldman Sachs Bank USA


$45,000,000.00


5.625
%
Morgan Stanley Bank, N.A.


$45,000,000.00


5.625
%
Nomura Corporate Funding Americas, LLC


$45,000,000.00


5.625
%
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch


$45,000,000.00


5.625
%
Royal Bank of Canada


$45,000,000.00


5.625
%
SunTrust Bank


$45,000,000.00


5.625
%
CoBank, ACB


$30,000,000.00


3.750
%
HSBC Bank USA, National Association


$30,000,000.00


3.750
%
PNC Bank, National Association


$30,000,000.00


3.750
%
UBS AG, Stamford Branch


$30,000,000.00


3.750
%
TOTAL


$800,000,000.00


100.00
%







Schedule 2.01 - 1

--------------------------------------------------------------------------------

 


Letter of Credit Commitment
L/C Issuer
Letter of Credit Commitment
Barclays Bank PLC
   $8,904,109.60


Bank of America, N.A.
   $8,219,178.08


Deutsche Bank AG, New York Branch
   $8,219,178.08


Wells Fargo Bank, N.A.
   $8,219,178.08


Credit Suisse AG, Cayman Islands Branch
   $8,219,178.08


JPMorgan Chase Bank, N.A.
   $8,219,178.08


TOTAL


$50,000,000.00











Schedule 2.01 - 2

--------------------------------------------------------------------------------


 


Schedule 4.01(a)(ii)
Closing Date Collateral Documents
1.
Amended and Restated Guarantee and Collateral Agreement, dated March 28, 2017,
among the Borrower, the Grantors party thereto and the Administrative Agent.

2.
Intellectual Property Security Agreement, dated March 28, 2017, among National
Pasteurized Eggs, LLC, National Pasteurized Eggs, Inc. and the Administrative
Agent.

3.
After-Acquired Intellectual Property Security Agreement (Thirteenth Supplemental
Filing), dated March 28, 2017, among the Grantors party thereto and the
Administrative Agent.





Schedule 4.01(a)(ii) - 1

--------------------------------------------------------------------------------


 


SCHEDULE 4.01(a)(iv)
Local Legal Counsel Opinions
1.
Delaware

2.
Illinois

3.
Minnesota

4.
Missouri

5.
Nebraska

6.
New York

7.
North Dakota













Schedule 4.01(a)(iv) - 1

--------------------------------------------------------------------------------


 


SCHEDULE 5.08(b)
Liens


Debtor
Secured Party
Collateral
Jurisdiction
Original File Date and Number
Attune Foods, LLC
General Electric Capital Corporation
Leased equipment/specific equipment
DE
Secretary of State
1/10/2014
#2014 0130468
Attune Foods, LLC
NMHG Financial Services, Inc.
Leased equipment/specific equipment
DE
Secretary of State
3/6/2014
#2014 0865303
Attune Foods, LLC
Pacific Office Automation, Inc.
Leased equipment/specific equipment
DE
Secretary of State
10/1/2015
#2015 4438841
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
9/4/2012
#2012 3410018
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
9/7/2012
#2012 3456383
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
9/7/2012
#2012 3462407
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
12/7/2012
#2012 4740520
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
2/28/2013
#2013 0782657
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
4/3/2013
#2013 1281170
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
4/23/2013
#2013 1541805
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
6/10/2013
#2013 2197540
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Leased equipment/specific equipment
DE
Secretary of State
7/1/2013
#2013 2517184
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
8/2/2013
#2013 3029825



Schedule 5.08(b) - 1

--------------------------------------------------------------------------------

 


Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
6/25/2014
#2014 2516672
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
6/25/2014
#2014 2516680
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
9/9/2014
#2014 3609039
Dymatize Enterprises, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
11/6/2014
#2014 4492716
Michael Foods, Inc.
Vantage Financial, LLC
Leased equipment/specific equipment
DE
Secretary of State
8/16/2013
#2013 3216521
Michael Foods, Inc.
Anchor Bank, N.A.
Leased equipment/specific equipment
DE
Secretary of State
8/26/2013
#2013 3360212
Post Foods, LLC
Wells Fargo Bank, N.A.
Leased equipment/specific equipment
DE
Secretary of State
5/11/2012
#2012 1825316
Post Foods, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
5/21/2012
#2012 1954884
Post Foods, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
6/11/2012
#2012 2248807
Post Foods, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
7/11/2012
#2012 2676239
Post Foods, LLC
U.S. Bank Equipment Finance
Leased equipment/specific equipment
DE
Secretary of State
10/26/2012
#2012 4153948
Post Foods, LLC
Flagstar Bank
Leased equipment/specific equipment
DE
Secretary of State
4/1/2015
#2015 1387066
Post Foods, LLC
Level One Bank
Leased equipment/specific equipment
DE
Secretary of State
10/30/2015
#2015 5029508
American Blanching Company
Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC [note UCC filing provides for THE Acquisition,
LLC]
Leased equipment/specific equipment
GA
Barrow County
9/13/2012
#0072012023883
American Blanching Company
Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC
Leased equipment/specific equipment
GA
Barrow County
12/18/2012
#0072012031934
American Blanching Company
Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC
Leased equipment/specific equipment
GA
Barrow County
1/11/2013
#0072013000919
MOM Brands Company (now known as MOM Brands Company, LLC)
Konica Minolta Business Solutions USA Inc.
Leased equipment/specific equipment
MN
Secretary of State
2/24/2014
#201435631295
Northern Star Co.
U.S. Bancorp Equipment Finance, Inc.
Leased equipment/specific equipment
MN
Secretary of State
11/25/2009
#200918157162
Post Holdings, Inc.
Macquarie Equipment Finance, Inc.
Leased equipment/specific equipment
MO
Secretary of State
1/10/2014
#1401103273921
Post Holdings, Inc.
Toyota Motor Credit Corporation
Leased equipment/specific equipment
MO
Secretary of State
7/27/2015
#1507275770471



Schedule 5.08(b) - 2

--------------------------------------------------------------------------------

 


M.G. Waldbaum Company
Wells Fargo Equipment Finance, Inc.
Collateral defined in Amended and Restated Security Agreement dated as of May
24, 2007 and continuous-discharge, mechanical wastewater treatment facility
NE
Secretary of State
5/25/2007
#9907511253-4
M.G. Waldbaum Company
Vantage Financial, LLC
Leased equipment/specific equipment
NE
Secretary of State
8/26/2013
#9913721601-0
M.G. Waldbaum Company
Anchor Bank, N.A.
Leased equipment/specific equipment
NE
Secretary of State
8/26/2013
#9913721602-2
Dakota Growers Pasta Company, Inc.
Orbian Financial Services III, LLC
All accounts, general intangibles or other receivables which (i) are owing to
Debtor by General Mills, Inc. (“Account Debtor”) arising out of Debtor’s sale
and delivery of goods and/or services to Account Debtor, and (ii) have been
purchased by the Secured Party from the Debtor
ND
Secretary of State
3/11/2010
#10-000586320-8
Dakota Growers Pasta Company, Inc.
Forklifts of Minnesota, Inc.
Leased equipment/specific equipment
ND
Secretary of State
12/13/2012
#12-000790726-5
Dakota Growers Pasta Company, Inc.
Forklifts of Minnesota, Inc.
Leased equipment/specific equipment
ND
Secretary of State
6/28/2016
#16-000067508-7
Dakota Growers Pasta Company, Inc.
Forklifts of Minnesota, Inc.
Leased equipment/specific equipment
ND
Secretary of State
8/11/2016
#16-000085888-6







Schedule 5.08(b) - 3

--------------------------------------------------------------------------------

 


Golden Boy Foods Ltd. is the account party on a letter of credit issued by Bank
of Montreal to Avalon Risk Management Insurance Agency, LLC f/b/o the sureties
it represents, as beneficiary, in an aggregate face amount not to exceed
$700,000, which amount is secured by cash collateral in an amount not to exceed
$750,000.


Industrial revenue bonds issued in connection with the development of a
wastewater treatment facility in the City of Wakefield, Nebraska, with an
outstanding balance of approximately $1,285,000. M.G. Waldbaum Company is
obligated to make payment under such bonds and Michael Foods, Inc. has
guaranteed such obligations. M.G. Waldbaum Company has pledged its rights, title
and interests in and to the wastewater treatment facility, all assets relating
thereto or used in connection therewith, including its rights to use such
facility, all equipment related thereto or located thereon, all accessions
thereto, all intangibles with respect thereto, and all products and proceeds
thereof. M.G. Waldbaum Company has agreed not to pledge such collateral or any
interest it has in the real estate underlying such facility.


Liens limited to leased equipment and proceeds thereof pursuant to equipment
leases in the ordinary course of business for which no UCC financing statement
has been filed.
















Schedule 5.08(b) - 4

--------------------------------------------------------------------------------


 


SCHEDULE 5.08(c)
Owned Real Property


Grantor
Location
Attune Foods, LLC
2545 Prairie Road
Eugene, OR 97402
Dakota Growers Pasta Company, Inc.
One Pasta Avenue
Carrington, ND 58421
Post Foods, LLC
275 Cliff Street (multiple addresses)
Battle Creek, MI 49014
 
2503 S. Hanley Road
Brentwood, MO 63144
 
2511 S. Hanley Road
Brentwood, MO 63144
 
5800 C. West Post Drive
Jonesboro, AR 72401
Primo Piatto, Inc.
7300 36th Avenue North
New Hope, MN 55427
Crystal Farms Refrigerated Distribution Company
450 N CP Avenue
Lake Mills, WI 53551
 
480 North C.P. Avenue
Lake Mills, WI 53551
Northern Star Co.
101 West 82nd Street
Chaska, MN 55318
M.G. Waldbaum Company
120 Tower Street South
Gaylord, MN 55334
 
105 North Main Street
Wakefield, NE 68784
 
101 North Oak Street
Wakefield, NE 68784
 
1009 South Brooks Street
Lenox, IA 50851
 
1260 U.S. 18
Britt, IA 50423
 
34187 County Rd 20
LeSueur, MN 56058
 
58365 861 Rd.
Wakefield, NE 68784
 
340 Tower St.
Gaylord, MN 55334
 
54080 Hwy 84
Bloomfield, NE 68718
 
34351 County Road 20
Le Sueur, MN 56058



Schedule 5.08(c) - 1

--------------------------------------------------------------------------------

 


Grantor
Location
 
600 S. Brooks Street
Lenox, IA 50851
 
45161-45163 State Highway 19
Gaylord, MN 55334
 
430 Railroad Avenue
Gaylord, MN 55334
 
23177 E. 300th Lane
Ridgeway, MO 64481
 
Highway 169
Henderson, MN 56044
 
34175 County Road 20
Le Sueur, MN 56058
 
200 Industrial Road
Wakefield, NE 68784
 
86362 540 Avenue
Plainview, NE 68769
 
85850 586 Avenue
Wakefield, NE 68784
 
58265 862 Road
Wakefield, NE 68784
 
57961 864 Road
Wakefield, NE 68784
 
West 1st Avenue
Wakefield, NE 68784
 
31348 S. Highway 170
Canby, OR 97013
 
31493 S. Highway 170
Canby, OR 97013
 
9301 S. Highway 211
Canby, OR 97013
 
9391 S. Highway 211
Canby, OR 97013
 
10140 S. Hwy 211
Canby, OR 97013
 
10010 S. Hwy 211
Canby, OR 97013
 
32101 S. Dryland Rd.
Mollala, OR 97038
 
31897 S. Dryland Rd.
Mollala, OR 97038
 
29300 S. Molalla Ave.
Mollala, OR 97038
 
12406 Rd 7 NE
Moses Lake, WA 98837
 
12404 Rd 7 NE
Moses Lake, WA 98837



Schedule 5.08(c) - 2

--------------------------------------------------------------------------------

 


Grantor
Location
National Pasteurized Eggs, Inc.
2963 Bernice Road
Lansing, IL 60438
American Blanching Company
155 Rip Wiley Road
Fitzgerald, GA 31750
 
176 Rip Wiley Road
Fitzgerald, GA 31750
MOM Brands Company, LLC
20802 Kensington Blvd.
Lakeville, MN 55044
 
20802 Kenbridge Court
Lakeville, MN 55044 
 
20845 Kenbridge Court
Lakeville, MN 55044
 
1701 Industrial Drive
Northfield, MN 55057
 
1550 Industrial Drive
Northfield, MN 55057
 
319 Water Street
Northfield, MN 55057
 
701 S. 5th Street West
Northfield, MN 55057
 
611 Grain Millers Drive
St. Ansgar, IA 55057
 
1135 North 1000 West
Tremonton, UT 84337
 
335 Commerce Place
Asheboro, NC 27203
 
401 Commerce Place
Asheboro, NC 27203
 
2525 Bank Street (multiple addresses)
Asheboro, NC 27203
 
315 Quaker Street
Asheboro, NC 27203
 
319 Quaker Street
Asheboro, NC 27203
 
320 Quaker Street
Asheboro, NC 27203
 
323 Quaker Street
Asheboro, NC 27203
 
324 Quaker Street
Asheboro, NC 27203
 
328 Quaker Street
Asheboro, NC 27203
 
400 Quaker Street
Asheboro, NC 27203
 
401 Quaker Street
Asheboro, NC 27203



Schedule 5.08(c) - 3

--------------------------------------------------------------------------------

 


Grantor
Location
 
402 Quaker Street
Asheboro, NC 27203
 
409 Quaker Street
Asheboro, NC 27203
 
410 Quaker Street
Asheboro, NC 27203
 
411 Quaker Street
Asheboro, NC 27203
 
416 Quaker Street
Asheboro, NC 27203
 
418 Quaker Street
Asheboro, NC 27203
 
423 Quaker Street
Asheboro, NC 27203
 
Pineview (no street address; Parcel 7753872076)
Asheboro, NC 27203





Schedule 5.08(c) - 4

--------------------------------------------------------------------------------


 


SCHEDULE 5.08(d)(i)
Leased Real Property (Lessee)
Grantor
Location
Attune Foods, LLC
29548 Airport Road
Eugene, OR 97402
 
2600 Prairie Road
Eugene, OR 97402
 
5280 High Banks Road
Springfield, OR 97478
Dakota Growers Pasta Company, Inc.
5201 Winnetka Avenue
New Hope, MN 55427
 
4083 37th St. North
Fargo, ND 58102
Post Foods, LLC
26875 Pioneer Avenue
Redlands, CA 92374
 
6 Doughten Road
New Kingstown, PA 17050
 
26525 Pioneer Avenue
Redlands, CA 92374
Premier Nutrition Corporation
2991 Sidco Dr.
Nashville, TN 37204
 
ODW Logistics Inc.
1580 Williams Road
Columbus, OH 43207
 
3877 E. 27th St.
Joplin, MO 64804
 
3401 Enterprise Avenue
Joplin, MO 64802
 
1217 Moffat Boulevard
Manteca, CA 95336
Northern Star Co.


3840 B N Civic Center Drive
North Las Vegas, NV 89030
Post Consumer Brands, LLC
29700 S. Graaskamp Blvd.
Wilmington, IL 60481
 
1445 Eden Road
York, PA 17402
 
5600 W. California
Salt Lake City, UT
M.G. Waldbaum Company
Cloverleaf Cold Storage
2800 Cloverleaf Court
Sioux City, IA 51111
 
LeMars Public Storage, Inc.
1889 24th Street SW
LeMars, IA 51031



Schedule 5.08(d)(i) - 1

--------------------------------------------------------------------------------

 


Grantor
Location
Papetti’s Hygrade Egg Products, Inc. 
Hall’s Warehouse Corp.
51 Kentile Road South
Plainfield, NJ 07080
 
PHE – Jersey Pride
1 Papetti Plaza
Elizabeth, NJ 07206
 
PHE – North Avenue
847-855 North Ave and 900 North Avenue
Elizabeth, NJ 07201
 
PHE – Klingerstown
68 Spain Road
Klingerstown, PA 17941
MOM Brands Company, LLC
Landmark 3, LLC
1630 South 4800 West
Salt Lake City, UT
 
RT Union Cross II, LLC
295 Business Park Drive
Winston-Salem, NC
 
39 E. Wingo Road
Byhalia MS 38611
Dymatize Enterprises, LLC
12301 Stemmons Fwy
Suite 150
Farmers Branch, TX 75234
Golden Boy Nut Corporation
101 Hudson Street
Troy, AL 36079
Michael Foods, Inc.
301 Carlson Parkway
Suite 400
Minnetonka, MN







Schedule 5.08(d)(i) - 2

--------------------------------------------------------------------------------


 


SCHEDULE 5.08(d)(ii)
Leased Real Property (Lessor)
None.




Schedule 5.08(d)(ii) - 1

--------------------------------------------------------------------------------


 


SCHEDULE 5.08(e)
Existing Investments
Loan Party / Subsidiary
Investment(s)
Post Holdings, Inc.
Agricore United Holdings Inc. (100%)
Attune Foods, LLC (100%)
Dymatize Holdings, LLC (100%)
GB Acquisition USA, Inc. (100%)
Golden Acquisition Sub, LLC (100%)
MFI Holding Corporation (100%)
PHI Acquisition LP ULC (100%)
Post Acquisition Sub IV, LLC (100%)
Post Consumer Brands, LLC (100%)
Premier Nutrition Corporation (100%)
Agricore United Holdings Inc.
Dakota Growers Pasta Company, Inc. (100%)
Dakota Growers Pasta Company, Inc.
Primo Piatto, Inc. (100%)
DNA Dreamfields Company, LLC (100%)
Dymatize Holdings, LLC
TA/DEI-A Acquisition Corp. (100%)
TA/DEI-B1 Acquisition Corp. (100%)
TA/DEI-B2 Acquisition Corp. (100%)
TA/DEI-B3 Acquisition Corp. (100%)
Dymatize Enterprises, LLC (Class C – 25.60952%)
Dymatize Enterprises, LLC (Class D – 6.03517%)
TA/DEI-A Acquisition Corp.
Dymatize Enterprises, LLC (Class A – 62.94245%)
TA/DEI-B1 Acquisition Corp.
Dymatize Enterprises, LLC (Class B – 0.91662%)
TA/DEI-B2 Acquisition Corp.
Dymatize Enterprises, LLC (Class B – 4.39010%)
TA/DEI-B3 Acquisition Corp.
Dymatize Enterprises, LLC (Class B – 0.10614%)
Dymatize Enterprises, LLC
Supreme Protein, LLC (100%)
Custom Nutriceutical Laboratories, LLC (100%)
GB Acquisition USA, Inc.
Nuts Distributor of America Inc. (100%)
Nuts Distributor of America Inc.
American Blanching Company (100%)
Golden Boy Nut Corporation (100%)
Golden Boy Portales, LLC (100%)
Golden Nut Company (USA) Inc. (100%)
Golden Acquisition Sub, LLC
PHI Acquisition GP ULC (100%)
PHI Acquisition GP ULC
PHI Acquisition Limited Partnership (0.1%)
PHI Acquisition LP ULC
PHI Acquisition Limited Partnership (99.9%)
Post Foods Canada Inc. (100%)
PHI Acquisition Limited Partnership
Golden Boy Foods Ltd. (100%)
MFI Holding Corporation
Michael Foods Group, Inc. (100%)
Michael Foods Group, Inc.
Michael Foods, Inc. (100%)
Michael Foods, Inc.
Michael Foods of Delaware, Inc. (100%)
Michael Foods of Delaware, Inc.
Crystal Farms Refrigerated Distribution Company (100%)
MFI International, Inc. (100%)
M.G. Waldbaum Company (100%)
National Pasteurized Eggs, Inc. (100%)
Northern Star Co. (100%)



Schedule 5.08(e) - 1

--------------------------------------------------------------------------------

 


Loan Party / Subsidiary
Investment(s)
M.G. Waldbaum Company
Casa Trucking, Inc. (100%)
Papetti’s Hygrade Egg Products, Inc. (100%)
National Pasteurized Eggs, Inc.
National Pasteurized Eggs, LLC (100%)
Post Acquisition Sub IV, LLC
Active Nutrition International GmbH (100%)
Post Consumer Brands, LLC
MOM Brands Company, LLC (100%)
PCB Battle Creek, LLC (100%)
Post Foods, LLC (100%)
MOM Brands Company, LLC
MOM Brands Sales, LLC (100%)





Investments as described in item 5 of Schedule 7.03.






Schedule 5.08(e) - 2

--------------------------------------------------------------------------------


 


SCHEDULE 5.13
Subsidiaries; Other Equity Investments
Part (a)
Active Nutrition International GmbH
MOM Brands Company, LLC
Agricore United Holdings Inc.
MOM Brands Sales, LLC
American Blanching Company
National Pasteurized Eggs, Inc.
Attune Foods, LLC
National Pasteurized Eggs, LLC
Casa Trucking, Inc.
Northern Star Co.
Crystal Farms Refrigerated Distribution Company
Nuts Distributor of America Inc.
Custom Nutriceutical Laboratories, LLC
Papetti’s Hygrade Egg Products, Inc.
Dakota Growers Pasta Company, Inc.
PCB Battle Creek, LLC
DNA Dreamfields Company, LLC
PHI Acquisition GP ULC
Dymatize Enterprises, LLC
PHI Acquisition Limited Partnership
Dymatize Holdings, LLC
PHI Acquisition LP ULC
GB Acquisition USA, Inc.
Post Acquisition Sub IV, LLC
Golden Acquisition Sub, LLC
Post Consumer Brands, LLC
Golden Boy Foods Ltd.
Post Foods, LLC
Golden Boy Nut Corporation
Post Foods Canada Inc.
Golden Boy Portales, LLC
Premier Nutrition Corporation
Golden Nut Company (USA) Inc.
Primo Piatto, Inc.
MFI Holding Corporation
Supreme Protein, LLC
MFI International, Inc.
TA/DEI-A Acquisition Corp.
M.G. Waldbaum Company
TA/DEI-B1 Acquisition Corp.
Michael Foods, Inc.
TA/DEI-B2 Acquisition Corp.
Michael Foods Group, Inc.
TA/DEI-B3 Acquisition Corp.
Michael Foods of Delaware, Inc.
 



Part (b)
None.
 





Schedule 5.13 - 1

--------------------------------------------------------------------------------


 


SCHEDULE 7.03
Existing Indebtedness
1.
Non-operating lease debt secured by liens listed on Schedule 5.08(b).

2.
Golden Boy Foods Ltd. is the account party on a letter of credit issued by Bank
of Montreal to Avalon Risk Management Insurance Agency, LLC f/b/o the sureties
it represents, as beneficiary, in an aggregate face amount not to exceed
$700,000, which amount is secured by cash collateral in an amount not to exceed
$750,000.

3.
In May 2014, Post Holdings, Inc. issued 2,875,000 5.25% tangible equity units as
a price of $100 per unit. Each unit is comprised of (i) a prepaid stock purchase
contract (each a “Purchase Contract”) that will be settled by delivery of a
number of shares of Post Holdings, Inc.’s common stock, currently 1.7114 shares,
subject to adjustment, and (ii) a senior amortizing note due June 1, 2017 that
had an initial principal amount of $14.5219 per amortizing note, and pays equal
quarterly cash installments of $1.3125 per amortizing note. As of December 31,
2016, the aggregate outstanding principal balance of the amortizing notes was
approximately $7.4 million.

4.
Industrial revenue bonds issued in connection with the development of a
wastewater treatment facility in the City of Wakefield, Nebraska, with an
outstanding balance of approximately $1,285,000. M.G. Waldbaum Company is
obligated to make payment under such bonds and Michael Foods, Inc. has
guaranteed such obligations. M.G. Waldbaum Company has pledged its rights, title
and interests in and to the wastewater treatment facility, all assets relating
thereto or used in connection therewith, including its rights to use such
facility, all equipment related thereto or located thereon, all accessions
thereto, all intangibles with respect thereto, and all products and proceeds
thereof. M.G. Waldbaum Company has agreed not to pledge such collateral or any
interest it has in the real estate underlying such facility.

5.
Intercompany Demand Note dated January 30, 2014 in the original principal amount
of $30,000,000 made by PHI Acquisition Limited Partnership, and payable to Post
Holdings, Inc.







Schedule 7.03 - 1

--------------------------------------------------------------------------------


 


SCHEDULE 7.08
Transactions with Affiliates
None.




Schedule 7.08 - 1

--------------------------------------------------------------------------------


 


SCHEDULE 10.02
Administrative Agent’s Office; Certain Addresses for Notices
If to the Borrower:
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Senior Vice President and Chief Financial Officer
Facsimile No.: 314.646.3367
Email: jeff.zadoks@postholdings.com


with a mandatory copy to:
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Senior Vice President, General Counsel and Chief Administrative Officer,
and Secretary
Facsimile No.: 314.646.3367
Email: diedre.gray@postholdings.com
with mandatory copies to:
Lewis Rice LLC
600 Washington Avenue, Suite 2500
St. Louis, Missouri 63101
Attn: Tom W. Zook and Steven C. Drapekin
Facsimile Nos.: 314.612.7671 and 314.612.7692
Email: tzook@lewisrice.com and sdrapekin@lewisrice.com



Borrower U.S. taxpayer identification number: 45-3355106


Borrower website: http://postholdings.com/investor-relations/


If to the Administrative Agent:


Notices (other than Requests for Extensions of Credit):
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Evan Moriarty
Tel: 212-526-1447
Facsimile: 212-526-5115
Email: evan.moriarty@barclays.com


For Payments and Requests for Extensions of Credit:
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Timothy O’Connell
Tel: (302) 286-2355
Facsimile: (917) 522-0569
Email: 12145455230@TLS.LDSPROD.com
Email: timothy.o’connell@barclays.com




Schedule 10.02 - 1

--------------------------------------------------------------------------------


 


EXHIBIT A-1 TO
CREDIT AGREEMENT
FORM OF COMMITTED LOAN NOTICE
Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2017 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., as the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent.
The undersigned hereby requests:
A Borrowing of [Revolving Credit Loans]/[Incremental Term Loans] on [insert
Business Day]
o
Base Rate Loans:
$[___,___,___]
o
Eurodollar Rate Loans, with an initial Interest Period of ________ month(s):
$[___,___,___]
o
CDOR Rate Loans, with an initial Interest Period of ________ month(s):
$[___,___,___]



[The Revolving Credit Loans shall be denominated in [U.S. Dollars/Canadian
Dollars/British Pound Sterling/Euros].] 1 
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01 of the Credit Agreement.]2 
The account of the Borrower to which the proceeds of the Loans are to be made
available by Administrative Agent to the Borrower are as follows:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________
[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.]3


______________________
1 In the case of a Revolving Credit Borrowing, the Borrower shall specify the
applicable currency of the Revolving Credit Loans to be borrowed.
2 To be included in the case of a Revolving Credit Borrowing.
3 To be included in the case of a Revolving Credit Borrowing.




EXHIBIT A-1 - 1

--------------------------------------------------------------------------------

 


Date: [____________]
POST HOLDINGS, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 









EXHIBIT A-1 - 2

--------------------------------------------------------------------------------


 


EXHIBIT A-2 TO
CREDIT AGREEMENT
FORM OF CONVERSION/CONTINUATION NOTICE
Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2017 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., as the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent.
Pursuant to Section 2.02(a) of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:
1.  Revolving Credit Loans:
[___,___,___]4
Eurodollar Rate Loans to be continued with Interest Period of [____] month(s)5
 
 
CN$[___,___,___]
CDOR Rate Loans to be continued with Interest Period of [____] month(s)
 
 
$[___,___,___]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[____] month(s)6
 
 
 
 
[___,___,___]7
Eurodollar Rate Loans to be converted to Base Rate Loans8
 
 



2.  Incremental Term Loans:
$[___,___,___]
Eurodollar Rate Loans to be continued with Interest Period of [____] month(s)
 
 
$[___,___,___]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
____ month(s)
 
 
$[___,___,___]
Eurodollar Rate Loans to be converted to Base Rate Loans



______________________
4 Indicate Euros or Pounds Sterling
5 Indicate Euros or Pounds Sterling
6 Indicate Euros or Pounds Sterling
7 Indicate Euros or Pounds Sterling
8 Indicate Euros or Pounds Sterling


EXHIBIT A-2 - 1

--------------------------------------------------------------------------------

 


Date: [____________]
POST HOLDINGS, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







EXHIBIT A-2 - 2

--------------------------------------------------------------------------------


 


EXHIBIT A-3 TO
CREDIT AGREEMENT


FORM OF PREPAYMENT NOTICE


[Date]
To:    Barclays Bank PLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2017 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., as the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent.
The Borrower hereby gives you notice pursuant to Section 2.05(a)(i) of the
Credit Agreement that it shall be making an optional prepayment under the Credit
Agreement:




(A)    
Prepayment date
 
_____________________________


(B)    
Type of Borrowing being repaid
[Revolving Credit Loan]
[Incremental Term Loan]


(C)    
Type of rate on Loan that is being prepaid and currency
[Eurodollar Rate Loans and currency]9 
[CDOR Rate Loans]10
[Base Rate Loans]11 
(D)    
Amount being prepaid12
 
_____________________________



______________________
9
Notice must be delivered not later than 12:00 P.M. three Business Days before
the date of prepayment.

10  
Notice must be delivered not later than 12:00 P.M. three Business Days before
the date of prepayment.

11  
Notice must be delivered not later than 12:00 P.M. one Business Day before the
date of prepayment.

12
Eurodollar Rate Loans and CDOR Rate Loans shall be repaid in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Base Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.





EXHIBIT A-3 - 1

--------------------------------------------------------------------------------

 






(E)    
Interest Periods13
_____________________________
(F)    
Any voluntary prepayment set forth in this notice shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 of the Credit Agreement. Subject to Section
2.16 thereof, each such prepayment of the outstanding Incremental Term Loans
pursuant to Section 2.05(a)(i) thereof shall be applied as directed by the
Borrower to the installments thereof. All payments made pursuant to Section
2.05(a) of the Credit Agreement shall be applied on a pro rata basis to each
Lender holding Loans of the applicable Facility being prepaid.





















______________________
13
Interest Periods are only required if Eurodollar Rate Loans or CDOR Rate Loans
are being prepaid.





EXHIBIT A-3 - 2

--------------------------------------------------------------------------------


 


EXHIBIT A-4 TO
CREDIT AGREEMENT
FORM OF PREPAYMENT NOTICE FOR SWING LINE LOANS


[Date]
To:    [Swing Line Lender]
C.C.:     Barclays Bank PLC, as Administrative Agent


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2017 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., as the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent.
The Borrower hereby gives you notice pursuant to Section 2.05(a)(ii) of the
Credit Agreement that it shall be making a prepayment under the Credit
Agreement:




Swing Line Loan:


(A)    
Prepayment date1
 
_____________________________
(B)    
Amount being prepaid2
 
_____________________________









______________________
1 
Notice must be delivered not later than 12:00 P.M. on the date of prepayment.

2 
Any prepayment of a Swing Line Loan shall be in a minimum principal amount of
$500,000 and in integral multiples of $100,000.





EXHIBIT A-4 - 1

--------------------------------------------------------------------------------


 


EXHIBIT B TO
CREDIT AGREEMENT
FORM OF SWING LINE LOAN NOTICE
Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2017 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., as Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent.
Pursuant to Section 2.04 of the Credit Agreement, the Borrower hereby requests a
Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.
The account of the Borrower to which the proceeds of the Swing Line Loans to be
made available by the Swing Line Lender to the Borrower are as follows:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________


he Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.


Date: [____________]
POST HOLDINGS, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







EXHIBIT B - 1

--------------------------------------------------------------------------------


 


EXHIBIT C-1 TO
CREDIT AGREEMENT
FORM OF REVOLVING CREDIT NOTE
$[1][___,___,___]
[2][mm/dd/yy]    New York, New York
FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [DOLLARS] ($[___,___,___])
and (b) the unpaid principal amount of all advances made by Payee to the
Borrower as Revolving Credit Loans under the Credit Agreement referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Amended and Restated Credit Agreement, dated as of March 28, 2017 (as it may be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among POST HOLDINGS, INC., the Lenders party thereto
from time to time, and BARCLAYS BANK PLC, as Administrative Agent.
This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loans evidenced hereby were made and are to be
repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America or the applicable Alternative
Currency in Same Day Funds at the Principal Office of Administrative Agent or at
such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement. Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, the Borrower, the Administrative Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of the Borrower hereunder with respect to payments of principal of
or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.




______________________
[1]
Lender’s Revolving Credit Commitment.

[2]
Closing Date.





EXHIBIT C-1 - 1

--------------------------------------------------------------------------------

 


Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.
[Remainder of page intentionally left blank]


EXHIBIT C-1 - 2

--------------------------------------------------------------------------------

 


TRANSACTIONS ON
REVOLVING CREDIT NOTE
Date
Amount of Loan
Made This Date
 
Amount of
Principal Paid This
Date
 
Outstanding Principal
Balance This Date
 
Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





EXHIBIT C-1 - 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title:




EXHIBIT C-1 - 4

--------------------------------------------------------------------------------


 


EXHIBIT C-2 TO
CREDIT AGREEMENT
FORM OF INCREMENTAL TERM LOAN NOTE
FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[___,___,___]) in the installments
referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Amended and Restated Credit Agreement, dated as of March 28, 2017 (as it may be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrower, the Lenders party thereto from time
to time, and BARCLAYS BANK PLC, as Administrative Agent.
The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.07 of the Credit Agreement.
This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Incremental Term Loan evidenced hereby was made and
is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in Same Day Funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrower, the Administrative Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.


EXHIBIT C-2 - 1



--------------------------------------------------------------------------------

 


No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.
[Remainder of page intentionally left blank]


EXHIBIT C-2 - 2



--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title:




EXHIBIT C-2 - 3



--------------------------------------------------------------------------------


 


EXHIBIT D TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.    I am the [Chief Executive Officer, Chief Financial Officer, Treasurer,
Controller] of POST HOLDINGS, INC. (the “Borrower”). The certifications herein
are made in the name (and on behalf) of the Borrower and not in my individual
capacity.
2.    I have reviewed the terms of that certain Amended and Restated Credit
Agreement, dated as of March 28, 2017 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among POST HOLDINGS, INC., each Lender from time to time party hereto,
and BARCLAYS BANK PLC, as Administrative Agent, and I have made, or have caused
to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
3.    The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered as of [____] pursuant to Section 6.02(a)
of the Credit Agreement.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title: [Chief Executive Officer, Chief Financial Officer, Treasurer, Controller]


EXHIBIT D - 1

--------------------------------------------------------------------------------

 


ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].


1. Consolidated EBITDA: (i)+(ii) –(iii) =
$[___,___,___]
 
 
Means, at any date of determination, an amount equal to
 
 
(i)
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period: plus,
$[___,___,___]
 
(ii)
the following, without duplication, to the extent deducted in calculating such
Consolidated Net Income
 
 
(a)
Consolidated Interest Charges, plus
$[___,___,___]
 
(b)
the provision for Federal, state, local and foreign income and franchise taxes
payable (calculated net of Federal, state, local and foreign income tax credits)
and other taxes, interest and penalties included under GAAP in income tax
expense (provided that such amounts in respect of any Subsidiary shall be
included in this clause (b) only to the extent that a corresponding amount would
be permitted at the date of determination to be dividended to the Borrower by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its Organization Documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Subsidiary or its stockholders), plus
$[___,___,___]
 
(c)
depreciation and amortization expenses (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period), plus
$[___,___,___]
 
(d)
other non-recurring expenses, write-offs, write-downs or impairment charges
which do not represent a cash item in such period (or in any future period)
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), plus




$[___,___,___]
 
(e)
non-cash charges or expenses related to stock-based compensation and other
non-cash charges or non-cash losses (including extraordinary, unusual or
non-recurring non-cash losses) incurred or recognized, plus
$[___,___,___]
 
(f)
cash or non-cash charges constituting fees and expenses incurred in connection
with the Transaction in an amount not to exceed $5,000,000 in the aggregate
pursuant to this clause (f), plus
$[___,___,___]
 
(g)
unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard, plus
$[___,___,___]



EXHIBIT D - 2

--------------------------------------------------------------------------------

 


 
(h)
one-time deal advisory, financing, legal, accounting, and consulting cash
expenses incurred by the Borrower and its Subsidiaries in connection with any
Permitted Acquisitions not constituting the consideration for such Permitted
Acquisition, plus
$[___,___,___]
 
(i)
non-cash losses and expenses resulting from fair value accounting (as permitted
by Accounting Standard Codification Topic No. 825-10-25 – Fair Value Option or
any similar accounting standard), plus
$[___,___,___]
 
(j)
restructuring charges or reserves, integration costs or other business
optimization expenses, including in connection with (x) any Permitted
Acquisition, (y) inventory optimization programs and (z) the consolidation or
closing of facilities during such Measurement Period, plus
$[___,___,___]
 
(k)
non-cash losses on sales of Receivables that are Disposed of in connection with
a Qualified Receivables Transaction permitted hereunder, plus
 
$[___,___,___]
 
(l)
extraordinary, unusual or non-recurring cash charges and losses incurred or
recognized, plus 
$[___,___,___]
 
(m)
any increase in cost of goods sold resulting from the write up of inventory
attributable to purchase accounting treatment with respect to any acquisition,
$[___,___,___]
 
 
minus,
 
 
(iii)
Without duplication:
 
 
(a)
unrealized gains included in Consolidated EBITDA for such Measurement Period in
respect of hedging transactions and mark-to-market of Indebtedness denominated
in foreign currencies resulting from the application of FASB ASC 830 or any
similar accounting standard), and
$[___,___,___]
 
(b)
non-cash gains included in Consolidated Net Income for such Measurement Period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or a reserve for a potential cash gain in any prior period).
$[___,___,___]



EXHIBIT D - 3

--------------------------------------------------------------------------------

 


 
If there has occurred a Permitted Acquisition or other Investment permitted by
this Agreement during the applicable Measurement Period, or for purposes of
calculating pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
or Consolidated Interest Coverage Ratio after the applicable Measurement Period
but on or prior to the Ratio Calculation Date in accordance with Section 1.09(b)
of the Credit Agreement, Consolidated EBITDA shall be calculated on a Pro Forma
Basis. Calculating Consolidated EBITDA on a Pro Forma Basis shall mean giving
effect to any such Permitted Acquisition or other Investment, and any
Indebtedness incurred or assumed in connection therewith, as follows:
(A)    any Indebtedness incurred or assumed in connection with such Permitted
Acquisition or other permitted Investment was incurred or assumed on the first
day of the applicable Measurement Period and remained outstanding,
(B)   the rate on such Indebtedness shall be calculated as if the rate in effect
on the date of such Permitted Acquisition or other permitted Investment had been
the applicable rate for the entire period (taking into account any interest rate
Swap Contracts applicable to such Indebtedness),
(C)    all income, depreciation, amortization, taxes, and expense associated
with the assets or entity acquired in connection with such Permitted Acquisition
or other permitted Investment for the applicable period shall be calculated on a
pro forma basis after giving effect to cost savings, operating expense
reductions, other operating improvements and acquisition synergies that are
reasonably identifiable and projected by the Borrower in good faith to be
realized during such period (calculated on a pro forma basis as though such
items had been realized on the first day of such period) as a result of actions
taken by the Borrower or any Subsidiary in connection with such Permitted
Acquisition or other permitted Investment and net of (x) the amount of actual
benefits realized during such period from such actions that are otherwise
included in the calculation of Consolidated EBITDA in each case from and after
the first day of such Measurement Period and (y) the amount of all income,
depreciation, amortization, taxes and expenses associated with any assets or
entity acquired in connection with such Permitted Acquisition or other permitted
Investment that the Borrower reasonably anticipates will be divested pursuant to
Section 7.05(k) of the Credit Agreement or otherwise;
provided that:
(i)  the aggregate amount of cost savings, operating expense reductions, other
operating improvements and acquisition synergies added-back in connection with
Permitted Acquisitions or other permitted Investments pursuant to this clause
(C) in any four consecutive fiscal quarter period shall not exceed 25% of
Consolidated EBITDA for such period prior to giving effect to this clause (C);
and
(ii)    at the time any such calculation pursuant to this clause (C) is made,
the Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer (which may be the Compliance Certificate) setting forth
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.
2. Consolidated Current Assets:
$[___,___,___]
3. Consolidated Current Liabilities:
$[___,___,___]
4. Consolidated Excess Cash Flow: (i) - (ii) =
$[___,___,___]
 
 
Means, for any period, an amount (if positive) equal to:
 
 
(i)
the sum, without duplication, of the amounts for such period of:
 
 
(a)
Consolidated Net Income, plus,
$[___,___,___]



EXHIBIT D - 4

--------------------------------------------------------------------------------

 


 
(b)
to the extent reducing Consolidated Net Income, the sum, without duplication, of
amounts for non-cash charges reducing Consolidated Net Income, including for
depreciation and amortization (excluding any such non-cash charge to the extent
that it represents an accrual or reserve for a potential cash charge in any
future period or amortization of a prepaid cash charge that was paid in a prior
period), plus,
$[___,___,___]
 
(c)
the Consolidated Working Capital Adjustment:
  $[___,___,___]
 
 
Total (i) [(a) + (b) + (c)]:
  $[___,___,___]
 
(ii)
Minus the sum, without duplication, of:
 
 
(a)
the amounts for such period paid in cash by the Borrower and its Subsidiaries
from operating cash flow (and not already reducing Consolidated Net Income) of:
    
 
 
 
(1)  scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of the Borrower and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), plus,
$[___,___,___]
 
 
(2)    Capital Expenditures, plus,
$[___,___,___]
 
 
(3)    payments of the type described in clause (f) of the definition of
Consolidated EBITDA, plus,
$[___,___,___]
 
 
(4)    repurchases of Incremental Term Loans by the Borrower pursuant to Section
10.06(b)(vii), plus,
$[___,___,___]
 
 
(5)   consideration in respect of Permitted Acquisitions:
$[___,___,___]
 
 
Total (a) [(1) + (2) + (3) + (4) + (5)]:
$[___,___,___]
 
 
plus,
 
 
 
(b) other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash gain in any prior period):
$[___,___,___]
 
 
Total (ii) [(a) + (b)]:
$[___,___,___]
6. Consolidated Interest Charges: (i)
  $[___,___,___]
 
 
means, for any Measurement Period:
 



EXHIBIT D - 5

--------------------------------------------------------------------------------

 


 
(i)
consolidated interest expense (net of interest income) for such period whether
paid or accrued and whether or not capitalized (including, without limitation
and without duplication, amortization of original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Leases, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges incurred in respect of letters of credit or bankers'
acceptances, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Receivables Transaction owing or paid to
non-Affiliated third parties, dividend payments made in cash on any Disqualified
Equity Interests and the Existing Post Preferred Stock and net payments, if any,
pursuant to interest rate Swap Contracts, but excluding amortization of debt
issuance costs), in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.












[___,___,___]
8. Consolidated Net Income: (i) but excluding (ii) =
$[___,___,___]
 
 
means, at any date of determination:
 
 
(i)
the net income (or loss) of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period taken as a single
accounting period determined in conformity with GAAP; provided that Consolidated
Net Income shall exclude, without duplication:
$[___,___,___]
 
(ii)
(a) extraordinary gains and extraordinary non-cash losses for such Measurement
Period,
$[___,___,___]
 
 
(b) the net income of any Subsidiary (other than a Receivables Subsidiary)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income,
$[___,___,___]
 
 
(c)   any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary or is a Receivables Subsidiary, except that (x) the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (y) any such loss for such Measurement Period
shall be included to the extent funded with cash contributed by the Borrower or
a Subsidiary, and:
$[___,___,___]
 
 
(d) any cancellation of debt income arising from a repurchase of Incremental
Term Loans by the Borrower pursuant to Section 10.06(b)(vii)
$[___,___,___]
 
 
Total (ii) [(a) + (b) + (c) + (d)]:
$[___,___,___]
9. Consolidated Funded Indebtedness: (i)
$[___,___,___]



EXHIBIT D - 6

--------------------------------------------------------------------------------

 


 
 
means, as of any date of determination, for the Borrower and its Subsidiaries on
a consolidated basis, the sum, without duplication, of:
 
 
(i)
(a)   the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations hereunder and any
Indebtedness owing or paid to non-Affiliated third parties in respect of
Receivables Program Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments,
$[___,___,___]
 
 
(b)    all purchase money Indebtedness,
$[___,___,___]
 
 
(c)  all direct non-contingent obligations arising in connection with letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments,
$[___,___,___]
 
 
(d)  all obligations to pay the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business and
(ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions),
$[___,___,___]
 
 
(e)    Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations,
$[___,___,___]
 
 
(f)   all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Subsidiary, and
$[___,___,___]
 
 
(g)  all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary


$[___,___,___]
10. Consolidated Working Capital: (i)-(ii) =
$[___,___,___]
 
 
Means, as at any date of determination,
 
 
(i)
Consolidated Current Assets of the Borrower and its Subsidiaries
$[___,___,___]
 
 
minus
 
 
(ii)
Consolidated Current Liabilities of the Borrower and its Subsidiaries
$[___,___,___]
11. Consolidated Working Capital Adjustment: (i)-(ii) =
$[___,___,___]
 
 
means, for any period on a consolidated basis, the amount (which may be a
negative number) by which clause (i) below exceeds (or is less than) clause (ii)
below:
 
 
(i)
Consolidated Working Capital as of the beginning of such period
$[___,___,___]
 
(ii)
Consolidated Working Capital as of the end of such period
$[___,___,___]
12. Consolidated Interest Coverage Ratio:
 
 
 
means, as of any date of determination, the ratio of:
 



EXHIBIT D - 7

--------------------------------------------------------------------------------

 


 
(a)
Consolidated EBITDA for the most recently completed Measurement Period:
$[___,___,___]
 
 
to
 
 
(b)
Consolidated Interest Charges for the most recently completed Measurement
Period:
$[___,___,___]
 
 
 




[(a) / (b)]:1.00
14. Consolidated Leverage Ratio:
 
 
 
means, as of any date of determination, the ratio of
 
 
(a)
Consolidated Funded Indebtedness (net of unrestricted cash and Cash Equivalents
of the Borrower and its Subsidiaries) as of such date
 to 
$[___,___,___]


 
(b)
Consolidated EBITDA for the most recently completed Measurement Period:
$[___,___,___]
 
 
 
Actual:
[(a) / (b)]:1.00
15. Senior Secured Leverage Ratio:
 
 
 
means, as of any date of determination, the ratio of
 
 
(a)
Consolidated Funded Indebtedness secured by a Lien on any asset or property of
the Borrower or any Subsidiary (including for the avoidance of doubt, purchase
money Indebtedness and Attributable Indebtedness in respect of Capital Leases)
(net of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries) as of such date
to
$[___,___,___]
 
(b)
Consolidated EBITDA for the most recently completed Measurement Period:
$[___,___,___]
 
 
 
Actual:
[(a) / (b)]:1.00
 
 
 
If required in accordance with Section 7.11 of the Credit Agreement:
4.25:1.00



EXHIBIT D - 8

--------------------------------------------------------------------------------

 


Annex I
[Provide reasonable detail regarding cost expenses and other cost savings,
operating expenses, reductions, other operating improvements and acquisition
synergies in connection with Permitted Acquisitions]




EXHIBIT D - 9

--------------------------------------------------------------------------------


 


EXHIBIT E-1 TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any Letters of Credit and Swing Line Loans
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1.
Assignor:
______________________
 
2.
Assignee:
______________________ [and is an Affiliate/Approved Fund1 of [identify Lender]]
3.
Borrower:
Post Holdings, Inc.
4.
Administrative Agent:
Barclays Bank PLC, as the administrative agent under the Credit Agreement
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of March 28, 2017 among POST
HOLDINGS, INC., the Lenders parties thereto, and BARCLAYS BANK PLC, as
Administrative Agent, and the other agents parties thereto.
6.
Assigned Interest[s]:



______________________
1 Select as applicable.


EXHIBIT E-1 - 1

--------------------------------------------------------------------------------

 


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
____________3
$______________
$______________
____________%
____________
$______________
$______________
____________%
____________
$______________
$______________
____________%



7. Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
8. [Trade Date: ________ To be completed if the Assignor and Assignee intend
that the minimum assignment     amount is to be determined as of the Trade
Date.]
9.
Notice and Wire Instructions:

[NAME OF ASSIGNOR]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:
[NAME OF ASSIGNEE]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:





The terms set forth in this Assignment are hereby agreed to:


______________________
2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Incremental Term Loan Commitment”, etc.)





EXHIBIT E-1 - 2

--------------------------------------------------------------------------------

 


ASSIGNOR
[NAME OF ASSIGNOR]
By:_______________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:_______________________
Title:
[Consented to and]4 Accepted:
BARCLAYS BANK PLC, as
Administrative Agent
By:_______________________

Title: _____________________



[Consented to:]5 
POST HOLDINGS, INC.
By:_______________________

Title: _____________________















______________________
4 
To be added only if the consent of the Administrative Agent is required by the
terms of Section 10.06(b)(iii) the Credit Agreement.

5 
To be added only if the consent of the Borrower is required by the terms of
Section 10.06(b)(iii) of the Credit Agreement.



EXHIBIT E-1 - 3

--------------------------------------------------------------------------------

 


[Consented to:


BARCLAYS BANK PLC,
As L/C Issuer and
Swing Line Lender


By:_______________________

Title: _____________________]1 




















______________________
1 
To be added only if the consents of the L/C Issuer and Swing Line Lender are
required by the terms of Section 10.06(b)(iii) of the Credit Agreement.





EXHIBIT E-1 - 4

--------------------------------------------------------------------------------


 


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement) and it is not a Disqualified
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. [The Assignee further represents and
warrants that it is not in possession of any material non-public information
regarding the Borrower or its Subsidiaries or their respective securities, that
could reasonably be expected to have a material effect upon, or otherwise be
material to, such Assignor’s decision to assign the Assigned Interest to the
Assignee.]1 


______________________
1 
To be included in any assignments to the Borrower pursuant to Section
10.06(b)(vii) of the Credit Agreement.



EXHIBIT E-1: Annex I - 1

--------------------------------------------------------------------------------

 


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




EXHIBIT E-1: Annex I - 2

--------------------------------------------------------------------------------


 


EXHIBIT E-2 TO
CREDIT AGREEMENT
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[On file with Administrative Agent]




EXHIBIT E-2 - 1

--------------------------------------------------------------------------------


 


EXHIBIT F TO
CREDIT AGREEMENT
JOINDER AGREEMENT NO. [__]
THIS JOINDER AGREEMENT NO. [__], dated as of [__________ __, 20__] (this
“Agreement”), by and among [________] (each an “[Incremental Revolving Loan
Lender][Incremental Term Loan Lender]” and collectively the ““[Incremental
Revolving Loan Lenders][Incremental Term Loan Lenders]”), POST HOLDINGS, INC., a
Missouri corporation (the “Borrower”), and BARCLAYS BANK PLC, as Administrative
Agent.
RECITALS:
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of March 28, 2017 (as may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Lenders party thereto from
time to time, and BARCLAYS BANK PLC, as Administrative Agent;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments and/or
request new Incremental Term Loan Commitments by entering into one or more
Joinder Agreements with the Incremental Revolving Loan Lenders and/or the
Incremental Term Loan Lenders, as applicable; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each [Incremental Revolving Loan Lender][ Incremental Term Loan Lender]hereby
agrees to commit to provide its respective Commitment as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below:
Each [Incremental Revolving Loan Lender][Incremental Term Loan Lender]
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to Administrative Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.


EXHIBIT F - 1

--------------------------------------------------------------------------------

 


Each [Incremental Revolving Loan Lender][Incremental Term Loan Lender] hereby
agrees to provide its respective [Incremental Revolving Credit
Commitment][Incremental Term Loan Commitment] on the terms and subject to the
conditions set forth below:
1.
Conditions Precedent. Notwithstanding anything to the contrary set forth herein
or in the Credit Agreement, the Increased Amount Date with respect to the
[Incremental Revolving Credit Commitments][Incremental Term Loan Commitments]
hereunder shall not occur and no Borrowings under the [Incremental Revolving
Credit Commitments][Incremental Term Loan Commitments] hereunder shall be
available to the Borrower, until the following conditions are satisfied:

[INSERT CONDITIONS]
2.
Applicable Rate. The Applicable Rate for each Series [__] Incremental Term Loan
shall mean, as of any date of determination, [___]% per annum.

[INSERT ANY “MOST FAVORED NATIONS” PROVISIONS APPLICABLE TO THE PRICING OF EACH
SERIES [__] INCREMENTAL TERM LOANS.]
3.
Principal Payments.

(a) Amortization. The Borrower shall make principal payments on the Series [__]
Incremental Term Loans in installments on the dates and in the amounts set forth
below1:
(A)
Payment
Date
(B)
Scheduled
Repayment of
Series [__] Incremental Term Loans
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________



______________________
1 
Insert terms for or modify or delete items 1-10, as applicable, with respect to
Incremental Revolving Loans or Incremental Term Loans as may be agreed to by the
parties hereto to the extent consistent with Section 2.14 of the Credit
Agreement.





EXHIBIT F - 2

--------------------------------------------------------------------------------

 


(b) Maturity Date. The Borrower shall repay the [Series [__]] Incremental Term
Loans in full on [__________ __, 20__] (the “[Series [__]] Incremental Term Loan
Maturity Date”).
4.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
[Series [__]] Incremental Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments and repayments of the
[Series [__]] Incremental Term Loans in accordance with Sections 2.05, 2.06
and 2.07 of the Credit Agreement, respectively; provided that the [Series [__]]
Incremental Term Loans and all other amounts under the Credit Agreement with
respect to the [Series [__]] Incremental Term Loans shall be paid in full no
later than the [Series [__]] Incremental Term Loan Maturity Date.

[INSERT ADDITIONAL PREPAYMENT PROVISIONS WITH RESPECT TO INCREMENTAL TERM LOANS]
5.
Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan Lender
the following prepayment fees, if any: [__________].

6.
Other Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each [Incremental Revolving Loan Lender][Incremental Term Loan
Lender] as of [_________ __, ____], as fee compensation for such [Incremental
Revolving Loan Lender’s Incremental Revolving Credit Commitments][Incremental
Term Loan Lender’s Incremental Term Loan Commitments] hereunder, an amount equal
to [____]% of the aggregate amount of such [Incremental Revolving Loan Lender’s
Incremental Revolving Credit Commitments][Incremental Term Loan Lender’s
Incremental Term Loan Commitments], payable to such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] out of the proceeds of any Loans as and
when funded on the date hereof in respect of the [Incremental Revolving Loan
Lender’s Incremental Revolving Credit Commitments][Incremental Term Loan
Lender’s Incremental Term Loan Commitments] hereunder.

7.
[New Lenders. Each [Incremental Revolving Loan Lender][Incremental Term Loan
Lender] that is not a “Lender” under, and for all purposes of, the Credit
Agreement as of the date hereof, acknowledges and agrees that upon its execution
of this Agreement and the making of the [Incremental Revolving Loans][Series
[___] Incremental Term Loans] that such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] shall become a Lender under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]2 

8.
Credit Agreement Governs. Except as set forth in this Agreement, the
[Incremental Revolving Loans][Series [__] Incremental Term Loans] shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents.

______________________
2 
Insert bracketed language if the lending institution is not already a Lender.





EXHIBIT F - 3

--------------------------------------------------------------------------------

 


9.
Borrower’s Certifications. By its execution of this Agreement, the Borrower
hereby certifies that, as of the date hereof:

i.
no Default or Event of Default exists before or after giving effect to the
proposed Borrowing of [Incremental Revolving Credit Loans][Series [__]
Incremental Term Loans] contemplated hereby and the extensions of credit, if
any, to be made on the date hereof;3 

ii.
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct after giving effect to any qualification therein), except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date;4 

iii.
the Borrower is in pro forma compliance with the covenant set forth in Section
7.11 of the Credit Agreement as of the last day of the most recently completed
Measurement Period and as of the date of the Proposed Borrowing (whether or not
such covenant is applicable at such time in accordance with its terms);5 and

iv.
the aggregate amount of Incremental Term Loan Commitments being requested on the
date hereof does not exceed (x) $700,000,000 less the aggregate principal amount
of Indebtedness incurred pursuant to Section 7.03(s) of the Credit Agreement and
(y) an amount such that (I) the pro forma Consolidated Leverage Ratio would not
exceed 6.50:1.00 and (II) the pro forma Senior Secured Leverage Ratio would not
exceed 3.00:1.00 as of the date hereof.6 

10.
Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

i.
the Borrower shall deliver or cause to be delivered legal opinions, officer’s
certificates and such other documents (including, if applicable, the Mortgages
and related documents required pursuant to Section 6.11(b) of the Credit
Agreement or modifications of any Mortgages and title insurance endorsements or
policies) reasonably requested by the Administrative Agent in connection with
this Agreement; and







______________________
3
In the case of Incremental Term Loans incurred to finance a Permitted
Acquisition, this clause shall be eliminated, waived or limited as agreed in the
Joinder Agreement between the Borrower and the applicable Incremental Term Loan
Lenders; in the case of the Pending Acquisition Incremental Term Loans, this
clause shall be deleted.

4
In the case of Incremental Term Loans incurred to finance a Permitted
Acquisition, this clause shall be limited to the representations and warranties
set forth in Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.14, 5.19, 5.20,
5.21, 5.22 (other than the first sentence thereof) and 5.23.

5
To the extent the proceeds of the Incremental Term Loans are intended to be
applied to finance a Limited Condition Acquisition, pro forma compliance shall
be tested in accordance with Section 1.09(c) of the Credit Agreement.

6
To the extent the proceeds of the Incremental Term Loans are intended to be
applied to finance a Limited Condition Acquisition, pro forma compliance shall
be tested in accordance with Section 1.09(c) of the Credit Agreement.





EXHIBIT F - 4

--------------------------------------------------------------------------------

 


ii.
the Borrower shall deliver a duly completed certificate signed by an authorized
officer of the Borrower containing the calculations (in reasonable detail)
demonstrating pro forma compliance with the covenant set forth in Section 7.11
of the Credit Agreement as of the last day of the most recently completed
Measurement Period (whether or not such covenant is applicable at such time in
accordance with its terms).7 

11.
Eligible Assignee. By its execution of this Agreement, each [Incremental
Revolving Loan Lender][Incremental Term Loan Lender] represents and warrants
that it is an Eligible Assignee and it is not a Disqualified Lender.

12.
Notice. For purposes of the Credit Agreement, the initial notice address of each
[Incremental Revolving Loan Lender][Incremental Term Loan Lender] shall be as
set forth below its signature below.

13.
Non-US Lenders. For each [Incremental Revolving Loan Lender][Incremental Term
Loan Lender] that is a Non-US Lender, delivered herewith to Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] may be required to deliver to
Administrative Agent pursuant to Section 3.01(e) of the Credit Agreement.

14.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Incremental Revolving Loans][Series [__] Incremental Term
Loans] made by [Incremental Revolving Loan Lenders][Incremental Term Loan
Lenders] in the Register.

15.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

16.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

17.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.






______________________
7 
To the extent the proceeds of the Incremental Term Loans are intended to be
applied to finance a Limited Condition Acquisition, pro forma compliance shall
be tested in accordance with Section 1.09(c) of the Credit Agreement.





EXHIBIT F - 5

--------------------------------------------------------------------------------

 


THE PROVISIONS OF SECTIONS 10.14(B), (C) AND (D), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.
18.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

19.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

20.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

21.
USA PATRIOT Act. Each [Incremental Revolving Loan Lender][Incremental Term Loan
Lender] that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any [Incremental Revolving
Loan Lender][Incremental Term Loan Lender]) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor,
which information includes the name and address of the Borrower and each
Guarantor and other information that will allow such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or any [Incremental Revolving Loan
Lender][Incremental Term Loan Lender], provide all documentation and other
information that the Administrative Agent or such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act

[Remainder of page intentionally left blank]


EXHIBIT F - 6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
[NAME OF LENDER]
By:______________________________
Name:
Title:
Notice Address:
Attention:
Telephone:
Facsimile:
POST HOLDINGS, INC.
By: __________________________
Name:
Title:


EXHIBIT F - 7

--------------------------------------------------------------------------------

 


Consented to by:
BARCLAYS BANK PLC,
as Administrative Agent
By: _____________________________
Authorized Signatory


EXHIBIT F - 8

--------------------------------------------------------------------------------

 


SCHEDULE A
TO JOINDER AGREEMENT NO. [__]


Name of Lender
Type of Commitment
Amount
[___________________]
[Incremental Revolving Credit Commitment][Incremental Term Loan Commitment] 
$________________
 
 
 
 
 
Total: $_________________









EXHIBIT F - 9

--------------------------------------------------------------------------------


 


EXHIBIT G TO
CREDIT AGREEMENT
FORM OF GUARANTEE AND COLLATERAL AGREEMENT





--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
among
POST HOLDINGS, INC.,
certain of its Subsidiaries,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of March 28, 2017

--------------------------------------------------------------------------------







EXHIBIT G - 1

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1. DEFINED TERMS
2
 
 
Section 1.1
Definitions
2
Section 1.2
Other Definitional Provisions
9
 
 
 
ARTICLE 2. GUARANTEE
9
 
 
Section 2.1
Guarantee
9
Section 2.2
Rights of Reimbursement, Contribution and Subrogation
10
Section 2.3
Amendments, etc. with respect to the Obligations
12
Section 2.4
Guarantee Absolute and Unconditional
12
Section 2.5
Reinstatement
13
Section 2.6
Payments
13
Section 2.7
Bankruptcy, Etc.
13
Section 2.8
Subordination of Other Obligations
14
Section 2.9
Keepwell
14
 
 
 
ARTICLE 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
14
 
 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
16
 
 
Section 4.1
Representations in Credit Agreement
16
Section 4.2
Title; No Other Liens
16
Section 4.3
Perfected First Priority Liens
16
Section 4.4
Name; Jurisdiction of Organization, etc.
17
Section 4.5
Inventory and Equipment
17
Section 4.6
Intentionally Omitted
17
Section 4.7
Investment Property
17
Section 4.8
Receivables
18
Section 4.9
Intellectual Property
18
Section 4.10
Letter of Credit Rights
21
Section 4.11
Commercial Tort Claims
21
 
 
 
ARTICLE 5. COVENANTS
21
 
 
Section 5.1
Covenants in Credit Agreement
21
Section 5.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
21
Section 5.3
Intentionally Omitted
22
Section 5.4
Maintenance of Perfected Security Interest; Further Documentation
22
Section 5.5
Changes in Locations, etc.
22
Section 5.6
Notices
22
Section 5.7
Investment Property
22
Section 5.8
Receivables
24
Section 5.9
Intellectual Property
24
Section 5.10
Commercial Tort Claims
26
Section 5.11
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
26
 
 
 
ARTICLE 6. REMEDIAL PROVISIONS
27
 
 
Section 6.1
Certain Matters Relating to Receivables
27



i

--------------------------------------------------------------------------------

 




Section 6.2
Communications with Obligors; Grantors Remain Liable
27
Section 6.3
Pledged Securities
28
Section 6.4
Proceeds to be Turned Over To Administrative Agent
28
Section 6.5
Application of Proceeds
29
Section 6.6
Code and Other Remedies
29
Section 6.7
Registration Rights
31
Section 6.8
Waiver; Deficiency
32
Section 6.9
Intentionally Omitted
32
Section 6.10
IP Licenses
32
 
 
 
ARTICLE 7. THE ADMINISTRATIVE AGENT
32
 
 
Section 7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
32
Section 7.2
Duty of Administrative Agent
33
Section 7.3
Execution of Financing Statements
34
Section 7.4
Authority of Administrative Agent
34
Section 7.5
Appointment of Co-Administrative Agents
34
 
 
 
ARTICLE 8. MISCELLANEOUS
35
 
 
Section 8.1
Amendments in Writing; Amendments to Schedules
35
Section 8.2
Notices
35
Section 8.3
No Waiver by Course of Conduct; Cumulative Remedies
35
Section 8.4
Enforcement Expenses; Indemnification
35
Section 8.5
Successors and Assigns
36
Section 8.6
Set-Off
36
Section 8.7
Counterparts
36
Section 8.8
Severability
36
Section 8.9
Section Headings
36
Section 8.10
Integration/Conflict
36
Section 8.11
GOVERNING LAW
37
Section 8.12
Submission to Jurisdiction; Waivers
37
Section 8.13
Acknowledgments
38
Section 8.14
Additional Grantors
38
Section 8.15
Releases
38
Section 8.16
WAIVER OF JURY TRIAL
38
Section 8.17
No Novation.
39







ii

--------------------------------------------------------------------------------

 




SCHEDULES
1    Notice Addresses of Guarantors
2    Description of Pledged Investment Property
3    Exact Legal Name, Location of Jurisdiction of Organization and Chief
Executive Office
4    [Reserved]
5
Copyrights, Patents, Trademarks and Other Intellectual Property

6    Commercial Tort Claims
7    Filings and Other Actions Required to Perfect Security Interests
8    Letter of Credit Rights
EXHIBITS
A
Form of Acknowledgement and Consent

B-1
Form of Intellectual Property Security Agreement

B-2
Form of After-Acquired Intellectual Property Security Agreement

C
Form of Uncertificated Security Control Agreement



ANNEXES
1
Assumption Agreement







iii

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 28,
2017, among each of the signatories hereto (together with any other entity that
may become a party hereto as provided herein, the “Grantors”), and BARCLAYS BANK
PLC (as successor administrative agent to Wells Fargo Bank, National
Association), as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”) for (i) the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Amended and Restated Credit Agreement, dated as of March 28, 2017
(as amended, restated supplemented, replaced, or otherwise modified from time to
time, the “Credit Agreement”), among POST HOLDINGS, INC., a Missouri corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”) and the Administrative Agent,
and (ii) the other Secured Parties (as hereinafter defined).
W I T N E S S E T H:
WHEREAS, Barclays Bank PLC (as successor administrative agent to Wells Fargo
Bank, National Association), as administrative agent, the Borrower and the other
grantors from time to time thereto are parties to the Guarantee and Collateral
Agreement, dated as of January 29, 2014 (the “Existing GCA”);
WHEREAS, Barclays Bank PLC (as successor administrative agent to Wells Fargo
Bank, National Association), as administrative agent, the Borrower and the other
Grantors hereby amend and restate the Existing GCA into this Agreement;
WHEREAS, the Administrative Agent, the Lenders and the Borrower have entered
into the Amended and Restated Credit Agreement, dated as of the date hereof,
which amends and restates the Borrower’s existing Credit Agreement, by and among
Administrative Agent, the Lenders and the Borrower, dated as of January 29, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Original Credit Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used for working capital, Permitted Acquisitions and for other general
corporate purposes not in contravention of any Law or of any Loan Document;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to (i) the effectiveness of the amendment
and restatement of the Original Credit Agreement into the Credit Agreement, and
(ii) the obligation of the Lenders to make their respective extensions of credit
to the Borrower under the Credit Agreement thereafter that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
benefit of the Secured Parties.


1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the other Secured Parties to enter into certain hedging and cash
management agreements with the Grantors, and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the benefit of the Secured Parties, as
follows:
Article 1.
DEFINED TERMS
Section 1.1    Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the Uniform
Commercial Code as in effect in the State of New York are used herein as so
defined: Accounts, Account Debtor, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Instruments, Inventory, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Agreement” shall mean this Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940.
“Cash Collateral Deposit Accounts” shall mean any Deposit Account pledged to
secure obligations in respect of ordinary course cash management arrangements
and commodity Swap Contracts to the extent permitted under Section 7.01(x) of
the Credit Agreement.
“Collateral” shall have the meaning set forth in Article 3 hereof.
“Collateral Account” shall mean (i) any collateral account established by the
Administrative Agent as provided in Sections 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Sections 2.15 or 8.02 of the
Credit Agreement.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
“Copyrights” shall mean (but excluding in all cases software licensed to a
Grantor) (i) all domestic and foreign copyrights, whether or not the underlying
works of authorship have been published, including but not limited to copyrights
in software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act) and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 5, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iv) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto.


2

--------------------------------------------------------------------------------

 


“Deposit Account” shall mean (i) all “deposit accounts” as defined in Article 9
of the UCC, (ii) all other accounts maintained with any financial institution
(other than Securities Accounts or Commodity Accounts) and (iii) together, in
each case, with all funds held therein and all certificates or instruments
representing any of the foregoing.
“Discharge of the Obligations” shall mean and shall have occurred when (i) all
Obligations shall have been paid in full in cash in immediately available funds
and all other obligations under the Loan Documents shall have been performed
(other than (a) those expressly stated to survive termination, (b) contingent
obligations as to which no claim has been asserted, and (c) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Qualified
Counterparties shall have been made), (ii) no Letters of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements satisfactory to the Issuing Lender shall have
been made) and (iii) all Commitments shall have terminated or expired.
“Excluded Assets” shall mean (i) Excluded Deposit Accounts, (ii) Cash Collateral
Deposit Accounts, (iii) any Equity Interests in (A) any Immaterial Subsidiary or
(B) other immaterial non-wholly owned entity (“immaterial non-wholly owned
entity” being defined as any such entity with respect to which the Grantors have
made Investments in or to in an amount less than or equal to $5,000,000 in the
aggregate at any time and $10,000,000 in the aggregate for all such entities) to
the extent a pledge of such Equity Interests would not be permitted by the terms
of such entity’s organizational or joint venture documentation (and the consent
of the members, managers or equityholders, as applicable, has not been
obtained), (iv) property owned by any Grantor that is subject to a purchase
money Lien or a Capital Lease permitted under the Credit Agreement if the
agreement pursuant to which such Lien is granted (or the document providing for
such Capital Lease) prohibits or requires the consent of any Person other than
the Grantors which has not been obtained as a condition to the creation of any
other Lien on such property, (v) any permit, lease, license, contract or
agreement to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (a) any law, rule or regulation applicable to such Grantor or (b) a
term, provision or condition of any such lease, license, contract or agreement
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, and shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (a) or (b) above; provided, further,
that the exclusions referred to in clauses (iv) and (v) of this definition shall
not include any Proceeds of any such permit, lease, license, contract or
agreement, (vi) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (vii) all motor
vehicles, (viii) all aircraft, and (ix) that certain Loan Agreement (Note 1)
executed by PHI Acquisition Limited Partnership, a limited partnership
established under the laws of the Province of British Columbia in favor of the
Borrower and all rights and remedies related thereto, and that certain Forward
Subscription Agreement by and between the Borrower and PH Acquisition LP ULC, a
company organized under the laws of the Province of British Columbia and all
rights and remedies related thereto.


3

--------------------------------------------------------------------------------

 


“Excluded Deposit Account” shall mean, with respect to each Grantor, each (i)
payroll account of such Grantor so long as the funds on deposit therein at any
time do not exceed the then aggregate accrued payroll obligations of such
Grantor, (ii) deposit account maintained in connection with an employee benefit
plan provided to such Grantor’s employees to the extent the funds on deposit
therein are held for the benefit of such Grantor’s employees and are not the
assets of such Grantor, (iii) tax withholding or fiduciary account not otherwise
described in this definition, (iv) offshore investment accounts, (v) overnight
investment accounts, (vi) any accounts of any Grantor holding funds in escrow
with respect to any proposed, pending or consummated Permitted Acquisition or
any accounts of any Grantor holding funds for the benefit of any insurance
carrier of any Grantor (vii) accounts of target companies which are acquired
pursuant to a Permitted Acquisition, (viii) accounts for which Grantor is
required to give “control” (within the meaning of the applicable Uniform
Commercial Code), including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a Control Agreement, and (ix) petty cash account of such Grantor
provided that the petty cash accounts of the Grantors shall cease to constitute
Excluded Deposit Accounts if the aggregate funds on deposit in all petty cash
accounts of the Grantors taken together exceed $2,500,000 at any one time.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Food Security Act” shall mean the Food Security Act of 1985.
“Foreign Subsidiary Voting Stock” shall mean the voting Equity Interests of any
Foreign Subsidiary.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the
State of New York on the date hereof and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Swap Contracts and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
Authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.


4

--------------------------------------------------------------------------------

 


“Guarantors” shall mean the collective reference to each Grantor.
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement, misappropriation, dilution or other violation or impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the additional
insured or loss payee thereof).
“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts (other than any Foreign Subsidiary Voting Stock excluded from
the definition of “Pledged Equity Interests”), (ii) security entitlements, in
the case of any United States Treasury book-entry securities, as defined in 31
C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
constituting “investment property” as so defined, all Pledged Notes, all Pledged
Equity Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.
“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Obligations” shall mean all Obligations (as defined in the Credit Agreement)
including, without limitation, those arising under Article 2 hereof; provided,
however, that Obligations shall not include any Excluded Swap Obligations.
“Original Credit Agreement” shall have the meaning set forth in the recitals
hereof.
“Obligee Guarantor” shall have the meaning set forth in Section 2.8.
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.


5

--------------------------------------------------------------------------------

 


“Patents” shall mean (but excluding in all cases software licensed to a Grantor)
(i) all domestic and foreign patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 5, all certificates of invention or similar
property rights, (ii) all inventions and improvements described and claimed
therein, (iii) the right to sue or otherwise recover for any and all past,
present and future infringements and other violations thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Patent
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringement and other violation thereof), (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, reexaminations and extensions thereof, all improvements thereon and
(vi) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.
“Perishable Agricultural Commodities Act” shall mean the Perishable Agricultural
Commodities Act of 1930.
“Permitted Exceptions” shall mean the following exceptions to the obligations or
representations of any Grantor: (i) no Grantor shall be required to take actions
to perfect the security interest of the Administrative Agent (x) on any property
that is covered by a certificate of title statute of any jurisdiction under the
law of which the indication of a security interest on such certificate is
required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof; (ii)
no Grantor shall be required to take actions to perfect the security interest of
the Administrative Agent on any Excluded Assets; and (iii) no Grantor shall be
required to take actions to perfect the security interests of the Administrative
Agent with respect to any Collateral for which security interests are perfected
by a method other than the filing of a financing statement unless this Agreement
expressly requires such Grantor to take such perfection action.
“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.
“Pledged Commodity Contracts” shall mean all commodity contracts to which any
Grantor is party from time to time.
“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2 (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect but
excluding in all cases that certain Loan Agreement (Note 1) executed by PHI
Acquisition Limited Partnership, a limited partnership established under the
laws of the Province of British Columbia in favor of the Borrower and all rights
and remedies related thereto, and excluding any of the foregoing to the extent
it comprises Excluded Assets.


6

--------------------------------------------------------------------------------

 


“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, however, that in no event shall “Pledged Equity
Interests” include (x) more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of a Foreign Subsidiary, if the pledge of greater than 65% of such
Foreign Subsidiary Voting Stock would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower and its
Subsidiaries, taken as a whole, as reasonably determined by Borrower in
consultation with the Administrative Agent, as a result of Section 956 of the
Code, (y) more than 65% of the total outstanding limited liability company
interests in Golden Acquisition Sub, LLC, excluding in all cases that certain
Forward Subscription Agreement by and between the Borrower and PH Acquisition LP
ULC, a company organized under the laws of the Province of British Columbia and
all rights and remedies related thereto, or (z) any of the Equity Interests of
PHI Acquisition GP ULC, a company organized under the laws of the Province of
British Columbia.
“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing, and excluding
any of the foregoing to the extent it comprises Excluded Assets.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 (as
such schedule may be amended from time to time concurrently with the delivery by
the Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable), and all Intercompany Notes at any time issued to any
Grantor, but excluding in all cases that certain Loan Agreement (Note 1)
executed by PHI Acquisition Limited Partnership, a limited partnership
established under the laws of the Province of British Columbia in favor of the
Borrower and all rights and remedies related thereto, and excluding any of the
foregoing to the extent it comprises Excluded Assets.
“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Section 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing, excluding any of the foregoing to the extent it comprises
Excluded Assets.
“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing, excluding any of the foregoing to the extent it comprises
Excluded Assets.


7

--------------------------------------------------------------------------------

 


“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable) and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing,
excluding any of the foregoing to the extent it comprises Excluded Assets.
“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
“Pledged Security Entitlements” shall mean all security entitlements of any
Grantor.
“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the Uniform Commercial Code in effect in the State of New York
on the date hereof and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
“Qualified Counterparty” means each Person who is a counterparty to a Secured
Cash Management Agreement or a Secured Hedge Agreement.


“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
“Secured Parties” shall mean collectively, the Administrative Agent, the
Lenders, the L/C Issuer, with respect to any Secured Cash Management Agreement,
the Cash Management Banks, with respect to any Secured Hedge Agreement, the
Hedge Banks, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement;
provided that no Hedge Bank or Cash Management Bank shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under this Agreement.


8

--------------------------------------------------------------------------------

 


“Securities Act” shall mean the Securities Act of 1933, as amended.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.
“Trademarks” shall mean (i) all domestic and foreign trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Trademark
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringements, dilutions and other violations thereof),
and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.
“Trade Secrets” shall mean (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations or other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments arising
out of the sale, lease, license, assignment or other disposition thereof, and
damages and payments for past, present or future misappropriations and other
violations thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.
“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.
Section 1.2    Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article, Section and Schedule references are to this
Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.


9

--------------------------------------------------------------------------------

 


Article 2.
GUARANTEE
Section 2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each other Guarantor, including the Borrower, when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.
(b)    Each Guarantor shall be liable under its guarantee set forth in Section
2.1(a), without any limitation as to amount, for all present and future
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Obligations and other future increases in the
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents, the Secured Cash Management Agreements or
the Secured Hedge Agreement on the date hereof. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Article 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Article 2 hereof void or voidable under
applicable law, including, without limitation, fraudulent conveyance law. To
effectuate the foregoing intention, the Administrative Agent and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under the
guarantee set forth in Article 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Article 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Article 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and such
other obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the guaranteed obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all guarantees of such Guarantor other than the guarantee under
Article 2 hereof will be deemed to be enforceable and payable after the guaranty
under Article 2 hereof. To the fullest extent permitted by applicable Law, this
Section 2.2(b) shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest in such Guarantor.
(c)    Each Guarantor agrees that Obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Article 2 or affecting the rights and remedies of any Secured Party
hereunder.
(d)    The guarantee contained in this Article 2 shall remain in full force and
effect until the Discharge of the Obligations.
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Obligations up to the maximum liability of such
Guarantor hereunder until the Discharge of the Obligations.


10

--------------------------------------------------------------------------------

 


Section 2.2    Rights of Reimbursement, Contribution and Subrogation. In case
any payment is made on account of the Obligations by any Grantor or is received
or collected on account of the Obligations from any Grantor or its property:
(a)    If such payment is made by the Borrower or from its property, then, if
and to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or a Letter of Credit issued for account
of the Borrower or Secured Hedge Agreement or Secured Cash Management Agreement
entered into by the Borrower, the Borrower shall not be entitled (A) to demand
or enforce reimbursement or contribution in respect of such payment from any
other Grantor or (B) to be subrogated to any claim, interest, right or remedy of
any Secured Party against any other Person, including any other Grantor or its
property.
(b)    If such payment is made by a Guarantor or from its property in respect of
Obligations of the Borrower or another Guarantor, such Guarantor shall be
entitled, subject to and upon (but not before) Discharge of the Obligations, (A)
to demand and enforce reimbursement for the full amount of such payment from the
Borrower or such other Guarantor, as applicable and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by the court.
(c)    If and whenever any right of reimbursement or contribution becomes
enforceable by any Grantor against any other Grantor under Sections 2.2(a) and
2.2(b), such Grantor shall be entitled, subject to and upon (but not before)
Discharge of the Obligations, to be subrogated (equally and ratably with all
other Grantors entitled to reimbursement or contribution from any other Grantor
as set forth in this Section 2.2) to any security interest that may then be held
by the Administrative Agent upon any Collateral granted to it in this Agreement.
Such right of subrogation shall be enforceable solely after Discharge of the
Obligations and solely against the Grantors, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.
(d)    All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects prior to the
Discharge of the Obligations. Until Discharge of the Obligations, no Grantor
shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to any Grantor in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.


11

--------------------------------------------------------------------------------

 


(e)    The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectability of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.
(f)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).
Section 2.3    Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by any Secured Party, and the Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith or with any of the other Obligations may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders under the Credit Agreement or all Lenders, as the
case may be or, in the case of Secured Hedge Agreements or Secured Cash
Management Agreements, the counterparties thereto) may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by any Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Article 2
or any property subject thereto.
Section 2.4    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Article 2 or acceptance of the guarantee contained
in this Article 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article 2;
and all dealings between the Borrower and any of the other Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder) which may at any time be available to or be asserted by
the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such other Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Grantor for the
Obligations, or of such other Guarantor under the guarantee contained in this
Article 2, in bankruptcy or in any other instance other than Discharge of the
Obligations. When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrower, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person


12

--------------------------------------------------------------------------------

 


or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings. Without limiting the generality of the foregoing or any
other provision hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under California
Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899
and 3433.
Section 2.5    Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
Section 2.6    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office as specified in the Credit Agreement.
Section 2.7    Bankruptcy, Etc. (a) Until Discharge of the Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any other Guarantor or by any defense which the Borrower or any
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Obligations if such case or proceeding had not been
commenced) shall be included in the Obligations guaranteed hereby because it is
the intention of the Guarantors and Secured Parties that the Obligations which
are guaranteed by the Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower or any other
Guarantor of any portion of such Obligations. The Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar person to pay the Administrative Agent, or allow the
claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.


13

--------------------------------------------------------------------------------

 


Section 2.8    Subordination of Other Obligations. Any Indebtedness of the
Borrower or any other Guarantor now or hereafter held by any other Guarantor
(the “Obligee Guarantor”) whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor upon the occurrence and during the continuance
of an Event of Default shall be held in trust for the Administrative Agent on
behalf of the Secured Parties and shall forthwith be paid over to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Obligations but without affecting, impairing or limiting in
any manner the liability of the Obligee Guarantor under any other provision
hereof.
Section 2.9    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Grantor
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.9 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.9, or
otherwise under this Guaranty, as it relates to such Grantor , voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until Discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.9
constitute, and this Section 2.9 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Article 3.
GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
(a)    Each Grantor hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in, all of the personal property of
such Grantor, including, without limitation, the following property, in each
case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Contracts;


14

--------------------------------------------------------------------------------

 


(iv)    all Deposit Accounts;
(v)    all Documents;
(vi)    all Equipment;
(vii)    all General Intangibles;


(viii)    all Instruments;
(ix)    all Insurance
(x)    all Intellectual Property;
(xi)    all Inventory;
(xii)    all Investment Property;
(xiii)    all Letter of Credit Rights;
(xiv)    all Money;
(xv)    all Vehicles;
(xvi)    all Goods not otherwise described above;
(xvii)    any Collateral Account;
(xviii)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;
(xix)    commercial tort claims now or hereinafter described on Schedule 6; and
(xx)    to the extent not otherwise included, all other property of the Grantor
and all Proceeds and products accessions, rents and profits of any and all of
the foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets.


15

--------------------------------------------------------------------------------

 


(b)    Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
Receivables, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Administrative
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests and (iii)
the exercise by the Administrative Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.
Article 4.
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Secured Parties on the Closing Date and on the date of each Credit
Extension as contemplated by Section 4.02 of the Credit Agreement (except, for
avoidance of doubt, in each case to the extent that such representations and
warranties specifically refer to an earlier date or the Closing Date, in which
case they shall be true and correct as of such earlier date or the Closing Date,
as applicable):
Section 4.1    Representations in Credit Agreement. The representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to such
Grantor or to the Loan Documents to which such Grantor is a party, each of which
is hereby incorporated herein by reference, are true and correct, in all
material respects, except for representations and warranties (i) expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (ii) that are qualified as to “materiality”, “Material Adverse
Effect” or similar language, in which case such representations and warranties
shall be true and correct (after giving effect to any qualification therein) in
all respects and the Secured Parties shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.l, be deemed to be a reference to such Grantor’s
knowledge.
Section 4.2    Title; No Other Liens. Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, Liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except for Permitted Liens. Except with respect to
Permitted Liens, no financing statement, mortgage or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement or as
are permitted by the Credit Agreement.
Section 4.3    Perfected First Priority Liens. (a) Other than with respect to
the Permitted Exceptions, the security interests granted pursuant to this
Agreement (i) upon completion of the filings and other actions specified on
Schedule 7 (all of which, in the case of all filings and other documents
referred to on said Schedule 7, have been delivered to the Administrative Agent
in duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof and (ii) are prior to all other Liens on the Collateral
except for Permitted Liens. Other than with respect to the Permitted Exceptions,
without limiting the foregoing, each Grantor has taken all actions necessary or
desirable, including without limitation those specified in Section 5.2 hereof
to: (i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Investment Property
constituting Certificated Securities or Uncertificated


16

--------------------------------------------------------------------------------

 


Securities (each as defined in the UCC), (ii) [Reserved], (iii) establish the
Administrative Agent’s “control” (within the meaning of Section 9-107 of the
UCC) over all Letter of Credit Rights, and (iv) establish the Administrative
Agent’s “control” (within the meaning of Section 9-105 of the UCC) over all
Electronic Chattel Paper.
Section 4.4    Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office are specified on Schedule 3. On the date hereof, each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3, on the date
hereof the jurisdiction of each such Grantor’s organization of formation is
required to maintain a public record showing the Grantor to have been organized
or formed. Except as specified on Schedule 3, on the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or its
corporate structure in any way (e.g. by merger, consolidation, change in
corporate form or otherwise) within the past five years and has not within the
last five years become bound (whether as a result of merger or otherwise) as
Grantor under a security agreement entered into by another Person, which has not
heretofore been terminated.
Section 4.5    Inventory and Equipment. (a) On the date hereof, the Inventory
and the Equipment (other than Inventory or Equipment in transit) with an
aggregate fair market value in excess of $5,000,000 are kept at the locations
listed on Schedules 5.08(c) or 5.08(d)(i) in the Credit Agreement.
(b)    Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, other than up to $1,000,000 of
Inventory in existence at any time in the aggregate.
(c)    Except as set forth on Schedule 5.08(d)(i) in the Credit Agreement, on
the date hereof, none of the Inventory or Equipment with an aggregate fair
market value in excess of $5,000,000 is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.
Section 4.6    Intentionally Omitted. Intentionally omitted.
Section 4.7    Investment Property. (a) Schedule 2 hereto (as such schedule may
be amended from time to time concurrently with the delivery by the Borrower of
the items required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as
applicable) sets forth under the headings “Pledged Stock”, “Pledged LLC
Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule. Schedule 2 hereto (as such schedule may be amended
from time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
sets forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of
the Pledged Debt Securities and Pledged Notes owned by any Grantor with a face
value, in each case, in excess of $5,000,000, and all of such Pledged Debt
Securities and Pledged Notes have been, to Grantor’s knowledge (although no
knowledge qualifier shall be applicable to any Pledged Debt Securities and
Pledged Notes issued by a Grantor or any Subsidiary thereof) duly authorized,
authenticated or issued, and delivered and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms and
is not in default and constitute all of the issued and outstanding inter-company
indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor. Each Grantor is the sole
entitlement holder or customer of each “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” owned by it, and such Grantor has not
consented to, and has no knowledge of, any Person (other than the Administrative
Agent pursuant hereto) having “control” (within the meanings of Sections 8-106,
9-106 and 9-104 of the UCC) over, or any other interest in, any such Securities
Account, Commodity Account or Deposit Account (other than a Cash Collateral
Deposit Account) or any securities, commodities or other property credited
thereto, except Permitted Liens and except to the extent constituting Excluded
Assets;


17

--------------------------------------------------------------------------------

 


(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any Foreign Subsidiary
Voting Stock and other Equity Interests specifically excluded from the
definition of “Pledged Equity Interests.”
(c)    All the shares of the Pledged Equity Interests have been duly and validly
issued and, if applicable, are fully paid and nonassessable.
(d)    As of the date hereof, the terms of the membership agreement or
partnership agreement that governs any uncertificated Pledged LLC Interests or
Pledged Partnership Interests, respectively, do not provide certificates for
such interests and do not provide that such interests are securities governed by
the Uniform Commercial Code of any jurisdiction.
(e)    The terms of any certificated Pledged LLC Interests and Pledged
Partnership Interests expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
state of the Issuer’s organization.
(f)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
(g)    Each Issuer that is not a Grantor hereunder has executed and delivered to
the Administrative Agent, to the extent required under Section 6.11 of the
Credit Agreement, an Acknowledgment and Agreement, in substantially the form of
Exhibit A, to the pledge of the Pledged Securities pursuant to this Agreement.
Section 4.8    Receivables. (a) On the date hereof, no amount in excess of
$2,500,000 individually or $5,000,000 in the aggregate payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Tangible Chattel Paper which has not been delivered to the Administrative Agent
or constitutes Electronic Chattel Paper that has not been subjected to the
control (within the meaning of Section 9-105 of the UCC) of the Administrative
Agent.
(b)    To the knowledge of each Grantor, each Receivable of such Grantor at the
time of its creation (i) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except with respect
to rebates, refunds, returns and allowances in the ordinary course of business
with respect to damaged merchandise and disputes arising in the ordinary course
of business) and (iv) is in compliance in all material respects with all
applicable Laws.


18

--------------------------------------------------------------------------------

 


Section 4.9    Intellectual Property. (a) Schedule 5 lists all issued Patents
and Patent applications, registered Trademarks and Trademark applications, and
registered Copyrights and Copyright applications owned by such Grantor (such
Intellectual Property, together with all other Intellectual Property of such
Grantor, in each case which is material to the business of the Borrower and its
Subsidiaries taken as a whole and owned by a given Grantor, such Grantor’s
“Material Grantor Intellectual Property”) on the date hereof. Except as set
forth in Schedule 5, on the date hereof, such Grantor is the exclusive owner of
the entire and unencumbered right, title and interest in and to the Material
Grantor Intellectual Property and is otherwise entitled to use all such Material
Grantor Intellectual Property, subject only to the license terms of the
licensing or franchise agreements referred to in paragraph (c) below.
(b)    All Material Grantor Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and to the knowledge of such
Grantor, neither the operation of such Grantor’s business as currently conducted
nor the use of the Material Grantor Intellectual Property in connection
therewith infringe, misappropriate, dilute or otherwise violate the intellectual
property rights of any other Person, except in such cases where it could not
reasonably be expected to have a Material Adverse Effect.
(c)    On the date hereof, except as set forth in Schedule 5, there are no other
agreements, orders, or judgments which materially impair the use of any Material
Grantor Intellectual Property.
(d)    The rights of such Grantor in or to the Material Grantor Intellectual
Property do not infringe, misappropriate, dilute or otherwise violate the rights
of any third party, and no claim has been asserted that the use of any Material
Grantor Intellectual Property does or may infringe, misappropriate, dilute or
otherwise violate the rights of any third party, in either case, which
infringement, misappropriation, dilution or other violation could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor,
there is currently no infringement, misappropriation, dilution or unauthorized
use of any item of Material Grantor Intellectual Property that could reasonably
be expected to have a Material Adverse Effect.
(e)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity or enforceability of, or such
Grantor’s rights in, any Material Grantor Intellectual Property in any respect
that could reasonably be expected to have a Material Adverse Effect. Such
Grantor is not aware of any uses of any item of Material Grantor Intellectual
Property that could reasonably be expected to lead to such item becoming invalid
or unenforceable including, without limitation, unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses that could reasonably be
expected to have a Material Adverse Effect.
(f)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit or question the validity of any Material Grantor
Intellectual Property or such Grantor’s ownership interest therein that could
reasonably be expected to have a Material Adverse Effect, (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by
such Grantor infringe any patent, trademark, copyright, or any other right of
any third party that could reasonably be expected to have a Material Adverse
Effect, or (iii) alleging that any such Material Grantor Intellectual Property
is being licensed, sublicensed or used in violation of any patent, trademark,
copyright or any other right of any third party, that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
Person is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Material Grantor Intellectual Property or upon the rights
of such Grantor therein and that could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by this
Agreement will not result in the termination or material impairment of any of
the Material Grantor Intellectual Property.


19

--------------------------------------------------------------------------------

 


(g)    With respect to each Copyright License, Trademark License and Patent
License material to the business of the Borrower and its Subsidiaries taken as a
whole to which such Grantor is a party: (i) such license is valid and binding
and in full force and effect and represents the entire agreement between the
respective licensor and licensee with respect to the subject matter of such
license, (ii) to the extent any such Copyright License, Trademark License or
Patent License is not Excluded Assets such license will not cease to be valid
and binding and in full force and effect on terms identical to those currently
in effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license, (iii)  such Grantor has not received any notice of a breach or default
under such license that could reasonably be expected to have a Material Adverse
Effect, (iv) such Grantor is not in breach or default in any material respect,
and no event has occurred that, with notice and/or lapse of time, would
constitute such a material breach or default or permit termination, modification
or acceleration under such license that could reasonably be expected to have a
Material Adverse Effect.
(h)    On the date hereof, except as set forth in Schedule 5, such Grantor has
performed all acts and has paid all required fees and taxes to maintain each and
every item of Material Grantor Intellectual Property in full force and effect
and has made commercially reasonable efforts to protect and maintain its
interest therein except in such cases where such Grantor has determined in its
reasonable business judgment to no longer maintain any such item of Material
Grantor Intellectual Property. Such Grantor has, where practical, used statutory
notice in marking in connection with its use of each Patent, Trademark and
Copyright included in the Material Grantor Intellectual Property except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(i)    To the knowledge of such Grantor, except where it could not reasonably be
expected to have a Material Adverse Effect, (i) none of the Trade Secrets
included in the Grantor Intellectual Property of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person, (ii) no employee, independent contractor or agent
of such Grantor has misappropriated any trade secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor, and (iii) no employee, independent
contractor or agent of such Grantor is in default or breach of any term of any
employment agreement, non-disclosure agreement, assignment of inventions
agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property.
(j)    Such Grantor has made all filings and recordations necessary, in its
reasonable business judgment, to adequately protect its interest in its Material
Grantor Intellectual Property including, without limitation, recordation of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent offices,
and recordation of any of its interests in the Copyrights with the United States
Copyright Office and in corresponding national and international copyright
offices except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(k)    Such Grantor has taken all commercially reasonable steps to use
consistent standards of quality in the manufacture, distribution and sale of all
products sold and provision of all services provided under or in connection with
any item of Material Grantor Intellectual Property and has taken all
commercially reasonable steps to ensure that all licensed users of any kind of
Material Grantor Intellectual Property use such consistent standards of quality
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(l)    No Grantor is subject to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any Grantor Intellectual Property material to the business of the
Borrower and its Subsidiaries and that could reasonably be expected to have a
Material Adverse Effect.


20

--------------------------------------------------------------------------------

 


Section 4.10    Letter of Credit Rights. No Grantor is a beneficiary or assignee
under any letter of credit in excess of $15,000,000 other than those described
on Schedule 8, which shall be amended by the Borrower from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable, to reflect any
additional letter of credit rights obtained since such schedule was last
delivered.
Section 4.11    Commercial Tort Claims. No Grantor has any commercial tort
claims in excess of $15,000,000 other than those described on Schedule 6, which
shall be amended by the Borrower from time to time concurrently with the
delivery by the Borrower of the items required by Sections 6.01(a) and 6.01(b)
of the Credit Agreement, as applicable, to reflect any additional commercial
tort claims arising since such schedule was last delivered.
Article 5.
COVENANTS
Each Grantor covenants to and agrees with the Secured Parties that, from and
after the date of this Agreement until the Discharge of the Obligations:
Section 5.1    Covenants in Credit Agreement. Each Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken by such Grantor, as the case may be, so that no Event of
Default is caused by the failure of such Grantor to take such action or to
refrain from taking such action.
Section 5.2    Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts. (a) If any of the
Collateral having a fair market value or in a principal amount in excess of
$2,500,000 individually or $5,000,000 in the aggregate is or shall become
evidenced or represented by any Instrument, Certificated Security, Negotiable
Document or Tangible Chattel Paper, such Instrument (other than checks received
in the ordinary course of business), Certificated Security, Negotiable Document
or Tangible Chattel Paper shall be delivered to the Administrative Agent, duly
endorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable,.
(b)    If any of the Collateral having a fair market value or in a principal
amount in excess of $2,500,000 individually or $5,000,000 in the aggregate is or
shall become “Electronic Chattel Paper” such Grantor shall ensure that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that
such authoritative copy identifies the Administrative Agent as the assignee and
is communicated to and maintained by the Administrative Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of the Administrative
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
(c)    If any of the Pledged Equity Interests is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in substantially the form of Exhibit C or such
other form as may be provided by such Issuer reasonably satisfactory to the
Administrative Agent.


21

--------------------------------------------------------------------------------

 


(d)    [Reserved.]
(e)        [Reserved.]
(f)    In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Related Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
issuer to register the pledge on its books and records, as may be necessary or
advisable or as may be reasonably requested by the Administrative Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Administrative Agent.
Section 5.3    Intentionally Omitted.
Section 5.4    Maintenance of Perfected Security Interest; Further
Documentation. (a)  Other than with respect to the Permitted Exceptions, such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.3 hereof and shall defend such security interest against the claims and
demands of all Persons whomsoever other than the holders of Permitted Liens.
(b)    Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
Section 5.5    Changes in Locations, etc. Such Grantor will not, except as
disclosed concurrently with the delivery by the Borrower of the items required
by Section 6.01(a) and 6.01(b) of the Credit Agreement, as applicable, and
delivery to the Administrative Agent of duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein (other
than with respect to Permitted Exceptions), permit Inventory or Equipment with
an aggregate value in excess of $20,000,000 (other than Inventory or Equipment
in transit) to be kept at a location other than those listed on Schedules
5.08(c) or 5.08(d)(i) of the Credit Agreement.
Section 5.6    Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:
(A)    any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect in any material respect the ability of the Administrative
Agent to exercise any of its remedies hereunder; and
(B)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
Section 5.7    Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Pledged Equity Interest of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of or other ownership interests in the Pledged Securities, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
endorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Pledged Securities upon the liquidation or dissolution of any
Issuer (unless (x) such liquidation or dissolution was not prohibited by the
Credit Agreement, and (y) no Event of Default shall have occurred and be
continuing) shall be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be


22

--------------------------------------------------------------------------------

 


distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.
(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock, partnership interests, limited liability company
interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any Issuer (except, in each case, pursuant to
a transaction which is not prohibited by the Credit Agreement), (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any of the Investment Property or Proceeds thereof or any interest
therein (except, in each case, pursuant to a transaction not prohibited by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and other Permitted Liens that are not
consensual Liens, (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof or any interest
therein (unless expressly permitted pursuant to the Credit Agreement) or (v)
without the prior written consent of the Administrative Agent, cause any Issuer
of any Pledged Partnership Interests or Pledged LLC Interests which are not
securities (for purposes of the UCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Partnership Interests or Pledged LLC
Interests to be treated as securities for purposes of the UCC, unless such
Grantor shall promptly notify the Administrative Agent in writing of any such
election or action and, in such event, shall take all steps necessary or
advisable to establish the Administrative Agent’s “control” thereof.
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a)
hereof with respect to the Pledged Securities issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 hereof shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Sections 6.3(c) or
6.7 hereof with respect to the Pledged Securities issued by it. In addition,
each Grantor which is either an Issuer or an owner of any Pledged Security
hereby consents to the grant by each other Grantor of the security interest
hereunder in favor of the Administrative Agent for the benefit of the Secured
Parties and to the transfer of any Pledged Security to the Administrative Agent
or its nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Security.


23

--------------------------------------------------------------------------------

 


Section 5.8    Receivables. Other than in the ordinary course of business or as
expressly permitted pursuant to the Credit Agreement, such Grantor will not (i)
grant any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could reasonably be
likely to materially and adversely affect the value thereof.
Section 5.9    Intellectual Property. (a)  Such Grantor (either itself or
through licensees) will (i) in its reasonable business judgment, continue to use
each Trademark included in the Grantor Intellectual Property (“Grantor
Trademarks”) on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Grantor Trademarks in full force free from any claim of
abandonment for non-use except where the failure to continue such use could not
reasonably be expected to have a Material Adverse Effect, (ii) maintain as in
the past the quality of products and services offered under such Grantor
Trademarks and take all reasonably necessary steps to ensure that all licensed
users of such Grantor Trademarks maintain as in the past such quality except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (iii) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Grantor Trademark may become invalidated or materially impaired in any way
except where such action could not reasonably be expected to have a Material
Adverse Effect.
(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent included in the Grantor Intellectual
Property (“Grantor Patents”) may become forfeited, abandoned or dedicated to the
public except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)    Such Grantor (either itself or through licensees) (i) will in its
reasonable business judgment, employ each Copyright included in the Grantor
Intellectual Property (“Grantor Copyrights”) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (ii) will
not (and will not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any Grantor Copyrights may become
invalidated or otherwise materially impaired except in such circumstances that
could not reasonably be expected to have a Material Adverse Effect. Such Grantor
will not (either itself or through licensees) do any act whereby any material
portion of Grantor Copyrights may fall into the public domain except as could
not reasonably be expected to have a Material Adverse Effect.
(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Grantor Intellectual Property to infringe,
misappropriate, dilute or otherwise violate the intellectual property rights of
any other Person except where such use could not reasonably be expected to have
a Material Adverse Effect.
(e)    Such Grantor (either itself or through licensees) will, where practical,
use statutory notice marking in connection with the use of each Grantor Patent,
Grantor Trademark and Grantor Copyright except where the failure to use such
notices could not reasonably be expected to have a Material Adverse Effect.


24

--------------------------------------------------------------------------------

 


(f)    Except where it could not reasonably be expected to have a Material
Adverse Effect, such Grantor will notify the Secured Parties promptly if it
knows that any application or registration relating to any Grantor Intellectual
Property has become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any Material Grantor Intellectual Property or
such Grantor’s right to register the same or to own and maintain the same.
(g)    Following such Grantor’s acquisition or creation of any copyrightable
work, invention, trademark or other similar property that is material to the
business of Grantor, such Grantor will, if consistent with its reasonable
business judgment, apply for registration thereof with the United States
Copyright Office, the United States Patent and Trademark Office or other
appropriate office. Whenever such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for the
registration of any Material Grantor Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency of the United States of America or Canada, the Borrower
or such Grantor shall report such filing to the Administrative Agent at the time
of and concurrent with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable, for the
period in which such filing occurs (or such longer period of time as may be
agreed to by the Administrative Agent in its sole discretion). For the avoidance
of doubt, no Grantor shall be obligated to provide notice to Administrative
Agent of, or otherwise include on a schedule, any Copyright License, Trademark
License, Patent License or Trade Secret License.
(h)    Such Grantor will take steps, in its reasonable business judgment and
except where the failure to take any action described in this subsection could
not reasonably be expected to have a Material Adverse Effect, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application in respect of (and to obtain the relevant registration in
respect of) and to maintain each registration in respect of, Material Grantor
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the United
States Patent and Trademark Office and the United States Copyright Office, the
filing of applications for renewal or extension, the filing of affidavits of use
and affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(i)    Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Grantor Intellectual Property except in such circumstances
that could not reasonably be expected to have a Material Adverse Effect.
(j)    In the event that any Material Grantor Intellectual Property is known by
any such Grantor to be infringed, misappropriated or diluted by a third party,
such Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Material Grantor
Intellectual Property.
(k)    Such Grantor agrees that, should it obtain an ownership interest in any
item of Intellectual Property (excluding any Copyright License, Trademark
License, Patent License or Trade Secret License) which is not now a part of the
Collateral (the “After-Acquired Intellectual Property”), (i) the provisions of
Article 3 shall automatically apply thereto, (ii) any such After-Acquired
Intellectual Property, and in the case of Trademarks, the goodwill of the
business connected therewith or symbolized thereby, shall automatically become
part of the Collateral, (iii) it or the Borrower shall, at the time of and
concurrent with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable, for the period in
which such Grantor acquires such ownership interest (or such longer period of
time as may be agreed to by the Administrative Agent in its sole discretion),
give written notice thereof to the Administrative Agent in accordance herewith,
and (iv) it or the Borrower shall provide the Administrative Agent, at the time
of and concurrent with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable, for the
period in which such Grantor acquires such ownership interest (or such longer
period of time as may be agreed to by the Administrative Agent in its sole
discretion), with an


25

--------------------------------------------------------------------------------

 


amended Schedule 5 hereto and take the actions specified in Section 5.9(m)
hereof with respect to such Intellectual Property in the United States or
Canada.
(l)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Copyrights, Trademarks, and Patents, in
substantially the form of Exhibit B-1 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, and any other
applicable Governmental Authority or any political subdivision of the United
States or Canada. For the avoidance of doubt, no Grantor shall be obligated to
execute an Intellectual Property Security Agreement with respect to its
Copyrights Licenses, Trademarks Licenses, Patents Licenses or Trade Secret
Licenses.
(m)    Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property with
respect to such Intellectual Property in the United States and Canada in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, and any other
applicable Governmental Authority or any political subdivision of the United
States or Canada.
(n)    Such Grantor shall take commercially reasonable steps as it determines in
its reasonable business judgment to protect the secrecy of all Trade Secrets
included in the Material Grantor Intellectual Property.
Section 5.10    Commercial Tort Claims.
If any Grantor shall at any time after the date of this Agreement acquire or
become the beneficiary of a commercial tort claim in excess of $15,000,000, such
Grantor shall promptly provide the Administrative Agent with an amended Schedule
6 hereto describing the details thereof concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable.
Section 5.11    Changes in Locations, Name, Jurisdiction of Incorporation, etc.
Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) and delivery to the Administrative
Agent of duly authorized and, where required, executed copies of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein (other than with respect to Permitted
Exceptions):


26

--------------------------------------------------------------------------------

 


(i)    except in connection with the merger of a Grantor into another Grantor,
change its legal name, jurisdiction of organization or the location of its chief
executive office from that referred to in Schedule 3 (as supplemented from time
to time by an Assumption Agreement); or
(ii)    except in connection with the merger of a Grantor into another Grantor,
change its legal name or structure to such an extent that any financing
statement filed by the Administrative Agent in connection with this Agreement
would become misleading.
Article 6.
REMEDIAL PROVISIONS
Section 6.1    Certain Matters Relating to Receivables.
(a)    Upon the occurrence and during the continuance of an Event of Default,
(1) the Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications and (2) upon the Administrative Agent’s request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5 hereof, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
Section 6.2    Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables.
(b)    After the occurrence and during the continuance of an Event of Default,
(i) the Administrative Agent may notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Administrative Agent therein, and (ii) the Administrative Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables directly to the Administrative Agent.


27

--------------------------------------------------------------------------------

 


(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 6.3    Pledged Securities. (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b) hereof, each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Equity
Interests and all payments made in respect of the Pledged Notes, unless
prohibited by the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate or other ownership right exercised or other action
taken which would impair in any material respect the Collateral taken as a whole
or which would result in an Event of Default.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of its
intent to exercise its rights under this Section 6.3(b): (i) all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease and all such rights shall thereupon become vested in the Administrative
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights
and (ii) the Administrative Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of the Investment Property to its name
or the name of its nominee or agent. In addition, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. In order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Administrative Agent all proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and each Grantor acknowledges that the Administrative Agent may utilize the
power of attorney set forth herein.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
Section 6.4    Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Secured Parties specified in Section 6.1 hereof with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its rights pursuant to
this Section 6.4, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5 hereof.


28

--------------------------------------------------------------------------------

 


Section 6.5    Application of Proceeds. At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may, notwithstanding the provisions of
Section 2.12(f) of the Credit Agreement, apply all or any part of the net
Proceeds (after deducting fees and expenses as provided in Section 6.6 hereof)
constituting Collateral realized through the exercise by the Administrative
Agent of its remedies hereunder, whether or not held in any Collateral Account,
and any proceeds of the guarantee set forth in Article 2, in payment of the
Obligations in the following order:
First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents, any Secured Hedge Agreements,
and any Cash Management Agreements;
Second, to the Administrative Agent, for application by it towards payment of
all other amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance of such Proceeds remaining after Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
Section 6.6    Code and Other Remedies. (a)  If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable Law or in equity. If an
Event of Default shall occur and be continuing, without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by Law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. If an Event of Default shall occur and be
continuing, each Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by Law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. For purposes of bidding and making settlement or payment of the
purchase price for all or a portion of the Collateral sold at any such sale made
in accordance with the UCC or other applicable laws, including, without
limitation, the Bankruptcy Code, the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing), shall be entitled to credit bid and
use and apply the Obligations (or any portion thereof) as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such sale, such amount to be apportioned ratably to the Obligations of the
Secured Parties in accordance with their pro rata share of such Obligations.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable Law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by Law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and


29

--------------------------------------------------------------------------------

 


place to which it was so adjourned. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall have the right to enter onto the property where any Collateral is
located and take possession thereof with or without judicial process.
(b)    The Administrative Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6 hereof, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable Law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by it of any rights hereunder.


30

--------------------------------------------------------------------------------

 


(c)    In the event of any Disposition of any of the Grantor Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Administrative Agent or its designee with any documents
and things embodying Grantor’s know-how and expertise relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Grantor Intellectual Property subject to such
Disposition, and such Grantor’s customer lists and other records and documents
relating to such Grantor Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.
Section 6.7    Registration Rights. (a)  If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Equity
Interests or the Pledged Debt Securities pursuant to Section 6.6 hereof, and if
in the opinion of the Administrative Agent it is necessary or advisable to have
the Pledged Equity Interests or the Pledged Debt Securities, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Grantor will cause the Issuer thereof to (i) execute and deliver, and
cause the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other reasonable acts as are necessary to make such sale or sales of all or
any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other applicable requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.


31

--------------------------------------------------------------------------------

 


Section 6.8    Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.
Section 6.9    Intentionally Omitted.
Section 6.10    IP Licenses. If an Event of Default shall occur and be
continuing, for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Article 6 (including in order to take possession
of, collect, receive, assemble, process, appropriate, remove, realize upon,
sell, assign, license out, convey, transfer or grant options to purchase any
Collateral), each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties an irrevocable, nonexclusive, and assignable
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use, practice, sublicense, and otherwise
exploit any and all Intellectual Property now owned or held or hereafter
acquired or held by such Grantor (which license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
software and programs used for the compilation or printout thereof).
Article 7.
THE Administrative Agent
Section 7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)  Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following if an Event of Default shall occur and be continuing:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise reasonably deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


32

--------------------------------------------------------------------------------

 


(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b) below, it
will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making written
demand on the Grantor and the Grantor failing to reasonably promptly comply
therewith.
(c)    The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the rate per annum
at which interest would then be payable on past due Revolving Credit Loans that
are Base Rate Loans under the Credit Agreement, from the date of demand for
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until Discharge of the Obligations.
Section 7.2    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final


33

--------------------------------------------------------------------------------

 


and nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from their own gross negligence or willful misconduct in
breach of a duty owed to such Grantor.
Section 7.3    Execution of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable Law,
each Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
on behalf of the Secured Parties under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property” of the undersigned, whether now owned or hereafter existing or
acquired by the undersigned or such other description as the Administrative
Agent, in its sole judgment, determines is necessary or advisable. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
Section 7.4    Authority of Administrative Agent. (a)  Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
(b)    The Administrative Agent has been appointed to act as Administrative
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that the
Administrative Agent shall, after Discharge of the Obligations has occurred,
exercise, or refrain from exercising, any remedies provided for herein and
otherwise act in accordance with the instructions of the holders of a majority
of the sum of (x) the aggregate settlement amount (exclusive of expenses and
similar payments but including any early termination payments then due) under
all Secured Hedge Agreements and (y) all amounts payable under Secured Cash
Management Agreements (exclusive of expenses and similar payments).
Section 7.5    Appointment of Co-Administrative Agents. At any time or from time
to time, in order to comply with any requirement of Law, the Administrative
Agent may appoint another bank or trust company or one of more other persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).


34

--------------------------------------------------------------------------------

 


Article 8.
MISCELLANEOUS
Section 8.1    Amendments in Writing; Amendments to Schedules. None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.01 of the Credit
Agreement. Each of the Schedules hereto may be amended or supplemented by any
Grantor at any time by providing written notice of such amendment or supplement
to the Administrative Agent, and in such case such schedule shall be deemed to
be amended and supplemented as of the date of such written notice.
Section 8.2    Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 as updated from time to
time by any Grantor by providing notice to Administrative Agent in accordance
with Section 10.02 of the Credit Agreement.
Section 8.3    No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
Section 8.4    Enforcement Expenses; Indemnification. (a)  Each Grantor agrees
to pay or reimburse each Secured Party for all its reasonable out-of-pocket
costs and expenses incurred in collecting against such Grantor under the
guarantee contained in Article 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Grantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to each Secured Party and of counsel to the Administrative Agent.
(b)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
(c)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.04 of the Credit Agreement.


35

--------------------------------------------------------------------------------

 


(d)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
(e)    Each Grantor agrees that the provisions of Section 3.01 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
Section 8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and permitted assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
any such assignment, transfer or delegation without such consent shall be null
and void.
Section 8.6    Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party (other than any Hedge Bank or Cash Management Bank) at any time and from
time to time while an Event of Default shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as such party may
elect, against and on account of the obligations and liabilities of such Grantor
to such party hereunder and claims of every nature and description of such party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such party may elect,
whether or not any party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party (other than any Hedge Bank or Cash Management Bank) shall notify such
Grantor promptly of any such set-off and the application made by such party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party (other than any Hedge Bank or Cash Management Bank) under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which such party may have.
Section 8.7    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Section 8.8    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 8.9    Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


36

--------------------------------------------------------------------------------

 


Section 8.10    Integration/Conflict. This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the other Secured Parties with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents. In the case of any
Collateral “located” outside of the United States (including any Equity
Interests of an Issuer organized under a jurisdiction other than the United
States or any state or other locality thereof), in the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of a
Foreign Security Document which cannot be resolved by both provisions being
complied with, the provisions contained in the Foreign Security Document shall
govern to the extent of such conflict.
Section 8.11    GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH
THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
Section 8.12    Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:
(A)    submits for itself and its property in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Courts of the State of New York sitting in the borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof;
(B)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable Law, in such federal court;
(C)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law and that nothing in this agreement or in any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantor or its Properties in the courts of any
jurisdiction;
(D)    waives, to the fullest extent permitted by applicable Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);
(E)    consents to service of process in the manner provided for in Section
10.02 of the Credit Agreement (and agrees that nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law); and


37

--------------------------------------------------------------------------------

 


(F)    waives, to the maximum extent not prohibited by Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
Section 8.13    Acknowledgments. Each Grantor hereby acknowledges that:
(A)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(B)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(C)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
Section 8.14    Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
Section 8.15    Releases. (a)  At such time as there has been a Discharge of the
Obligations, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall promptly deliver to such Grantor any Collateral held
by the Administrative Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
(b)    If any of the Collateral shall be Disposed of by any Grantor in a
transaction not prohibited by the Credit Agreement, then the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Subsidiary Guarantor shall be Disposed of in a transaction not
prohibited by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least five (5) Business Days (or such
shorter period as may be agreed to by the Administrative Agent in its sole
discretion) prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the
Disposition in reasonable detail, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents and that the Proceeds of such Disposition will be applied
in accordance therewith.
(c)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.


38

--------------------------------------------------------------------------------

 


Section 8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 8.17    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement or
discharge or release the security interests or Liens or priority thereof granted
by any Grantor under any Loan Document, including the Existing GCA, or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Original Credit Agreement,
any Loan Document or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith. Nothing implied by this Agreement or in any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower or any other Loan Party under any Loan Document from
any of its obligations and liabilities under the Original Credit Agreement or
the other Loan Documents or any of the Liens and security interests granted by
Borrower or any other Loan Party under the Original Credit Agreement or the
other Loan Documents, including the Existing GCA. This Agreement is not a
novation of the Existing GCA but rather a complete amendment and restatement
thereof.


(signature pages follow)




39

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.
POST HOLDINGS, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Senior Vice President, General Counsel and Chief Administrative Officer,
and Secretary
AGRICORE UNITED HOLDINGS INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
ATTUNE FOODS, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
CUSTOM NUTRICEUTICAL LABORATORIES, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
DYMATIZE ENTERPRISES, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
DYMATIZE HOLDINGS, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary


40

--------------------------------------------------------------------------------

 


GOLDEN ACQUISITION SUB, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
GOLDEN BOY NUT CORPORATION
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
GOLDEN BOY PORTALES, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
MFI HOLDING CORPORATION
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MICHAEL FOODS, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MICHAEL FOODS GROUP, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MICHAEL FOODS OF DELAWARE, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary


41

--------------------------------------------------------------------------------

 


NATIONAL PASTEURIZED EGGS, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
PCB BATTLE CREEK, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
POST ACQUISITION SUB IV, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
POST CONSUMER BRANDS, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
POST FOODS, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
PREMIER NUTRITION CORPORATION
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
SUPREME PROTEIN, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary


42

--------------------------------------------------------------------------------

 


TA/DEI-A ACQUISITION CORP.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
TA/DEI-B1 ACQUISITION CORP.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
TA/DEI-B2 ACQUISITION CORP.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
TA/DEI-B3 ACQUISITION CORP.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
AMERICAN BLANCHING COMPANY
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
NATIONAL PASTEURIZED EGGS, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
CASA TRUCKING, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary


43

--------------------------------------------------------------------------------

 


CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MFI INTERNATIONAL, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MOM BRANDS COMPANY, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
MOM BRANDS SALES, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
NORTHERN STAR CO.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary


44

--------------------------------------------------------------------------------

 


PRIMO PIATTO, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
M.G. WALDBAUM COMPANY
By:_______________________________________
Name: Diedre J. Gray
Title: Assistant Secretary
DAKOTA GROWERS PASTA COMPANY, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
DNA DREAMFIELDS COMPANY, LLC
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
GB ACQUISITION USA, INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
GOLDEN NUT COMPANY (USA) INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary
NUTS DISTRIBUTOR OF AMERICA INC.
By:_______________________________________
Name: Diedre J. Gray
Title: Secretary


45

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC, as Administrative Agent
By:    _______________________________________
Name:
Title:








46

--------------------------------------------------------------------------------


 


Exhibit A to
Amended and Restated Guarantee and Collateral Agreement
FORM OF ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of March 28, 2017 (as
amended, restated, supplemented, replaced, or otherwise modified from time to
time, the “Agreement”), made by Post Holdings, Inc. and the other Grantors
parties thereto for the benefit of Barclays Bank PLC, as Administrative Agent;
capitalized terms used but not defined herein have the meanings given such terms
therein. The undersigned agrees for the benefit of the Administrative Agent and
the Secured Parties as follows:
a.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
b.    The undersigned confirms the statements made in the Agreement with respect
to the undersigned including, without limitation, in Section 4.7 of the
Agreement and Schedule 2 thereof.
c.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.7(a) of the
Agreement.
d.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By    __________________________________
Name:
Title:
Address for Notices:
______________________________________
______________________________________


Fax: __________________________________


A-1

--------------------------------------------------------------------------------


 


Exhibit B-1 to
Amended and Restated Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of _______ ___, ___ (as
amended, restated, supplemented or otherwise modified from time to time, this
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) and Barclays Bank PLC, as Administrative
Agent (in such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Amended
Credit Agreement referred to below).
WHEREAS, Post Holdings, Inc., a Missouri corporation (the “Borrower”), has
entered into an Amended and Restated Credit Agreement, dated as of March 28,
2017 (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Amended Credit Agreement”), which amends and restates the
Borrower’s Credit Agreement dated as of January 29, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
thereof), with the banks and other financial institutions and entities from time
to time party thereto, and the Administrative Agent.
WHEREAS, Barclays Bank PLC (as successor administrative agent to Wells Fargo
Bank, National Association), as administrative agent, the Borrower and the other
grantors from time to time thereto were parties to that certain Guarantee and
Collateral Agreement, dated as of January 29, 2014 (the “Original GCA”).
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Amended Credit
Agreement that the Grantors shall have executed and delivered that certain
Amended and Restated Guarantee and Collateral Agreement, dated as of March 28,
2017, in favor of the Administrative Agent (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), which amends and restates the Original GCA. Capitalized terms used
and not defined herein have the meanings given to such terms in the Guarantee
and Collateral Agreement.
WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, the Intellectual Property Collateral (as defined below), to the
Administrative Agent for the benefit of the Secured Parties, and have agreed as
a condition thereof to execute this Intellectual Property Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, and any other
applicable Governmental Authority or any political subdivision of the United
States or Canada, as applicable.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
1.    Grant of Security. Each Grantor hereby grants to the Administrative Agent
for the benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:


B-1-1

--------------------------------------------------------------------------------

 


(a)    (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1 attached hereto, however, not including any pending
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements, dilutions and other violations thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each of the above;
(b)    (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1 attached hereto, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and other violations thereof,
(iv) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringements and other violations
thereof), (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, reexaminations and extensions thereof, all improvements
thereon, and (vi) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto;
(c)    (i) all copyrights, whether or not the underlying works of authorship
have been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and
(d)    any and all proceeds of the foregoing.
2.    Recordation. Each Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable government officer, as applicable, record this Intellectual
Property Security Agreement.


B-1-2

--------------------------------------------------------------------------------

 


3.    Execution in Counterparts. This Intellectual Property Security Agreement
may be executed in any number of counterparts (including by facsimile or other
electronic imaging means), each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.
4.    Governing Law. This Intellectual Property Security Agreement and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate in any way hereto or the negotiation,
execution or performance thereof or the transactions contemplated hereby, unless
otherwise expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the state of New York.
5.    Conflict Provision. This Intellectual Property Security Agreement has been
entered into in conjunction with the provisions of the Guarantee and Collateral
Agreement and the Amended Credit Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Amended Credit Agreement, all terms and provisions
of which are incorporated herein by reference. In the event that any provisions
of this Intellectual Property Security Agreement are in conflict with the
Guarantee and Collateral Agreement or the Amended Credit Agreement, the
provisions of the Guarantee and Collateral Agreement or the Amended Credit
Agreement shall govern.


B-1-3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.
[NAME OF GRANTOR]
By:______________________________________
Name:
Title:


BARCLAYS BANK PLC, as Administrative Agent
By:______________________________________
Name:
Title:




B-1-4

--------------------------------------------------------------------------------

 


Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS






B-1-5

--------------------------------------------------------------------------------


 


Exhibit B-2 to
Amended and Restated Guarantee and Collateral Agreement
FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT ([APPLICABLE
NUMBERED SUPPLEMENT] SUPPLEMENTAL FILING)
This AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT ([APPLICABLE
NUMBERED SUPPLEMENT]33 SUPPLEMENTAL FILING), dated as of __________ __, __ (as
amended, restated, supplemented or otherwise modified from time to time, this
“[Applicable Numbered Supplement] Supplemental Intellectual Property Security
Agreement”), is made by each of the signatories hereto (collectively, the
“Grantors”) and Barclays Bank PLC as Administrative Agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Amended Credit Agreement referred to
below).
WHEREAS, Post Holdings, Inc., a Missouri corporation (the “Borrower”), has
entered into an Amended and Restated Credit Agreement, dated as of March 28,
2017 (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Amended Credit Agreement”), which amends and restates the
Borrower’s Credit Agreement dated as of January 29, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
thereof), with the banks and other financial institutions and entities from time
to time party thereto, and the Administrative Agent.
WHEREAS, Barclays Bank PLC (as successor administrative agent to Wells Fargo
Bank, National Association), as administrative agent, the Borrower and the other
grantors from time to time thereto were parties to that certain Guarantee and
Collateral Agreement, dated as of January 29, 2014 (the “Original GCA”).
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Amended Credit
Agreement that the Grantors shall have executed and delivered that certain
Amended and Restated Guarantee and Collateral Agreement, dated as of March 28,
2017, in favor of the Administrative Agent (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), which amends and restates the Original GCA. Capitalized terms used
and not defined herein have the meanings given to such terms in the Guarantee
and Collateral Agreement.
WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, the Intellectual Property Collateral (as defined below), to the
Administrative Agent for the benefit of the Secured Parties, and have agreed as
a condition thereof to execute this [Applicable Numbered Supplement]
Supplemental Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office, and any other applicable Governmental
Authority or any political subdivision of the United States or Canada, as
applicable.
WHEREAS, [ADD RECITALS SETTING FORTH THE PREVIOUS FILINGS, INCLUDING DOCUMENT
TITLES, RECORDATION DATES, REEL/FRAME, VOLUME/DOCUMENT AND REFERENCE NUMBERS]
WHEREAS, .


______________________
33 
Insert appropriate sequential numeric reference.





B-2-1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
1.    Grant of Security. Each Grantor hereby grants to the Administrative Agent
for the benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a)    (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1 attached hereto, however, not including any pending
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements, dilutions and other violations thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each of the above;
(b)    (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1 attached hereto, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and other violations thereof,
(iv) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringements and other violations
thereof), (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, reexaminations and extensions thereof, all improvements
thereon, and (vi) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto;
(c)    (i) all copyrights, whether or not the underlying works of authorship
have been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and


B-2-2

--------------------------------------------------------------------------------

 


(d)    any and all proceeds of the foregoing.
2.    Recordation. Each Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable government officer, as applicable, record this [Applicable
Numbered Supplement] Supplemental Intellectual Property Security Agreement.
3.    Execution in Counterparts. This [Applicable Numbered Supplement]
Supplemental Intellectual Property Security Agreement may be executed in any
number of counterparts (including by facsimile or other electronic imaging
means), each of which when so executed shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
4.    Governing Law. This [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate in any way hereto or the negotiation, execution or performance thereof or
the transactions contemplated hereby, unless otherwise expressly set forth
therein, shall be governed by, and construed in accordance with, the law of the
state of New York.
5.    Conflict Provision. This [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement has been entered into in conjunction
with the provisions of the Guarantee and Collateral Agreement and the Amended
Credit Agreement. The rights and remedies of each party hereto with respect to
the security interest granted herein are without prejudice to and are in
addition to those set forth in the Guarantee and Collateral Agreement and the
Amended Credit Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this [Applicable
Numbered Supplement] Supplemental Intellectual Property Security Agreement are
in conflict with the Guarantee and Collateral Agreement or the Amended Credit
Agreement, the provisions of the Guarantee and Collateral Agreement or the
Amended Credit Agreement shall govern.


B-2-3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this [Applicable Numbered
Supplement] Supplemental Intellectual Property Security Agreement to be duly
executed and delivered as of the date first above written.
[NAME OF GRANTOR]
By:______________________________________
Name:
Title:
BARCLAYS BANK PLC, as Administrative Agent
By:______________________________________
Name:
Title:




B-2-4

--------------------------------------------------------------------------------

 


Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS






B-2-5

--------------------------------------------------------------------------------


 


Exhibit C to
Amended and Restated Guarantee and Collateral Agreement
FORM OF UNCERTIFICATED SECURITY CONTROL AGREEMENT
This CONTROL AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, the “Control Agreement”) dated as of _______ ___, ___, is
made by and among _______________, a __________ corporation (the “Grantor”),
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement referred to below), and ____________, a ____________
corporation (the “Issuer”).
WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to an
Amended and Restated Guarantee and Collateral Agreement, dated as of March 28,
2017 (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), among the Grantor and
the other persons party thereto as grantors in favor of the Administrative
Agent.
WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Notice of Security Interest. The Grantor, the Administrative Agent and the
Issuer are entering into this Control Agreement to perfect, and to confirm the
priority of, the Administrative Agent’s security interest in the Collateral. The
Issuer acknowledges that this Control Agreement constitutes written notification
to the Issuer of the Administrative Agent’s security interest in the Collateral.
The Issuer agrees to promptly make all necessary entries or notations in its
books and records to reflect the Administrative Agent’s security interest in the
Collateral and, upon request by the Administrative Agent, to register the
Administrative Agent as the registered owner of any or all of the Pledged
Securities. The Issuer acknowledges that the Administrative Agent has control
over the Collateral.
Collateral. The Issuer hereby represents and warrants to, and agrees with the
Grantor and the Administrative Agent that (i) the terms of any limited liability
company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of
[__________], (ii) the Pledged Securities are uncertificated securities,
(iii) the issuer’s jurisdiction is, and during the term of this Control
Agreement shall remain, the State of [________]1, (iv) Schedule 1 attached
hereto contains a true and complete description of the Pledged Securities as of
the date hereof and (v) except for the claims and interests of the
Administrative Agent and the Grantor in the Collateral, the Issuer does not know
of any claim to or security interest or other interest in the Collateral.
Control. The Issuer hereby agrees, upon written direction from the
Administrative Agent and without further consent from the Grantor, (a) to comply
with all instructions and directions of any kind originated by the
Administrative Agent concerning the Collateral, to liquidate or otherwise
dispose of the Collateral as and to the extent directed by the Administrative
Agent and to pay over to the Administrative Agent all proceeds without any
setoff or deduction, and (b) except as otherwise directed by the Administrative
Agent, not to comply with the instructions or directions of any kind originated
by the Grantor or any other person.
______________________
1 
Insert the “issuer’s jurisdiction” from clause (iii) of Section 2.





C-1

--------------------------------------------------------------------------------

 


Other Agreements. The Issuer shall notify promptly the Administrative Agent and
the Grantor if any other person asserts any lien, encumbrance, claim (including
any adverse claim) or security interest in or against any of the Collateral. In
the event of any conflict between the provisions of this Control Agreement and
any other agreement governing the Pledged Securities or the Collateral, the
provisions of this Control Agreement shall control.
Protection of Issuer. The Issuer may rely and shall be protected in acting upon
any notice, instruction or other communication that it reasonably believes to be
genuine and authorized.
Termination. This Control Agreement shall terminate automatically upon receipt
by the Issuer of written notice executed by the Administrative Agent that (i)
all of the obligations secured by the Collateral have been paid in full in
immediately available funds other than contingent indemnification obligations as
to which no claim has been asserted, or (ii) all of the Collateral has been
released, whichever is sooner, and the Issuer shall thereafter be relieved of
all duties and obligations hereunder.
Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or other
electronic imaging means), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic imaging notice, when received, to the Grantor’s and the
Administrative Agent’s addresses as set forth in the Guarantee and Collateral
Agreement, and to the Issuer’s address as set forth below, or to such other
address as any party may give to the others in writing for such purpose:
[Name of Issuer]
[Address of Issuer]
Attention:_____________________
Telephone: (     )      -____________
Facsimile: (     )      -____________
Amendments in Writing. None of the terms or provisions of this Control Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the parties hereto.
Entire Agreement. This Control Agreement and the Guarantee and Collateral
Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.
Execution in Counterparts. This Control Agreement may be executed in any number
of counterparts (including by facsimile or other electronic imaging means), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.


C-2

--------------------------------------------------------------------------------

 


Successors and Assigns. This Control Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Grantor may not assign, transfer or delegate any of its rights
or obligations under this Control Agreement without the prior written consent of
the Administrative Agent.
Governing Law and Jurisdiction. This Control Agreement has been delivered to and
accepted by the Administrative Agent and will be deemed to be made in the State
of New York. This Control Agreement and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relate
in any way hereto or the negotiation, execution or performance thereof or the
transactions contemplated hereby, unless otherwise expressly set forth therein,
shall be governed by, and construed in accordance with, the law of the state of
New York.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONTROL AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


C-3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.
[NAME OF GRANTOR]
By:______________________________________
Name:
Title:
BARCLAYS BANK PLC, as Administrative Agent
By:______________________________________
Name:
Title:
[NAME OF ISSUER]
By:______________________________________
Name:
Title:




C-4

--------------------------------------------------------------------------------

 


Annex 1 to
Amended and Restated Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ____________, 20___, between
______________________, a _______________ corporation (the “Additional
Grantor”), and Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”) for (i) the banks and other financial institutions and
entities (the “Lenders”) parties to the Credit Agreement referred to below, and
(ii) the other Secured Parties (as defined in the Guarantee and Collateral
Agreement (as hereinafter defined)). All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S E T H:
WHEREAS, Post Holdings, Inc. (the “Borrower”), the Lenders, and Barclays Bank
PLC, as administrative agent have entered into an Amended and Restated Credit
Agreement, dated as of March 28, 2017 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Affiliates (other than the Additional Grantor), and the Administrative Agent
have entered into the Amended and Restated Guarantee and Collateral Agreement,
dated as of March 28, 2017 (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”);
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
(1)    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules _____________35 to the Guarantee and Collateral Agreement.
The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
(2)    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE
OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET
FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
______________________
35 
Refer to each Schedule which needs to be supplemented.





C-5

--------------------------------------------------------------------------------

 


(3)    Successors and Assigns. This Assumption Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Additional Grantor may not assign, transfer or
delegate any of its rights or obligations under this Assumption Agreement
without the prior written consent of the Administrative Agent and any such
assignment, transfer or delegation without such consent shall be null and void.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:______________________________________
Name:
Title:
BARCLAYS BANK PLC, as Administrative Agent
By:______________________________________
Name:
Title:




















C-6

--------------------------------------------------------------------------------


 


EXHIBIT H-1 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the AMENDED AND RESTATED CREDIT AGREEMENT dated as
of March 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among POST HOLDINGS, INC., a Missouri
corporation (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and BARCLAYS BANK
PLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, and (ii) it is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.




[NAME OF LENDER]
By:____________________________________
 
Name:
 
Title:

Date:________ __, 20[__]




EXHIBIT H-1 - 1

--------------------------------------------------------------------------------


 


EXHIBIT H-2 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the AMENDED AND RESTATED CREDIT AGREEMENT dated as
of March 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among POST HOLDINGS, INC., a Missouri
corporation (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and BARCLAYS BANK
PLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, and (ii) it
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a ”10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” related to
the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:______________________________
 
Name:
 
Title:

Date: ________ __, 20[__]




EXHIBIT H-2 - 1

--------------------------------------------------------------------------------


 


EXHIBIT H-3 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the AMENDED AND RESTATED CREDIT AGREEMENT dated as
of March 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among POST HOLDINGS INC., a Missouri Corporation
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
U.S. Tax Compliance Certificates, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:________________________________
 
Name:
 
Title:

Date: ________ __, 20[__]






EXHIBIT H-3 - 1

--------------------------------------------------------------------------------


 


EXHIBIT H-4 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the AMENDED AND RESTATED CREDIT AGREEMENT dated as
of March 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among POST HOLDINGS INC., a Missouri Corporation
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.


Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.


The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, U.S. Tax
Compliance Certificates, IRS Form W-8BEN or W-8BEN-E, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:______________________________
 
Name:
 
Title:

Date: ________ __, 20[__]






EXHIBIT H-4 - 1

--------------------------------------------------------------------------------


 


EXHIBIT I TO
CREDIT AGREEMENT
FORM OF PARI PASSU INTERCREDITOR AGREEMENT


[FORM OF] PARI PASSU INTERCREDITOR AGREEMENT
dated as of
[               ], 20[   ]
among
[BARCLAYS BANK PLC],
as Initial First Lien Representative and Initial First Lien Collateral Agent,
[                                       ],
as the Initial Other Representative,
[                                       ],
as the Initial Other Collateral Agent,
and
each additional Representative and Collateral Agent from time to time party
hereto
and acknowledged and agreed to by
POST HOLDINGS, INC.,
as the Company
and the other Grantors referred to herein




EXHIBIT I - 1

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE I. DEFINITIONS
2
 
 
SECTION 1.01
Certain Defined Terms
2
SECTION 1.02
Rules of Interpretation
13
 
 
ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
13
 
 
 
SECTION 2.01
Priority of Claims
13
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions
17
SECTION 2.04
Automatic Release of Liens
18
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings
19
SECTION 2.06
Reinstatement
20
SECTION 2.07
Insurance and Condemnation Awards
20
SECTION 2.08
Refinancings
21
SECTION 2.09
Gratuitous Bailee/Agent for Perfection
21
SECTION 2.10
Amendments to First Lien Collateral Documents
22
SECTION 2.11
Similar Liens and Agreements
22
 
 
ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
23
 
 
ARTICLE IV. THE APPLICABLE COLLATERAL AGENT
23
 
 
 
SECTION 4.01
Authority
23
SECTION 4.02
Power-of-Attorney
24
 
 
ARTICLE V. MISCELLANEOUS
25
 
 
 
SECTION 5.01
Integration/Conflicts
25
SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability
25
SECTION 5.03
Amendments; Waivers
26
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries
26
SECTION 5.05
Submission to Jurisdiction; Certain Waivers
27
SECTION 5.06
WAIVER OF JURY TRIAL
28
SECTION 5.07
Notices
28
SECTION 5.08
Further Assurances
28
SECTION 5.09
Agency Capacities
29
SECTION 5.10
GOVERNING LAW.
29
SECTION 5.11
Binding on Successors and Assigns
29
SECTION 5.12
Section Headings
30
SECTION 5.13
Counterparts
30
SECTION 5.14
Other First Lien Obligations
30
SECTION 5.15
Authorization
31
SECTION 5.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights
32
SECTION 5.17
No Indirect Actions
32
SECTION 5.18
Additional Grantors
32





i

--------------------------------------------------------------------------------

 




EXHIBITS


Exhibit A
-    Form of Joinder Agreement (Additional First Lien Debt/Replacement Credit
Agreement)

Exhibit B
-    Form of Additional First Lien Debt/Replacement Credit Agreement Designation

Exhibit C    -    Form of Joinder Agreement (Additional Grantors)






ii

--------------------------------------------------------------------------------


 


PARI PASSU INTERCREDITOR AGREEMENT
This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[  ], among [BARCLAYS BANK
PLC], as administrative agent for the Initial Credit Agreement Claimholders (in
such capacity and together with its successors from time to time in such
capacity, the “Initial First Lien Representative”) and as collateral agent for
the Initial Credit Agreement Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial First Lien
Collateral Agent”), [                                                  ], as
Representative for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Representative”), [                                 ], as
collateral agent for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Collateral Agent”), and each additional Representative and
Collateral Agent from time to time party hereto for the Other First Lien
Claimholders of the Series with respect to which it is acting in such capacity,
and acknowledged and agreed to by POST HOLDINGS, INC., a Missouri corporation
(the “Company”), and the other Grantors. Capitalized terms used in this
Agreement have the meanings assigned to them in Article 1 below.
Reference is made to the Amended and Restated Credit Agreement dated as of
March 28, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Initial Credit Agreement”), among the
Company, the Lenders party thereto from time to time, the Initial First Lien
Representative, the Initial First Lien Collateral Agent and the other parties
named therein.
Pursuant to the Initial Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the Initial Credit
Agreement Obligations pursuant to guarantee provisions in a Guarantee and
Collateral Agreement (the “Guarantee”);
The obligations of the Company under the Initial Credit Agreement, the
obligations of the Company and/or any Guarantor Subsidiary (as defined below)
under any Initial Credit Agreement Hedge Agreements and any Initial Credit
Agreement Cash Management Agreements and the obligations of the Subsidiary
guarantors under the Guarantee will be secured on a first-priority basis by
liens on certain assets of the Company and the Subsidiary guarantors (such
current and future Subsidiaries of the Company providing a guarantee thereof,
the “Guarantor Subsidiaries”), respectively, pursuant to the terms of the
Initial Credit Agreement Collateral Documents;
The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial Credit Agreement
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial Credit Agreement Claimholder), the Initial Other
Representative (for itself and on behalf of each other Initial Other First Lien
Claimholder), the Initial Other Collateral Agent (for itself and on behalf of
each other Initial Other First Lien Claimholder) and each Additional First Lien
Representative and Additional First Lien Collateral Agent (in each case, for
itself and on behalf of the Additional First Lien Claimholders of the applicable
Series), intending to be legally bound, hereby agrees as follows:


1

--------------------------------------------------------------------------------

 


ARTICLE 1
DEFINITIONS
SECTION 1.01
Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory Note,
Instrument, Letter of Credit Right, Securities Entitlement, Securities Account
and Tangible Chattel Paper. As used in this Agreement, the following terms have
the meanings specified below:
“Additional First Lien Claimholders” shall have the meaning assigned to such
term in Section 5.14.
“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional First Lien Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent; otherwise, it shall be an Other First
Lien Collateral Agent.
“Additional First Lien Debt” shall have the meaning assigned to such term in
Section 5.14.
“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement and
named as such in the applicable Joinder Agreement delivered pursuant to Section
5.14 hereof, together with its successors from time to time in such capacity. If
an Additional First Lien Representative is the Representative under a
Replacement Credit Agreement, it shall also be a Replacement Representative and
the Credit Agreement Representative; otherwise, it shall be an Other First Lien
Representative.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of First Lien Obligations
represented by the Major Non-Controlling Representative.
“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.
“Bankruptcy Case” shall have the meaning assigned to such term in Section
2.05(b).


2

--------------------------------------------------------------------------------

 


“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).
“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.
“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.
“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.
“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.
“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.
“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.
“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.


3

--------------------------------------------------------------------------------

 


“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.
“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.
“Declined Liens” shall have the meaning assigned to such term in Section 2.11.
“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.
“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.
“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” shall have the meaning assigned to such term in Section
2.05(b).
“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral. The term “Discharged” shall
have a corresponding meaning.
“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.06, the Discharge of the Credit Agreement Obligations; provided
that the Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to Section 2.06, the
Replacement Credit Agreement Obligations shall have been Discharged.
“Equity Release Proceeds” shall have the meaning assigned to such term in
Section 2.04(a).
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.
“First Lien Claimholders” means (i) the Credit Agreement Claimholders and (ii)
the Other First Lien Claimholders with respect to each Series of Other First
Lien Obligations.
“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.
“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.
“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.


4

--------------------------------------------------------------------------------

 


“Impairment” shall have the meaning assigned to such term in Section
2.01(b)(ii).
“Indebtedness” means indebtedness in respect of borrowed money.
“Initial Credit Agreement” shall have the meaning assigned to such term in the
second paragraph of this Agreement.
“Initial Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements as defined in the Initial Credit Agreement.
“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.
“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Initial Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Initial Credit Agreement.
“Initial Credit Agreement Obligations” means:
(a)    (i) all principal of and interest (including any Post-Petition Interest)
and premium (if any) on all loans made pursuant to the Initial Credit Agreement,
(ii) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instrument issued pursuant to the Initial Credit Agreement, (iii) all
obligations with respect to Initial Credit Agreement Hedge Agreements and all
amounts owing in respect of Initial Credit Agreement Cash Management Agreements
and (iv) all guarantee obligations, fees, expenses and all other obligations
under the Initial Credit Agreement and the other Initial Credit Agreement
Documents, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding; and
(b)    to the extent any payment with respect to any Initial Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Initial Credit Agreement Claimholders and the Other First Lien Claimholders, be
deemed to be reinstated and outstanding as if such payment had not occurred. To
the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Initial Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Initial Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “Initial Credit Agreement Obligations”.


5

--------------------------------------------------------------------------------

 


“Initial First Lien Collateral Agent” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.
“Initial First Lien Representative” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Initial Other Collateral Documents” means the [Security][Collateral] Documents
(as defined in the Initial Other First Lien Agreement) and any other agreement,
document or instrument entered into for the purpose of granting a Lien to secure
any Initial Other First Lien Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].
“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.
“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.
“Initial Other Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;
(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.


6

--------------------------------------------------------------------------------

 


“Intervening Creditor” shall have the meaning assigned to such term in Section
2.01(b)(i).
“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to Section 5.14 of this Agreement in order to
create an additional Series of Other First Lien Obligations or a Refinancing of
any Series of First Lien Obligations (including the Credit Agreement) and bind
First Lien Claimholders hereunder.
“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.
“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this clause
(i)). For purposes of this definition, “principal amount” shall be deemed to
include the face amount of any outstanding letter of credit issued under the
particular Series.
“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.
“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.
“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Collateral Agent acting on the instructions of the Applicable Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral, (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if such
Non-Controlling Representative subsequently rescinds or withdraws the written
notice provided for in clause (ii).
“Other First Lien Agreement” means any indenture, notes, credit agreement or
other agreement, document or instrument, including the Initial Other First Lien
Agreement, pursuant to which any Grantor has or will incur Other First Lien
Obligations; provided that, in each case, the Indebtedness thereunder (other
than the Initial Other First Lien Obligations) has been designated as Other
First Lien Obligations pursuant to and in accordance with Section 5.14. For
avoidance of doubt, neither the Initial Credit Agreement nor any Replacement
Credit Agreement shall constitute an Other First Lien Agreement.


7

--------------------------------------------------------------------------------

 


“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.
“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.
“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14 hereto.
“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien Claimholder) pursuant to the
terms of any Other First Lien Document (including the Initial Other First Lien
Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding. Other First
Lien Obligations shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor. For avoidance of doubt,
neither the Initial Credit Agreement Obligations nor any Replacement Credit
Agreement Obligations shall constitute Other First Lien Obligations.
“Other First Lien Representatives” means each of the Representatives other than
the Credit Agreement Representative.
“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.


8

--------------------------------------------------------------------------------

 


“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.
“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with Section
2.08 hereof so long as, after giving effect to such Refinancing, the agreement
that was the Credit Agreement immediately prior to such Refinancing is no longer
secured, and no longer required to be secured, by any of the Collateral and (ii)
becomes the Credit Agreement hereunder by designation as such pursuant to
Section 5.14.
“Replacement Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements or Banking Product Obligations or similar term as defined
in the Replacement Credit Agreement.
“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.
“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents (as defined in the Replacement Credit Agreement), and each of the
other agreements, documents and instruments providing for or evidencing any
other Replacement Credit Agreement Obligation, as each may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Replacement Credit Agreement Hedge Agreement” means interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements,
but excluding long term agreements for the purchase of goods and services
entered into in the ordinary course of business, entered into with a Hedge Bank
(as defined in the Replacement Credit Agreement) in order to satisfy the
requirements of the Replacement Credit Agreement or otherwise as permitted under
the Replacement Credit Agreement Documents and secured under the Replacement
Credit Agreement Collateral Documents.


9

--------------------------------------------------------------------------------

 


“Replacement Credit Agreement Obligations” means:
(a)    (i) all principal of and interest (including any Post-Petition Interest)
and premium (if any) on all loans made pursuant to the Replacement Credit
Agreement, (ii) all reimbursement obligations (if any) and interest thereon
(including any Post-Petition Interest) with respect to any letter of credit or
similar instrument issued pursuant to the Replacement Credit Agreement, (iii)
all obligations with respect to Replacement Credit Agreement Hedge Agreements
and all amounts owing in respect of Replacement Credit Agreement Cash Management
Agreements and (iv) all guarantee obligations, fees, expenses and all other
obligations under the Replacement Credit Agreement and the other Replacement
Credit Agreement Documents, in each case whether or not allowed or allowable in
an Insolvency or Liquidation Proceeding; and
(b)    to the extent any payment with respect to any Replacement Credit
Agreement Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Other First Lien Claimholder, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Replacement Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent that any interest, fees, expenses or other
charges (including Post-Petition Interest) to be paid pursuant to the
Replacement Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Replacement Credit
Agreement Claimholders and the Other First Lien Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the
“Replacement Credit Agreement Obligations”.
“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.
“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Claimholders, the Initial Other
Representative, (iii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative and (iv) in the case of any other Series of Other First Lien
Obligations or Other First Lien Claimholders of such Series that becomes subject
to this Agreement after the date hereof, the Additional First Lien
Representative for such Series.
“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such) that become
subject to this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other First Lien Claimholders)
and (b) with respect to any First Lien Obligations, each of (i) the Initial
Credit Agreement Obligations, (ii) the Initial Other First Lien Obligations,
(iii) the Replacement Credit Agreement Obligations and (iv) the Other First Lien
Obligations incurred pursuant to any Other First Lien Document, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Other First Lien Obligations).


10

--------------------------------------------------------------------------------

 


“Shared Collateral” means, at any time, subject to Section 2.01(e) hereof,
Collateral in which the holders of two or more Series of First Lien Obligations
(or their respective Representatives or Collateral Agents on behalf of such
holders) hold, or purport to hold, or are required to hold pursuant to the First
Lien Documents in respect of such Series, a valid security interest or Lien at
such time. If more than two Series of First Lien Obligations are outstanding at
any time and the holders of less than all Series of First Lien Obligations hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien in any Collateral
at such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold, or purport to hold, or are required
to hold pursuant to the First Lien Documents in respect of such Series, a valid
security interest or Lien in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not hold, or purport to
hold, or are required to hold pursuant to the First Lien Documents in respect of
such Series, a valid security interest or Lien in such Collateral at such time.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“Underlying Assets” shall have the meaning assigned to such term in Section
2.04(a).
SECTION 1.02
Rules of Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof, (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns from time to time, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.


11

--------------------------------------------------------------------------------

 


ARTICLE II.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
SECTION 2.01
Priority of Claims.

(a)    Anything contained herein or in any of the First Lien Documents to the
contrary notwithstanding (but subject to Section 2.01(b) and 2.11(b)), if an
Event of Default has occurred and is continuing, and the Applicable Collateral
Agent is taking action to enforce rights in respect of any Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Claimholder receives any payment pursuant to
any intercreditor agreement (other than this Agreement) or otherwise with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any Shared Collateral or Equity Release Proceeds received by any
First Lien Claimholder or received by the Applicable Collateral Agent or any
First Lien Claimholder pursuant to any such intercreditor agreement or otherwise
with respect to such Collateral and proceeds of any such distribution (subject,
in the case of any such distribution, to the sentence immediately following
clause THIRD below) to which the First Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) or otherwise (all proceeds
of any sale, collection or other liquidation of any Collateral comprising either
Shared Collateral or Equity Release Proceeds and all proceeds of any such
distribution and any proceeds of any insurance covering the Shared Collateral
received by the Applicable Collateral Agent and not returned to any Grantor
under any First Lien Document being collectively referred to as “Proceeds”),
shall be applied by the Applicable Collateral Agent in the following order:
(i)    FIRST, to the payment of all amounts owing to each Collateral Agent (in
its capacity as such) and each Representative (in its capacity as such) secured
by such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, including all reasonable costs and expenses incurred by
each Collateral Agent (in its capacity as such) and each Representative (in its
capacity as such) in connection with such collection or sale or otherwise in
connection with this Agreement, any other First Lien Document or any of the
First Lien Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First Lien Document and all fees and indemnities
owing to such Collateral Agents and Representatives, ratably to each such
Collateral Agent and Representative in accordance with the amounts payable to it
pursuant to this clause FIRST;
(ii)    SECOND, subject to Section 2.01(b) and 2.11(b), to the extent Proceeds
remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other First Lien Obligations of
each Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, and, if the amount of such Proceeds
are insufficient to pay in full the First Lien Obligations of each Series so
secured then such Proceeds shall be allocated among the Representatives of each
Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, pro rata according to the amounts of
such First Lien Obligations owing to each such respective Representative and the
other First Lien Claimholders represented by it for distribution by such
Representative in accordance with its respective First Lien Documents; and
(iii)    THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.


12

--------------------------------------------------------------------------------

 


If, despite the provisions of this Section 2.01(a), any First Lien Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Claimholder shall hold
such payment or recovery in trust for the benefit of all First Lien Claimholders
for distribution in accordance with this Section 2.01(a).
(b)    (i)    Notwithstanding the foregoing, with respect to any Shared
Collateral or Equity Release Proceeds for which a third party (other than a
First Lien Claimholder) has a Lien that is junior in priority to the Lien of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien of any other Series of First
Lien Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral, Equity Release Proceeds or Proceeds which are allocated to
such Intervening Creditor shall be deducted on a ratable basis solely from the
Shared Collateral, Equity Release Proceeds or Proceeds to be distributed in
respect of the Series of First Lien Obligations with respect to which such
Impairment exists.
(ii)    In furtherance of the foregoing and without limiting the provisions of
Section 2.03, it is the intention of the First Lien Claimholders of each Series
that the holders of First Lien Obligations of such Series (and not the First
Lien Claimholders of any other Series) (1) bear the risk of any determination by
a court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have a valid and perfected
security interest in any of the Collateral securing any other Series of First
Lien Obligations and/or (z) any intervening security interest exists securing
any other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations and (2) not take into account for purposes of this Agreement
the existence of any Collateral (other than Equity Release Proceeds) for any
other Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (1) or (2) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations. In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such First Lien Obligations
subject to such Impairment. Additionally, in the event the First Lien
Obligations of any Series are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the First Lien Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.
(c)    It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then existing First Lien Documents
and subject to any limitations set forth in this Agreement, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the First Lien Claimholders of
any Series.


13

--------------------------------------------------------------------------------

 


(d)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the First Lien Documents or any defect or deficiencies in the Liens securing
the First Lien Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Section 2.01(b)), each First Lien Claimholder
hereby agrees that the Liens securing each Series of First Lien Obligations on
any Shared Collateral shall be of equal priority.
(e)    Notwithstanding anything in this Agreement or any other First Lien
Document to the contrary, prior to the Discharge of the Credit Agreement
Obligations, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of letters of credit pursuant to the Credit Agreement shall be applied
as specified in the Credit Agreement and will not constitute Shared Collateral.
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

(a)    Notwithstanding Section 2.01, (i) only the Applicable Collateral Agent
shall act or refrain from acting with respect to Shared Collateral (including
with respect to any other intercreditor agreement with respect to any Shared
Collateral), (ii) the Applicable Collateral Agent shall act only on the
instructions of the Applicable Representative and shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any other intercreditor agreement with respect to any Shared Collateral) from
any Non-Controlling Representative (or any other First Lien Claimholder other
than the Applicable Representative) and (iii) no Other First Lien Claimholder
shall or shall instruct any Collateral Agent to, and any other Collateral Agent
that is not the Applicable Collateral Agent shall not, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any other intercreditor agreement with respect to
Shared Collateral), whether under any First Lien Collateral Document (other than
the First Lien Collateral Documents applicable to the Applicable Collateral
Agent), applicable law or otherwise, it being agreed that only the Applicable
Collateral Agent, acting in accordance with the First Lien Collateral Documents
applicable to it, shall be entitled to take any such actions or exercise any
remedies with respect to such Shared Collateral at such time.
(b)    Without limiting the provisions of Section 4.02, each Non-Controlling
Representative and Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations granted on the Shared Collateral, the Applicable
Collateral Agent (acting on the instructions of the Applicable Representative)
may deal with the Shared Collateral as if such Applicable Collateral Agent had a
senior and exclusive Lien on such Shared Collateral. No Non-Controlling
Representative, Non-Controlling Claimholder or Collateral Agent that is not the
Applicable Collateral Agent will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, the Applicable
Representative or the Controlling Claimholders or any other exercise by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Claimholder, Collateral Agent or Representative with respect to any
Collateral not constituting Shared Collateral.


14

--------------------------------------------------------------------------------

 


(d)    Each of the Collateral Agents (other than the Credit Agreement Collateral
Agent) and the Representatives (other than the Credit Agreement Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other First Lien Obligations (other than funds deposited for the
satisfaction, discharge or defeasance of any Other First Lien Agreement) other
than pursuant to the First Lien Collateral Documents, and by executing this
Agreement (or a Joinder Agreement), each such Collateral Agent and each such
Representative and the Series of First Lien Claimholders for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the other
First Lien Collateral Documents applicable to it.
(e)    Each of the First Lien Claimholders agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Claimholders in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Representative to enforce this Agreement.
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions.

(a)    Each First Lien Claimholder agrees that (i) it will not challenge or
question or support any other Person in challenging or questioning in any
proceeding the validity or enforceability of any First Lien Obligations of any
Series or any First Lien Collateral Document or the validity, attachment,
perfection or priority of any Lien under any First Lien Collateral Document or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any First Lien
Claimholder from challenging or questioning the validity or enforceability of
any First Lien Obligations constituting unmatured interest or the validity of
any Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy Code,
(ii) it will not take or cause to be taken any action the purpose or intent of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to and shall not otherwise (A) direct the
Applicable Collateral Agent or any other First Lien Claimholder to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any other intercreditor agreement) or (B) consent to, or object to, the
exercise by, or any forbearance from exercising by, the Applicable Collateral
Agent or any other First Lien Claimholder represented by it of any right, remedy
or power with respect to any Collateral, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Applicable Collateral Agent or any other First Lien Claimholder represented
by it seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral and (v) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable Collateral Agent or any other First Lien
Claimholder to (i) enforce this Agreement including 0 hereof and (ii) contest or
support any other Person in contesting the enforceability of any Lien purporting
to secure obligations not constituting First Lien Obligations.
(b)    Each First Lien Claimholder hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any Shared Collateral, pursuant to any First Lien Collateral Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First Lien Claimholders
having a security interest in such Shared Collateral and promptly transfer any
such Shared Collateral, proceeds or payment, as the case may be, to the
Applicable Collateral Agent, to be distributed by such Applicable Collateral
Agent in accordance with the provisions of Section 2.01(a) hereof, provided,
however, that the foregoing shall not apply to any Shared Collateral purchased
by any First Lien Claimholder for cash pursuant to any exercise of remedies
permitted hereunder.


15

--------------------------------------------------------------------------------

 


(c)    None of the Applicable Collateral Agent, any Applicable Representative or
any other First Lien Claimholder shall be liable for any action taken or omitted
to be taken by the Applicable Collateral Agent, such Applicable Representative
or any other First Lien Claimholder with respect to any Collateral in accordance
with the provisions of this Agreement.
SECTION 2.04
Automatic Release of Liens.

(a)    If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Claimholders (or in favor of such other First Lien
Claimholders if directly secured by such Liens) upon such Shared Collateral will
automatically be released and discharged upon final conclusion of such
disposition as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof. If in connection with any such foreclosure or
other exercise of remedies by the Applicable Collateral Agent, the Applicable
Collateral Agent or related Applicable Representative of such Series of First
Lien Obligations releases any guarantor from its obligation under a guarantee of
the Series of First Lien Obligations for which it serves as agent prior to a
Discharge of such Series of First Lien Obligations, such guarantor also shall be
released from its guarantee of all other First Lien Obligations. If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the equity interests of any Person are foreclosed
upon or otherwise disposed of and the Applicable Collateral Agent releases its
Lien on the property or assets of such Person, then the Liens of each other
Collateral Agent (or in favor of such other First Lien Claimholders if directly
secured by such Liens) with respect to any Collateral consisting of the property
or assets of such Person will be automatically released to the same extent as
the Liens of the Applicable Collateral Agent are released; provided that any
proceeds of any such equity interests foreclosed upon where the Applicable
Collateral Agent releases its Lien on the assets of such Person on which another
Series of First Lien Obligations holds a Lien on any of the assets of such
Person (any such assets, the “Underlying Assets”) which Lien is released as
provided in this sentence (any such Proceeds being referred to herein as “Equity
Release Proceeds” regardless of whether or not such other Series of First Lien
Obligations holds a Lien on such equity interests so disposed of) shall be
applied pursuant to Section 2.01 hereof.
(b)    Without limiting the rights of the Applicable Collateral Agent under
Section 4.02, each Collateral Agent and each Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral, Underlying Assets or guarantee provided for in this Section.
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law by
or against any Grantor or any of its subsidiaries.


16

--------------------------------------------------------------------------------

 


(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Claimholder (other
than any Controlling Claimholder or any Representative of any Controlling
Claimholder) agrees that it will not raise any objection to any such financing
or to the Liens on the Shared Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes Shared Collateral,
unless a Representative of the Controlling Claimholders shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Claimholders, each Non-Controlling Claimholder will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Claimholders (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Claimholders of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Claimholders (other
than any Liens of the First Lien Claimholders constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Claimholders of each Series are granted Liens on any additional collateral
pledged to any First Lien Claimholders as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Claimholders as set forth in this Agreement
(other than any Liens of any First Lien Claimholders constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Claimholders are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Claimholders of each Series shall have a right to object to the grant of a Lien
to secure the DIP Financing over any Collateral subject to Liens in favor of the
First Lien Claimholders of such Series or its Representative that shall not
constitute Shared Collateral (unless such Collateral fails to constitute Shared
Collateral because the Lien in respect thereof constitutes a Declined Lien with
respect to such First Lien Claimholders or their Representative or Collateral
Agent); provided, further, that the First Lien Claimholders receiving adequate
protection shall not object to any other First Lien Claimholder receiving
adequate protection comparable to any adequate protection granted to such First
Lien Claimholders in connection with a DIP Financing or use of cash collateral.
(c)    If any First Lien Claimholder is granted adequate protection (A) in the
form of Liens on any additional collateral, then each other First Lien
Claimholder shall be entitled to seek, and each First Lien Claimholder will
consent and not object to, adequate protection in the form of Liens on such
additional collateral with the same priority vis-à-vis the First Lien
Claimholders as set forth in this Agreement, (B) in the form of a superpriority
or other administrative claim, then each other First Lien Claimholder shall be
entitled to seek, and each First Lien Claimholder will consent and not object
to, adequate protection in the form of a pari passu superpriority or
administrative claim or (C) in the form of periodic or other cash payments, then
the proceeds of such adequate protection must be applied to all First Lien
Obligations pursuant to Section 2.01.


17

--------------------------------------------------------------------------------

 


SECTION 2.06
Reinstatement.

In the event that any of the First Lien Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under Title 11
of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash. This Section 2.06 shall
survive termination of this Agreement.
SECTION 2.07
Insurance and Condemnation Awards.

As among the First Lien Claimholders, the Applicable Collateral Agent (acting at
the direction of the Applicable Representative), shall have the right, but not
the obligation, to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. To the extent any Collateral Agent or any other First
Lien Claimholder receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in Section 2.01 hereof.
SECTION 2.08
Refinancings.

The First Lien Obligations of any Series may, subject to Section 5.14, be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any First Lien Document) of any First Lien Claimholder of any
other Series, all without affecting the priorities provided for herein or the
other provisions hereof; provided that the Representative and Collateral Agent
of the holders of any such Refinancing Indebtedness shall have executed a
Joinder Agreement on behalf of the holders of such Refinancing Indebtedness. If
such Refinancing Indebtedness is intended to constitute a Replacement Credit
Agreement, the Company shall so state in its Designation.
SECTION 2.09
Gratuitous Bailee/Agent for Perfection.

(a)    The Applicable Collateral Agent shall be entitled to hold any Possessory
Collateral constituting Shared Collateral.
(b)    Notwithstanding the foregoing, each Collateral Agent agrees to hold any
Possessory Collateral constituting Shared Collateral and any other Shared
Collateral from time to time in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Claimholder (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee, solely for the purpose of perfecting the
security interest granted in such Shared Collateral, if any, pursuant to the
applicable First Lien Collateral Documents, in each case, subject to the terms
and conditions of this Section 2.09. Solely with respect to any Deposit Accounts
constituting Shared Collateral under the control (within the meaning of Section
9-104 of the UCC) of any Collateral Agent, each such Collateral Agent agrees to
also hold control over such Deposit Accounts as gratuitous agent for each other
First Lien Claimholder and any assignee solely for the purpose of perfecting the
security interest in such Deposit Accounts, subject to the terms and conditions
of this Section 2.09.


18

--------------------------------------------------------------------------------

 


(c)    No Collateral Agent shall have any obligation whatsoever to any First
Lien Claimholder to ensure that the Possessory Collateral and Control Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly set forth in this Section 2.09. The duties or
responsibilities of each Collateral Agent under this Section 2.09 shall be
limited solely to holding any Possessory Collateral constituting Shared
Collateral or any other Shared Collateral in its possession or control as
gratuitous bailee (and with respect to Deposit Accounts, as gratuitous agent) in
accordance with this Section 2.09 and delivering the Possessory Collateral
constituting Shared Collateral as provided in Section 2.09(e) below.
(d)    None of the Collateral Agents or any of the First Lien Claimholders shall
have by reason of the First Lien Documents, this Agreement or any other document
a fiduciary relationship in respect of the other Collateral Agents or any other
First Lien Claimholder, and each Collateral Agent and each First Lien
Claimholder hereby waives and releases the other Collateral Agents and First
Lien Claimholders from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this Section 2.09 as gratuitous bailee with
respect to the Possessory Collateral constituting Shared Collateral or any other
Shared Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).
(e)    At any time the Applicable Collateral Agent is no longer the Applicable
Collateral Agent, such outgoing Applicable Collateral Agent shall deliver the
remaining Possessory Collateral constituting Shared Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), first, to the then
Applicable Collateral Agent to the extent First Lien Obligations remain
outstanding and second, to the applicable Grantor to the extent no First Lien
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Shared Collateral) or to whomever may be
lawfully entitled to receive the same. The outgoing Applicable Collateral Agent
further agrees to take all other action reasonably requested by the then
Applicable Collateral Agent at the expense of the Company in connection with the
then Applicable Collateral Agent obtaining a first-priority security interest in
the Shared Collateral.
SECTION 2.10
Amendments to First Lien Collateral Documents.

(a)    Without the prior written consent of each other Collateral Agent, each
Collateral Agent agrees that no First Lien Collateral Document may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time or entered into to the extent such
amendment, supplement, Refinancing or modification, or the terms of any new
First Lien Collateral Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.
(b)    In determining whether an amendment to any First Lien Collateral Document
is permitted by this Section 2.10, each Collateral Agent may conclusively rely
on an officer’s certificate of the Company stating that such amendment is
permitted by this Section 2.10.
SECTION 2.11
Similar Liens and Agreements.

(a)    Subject to Section 2.11(b) below, the parties hereto agree that it is
their intention that the Collateral be identical for all First Lien
Claimholders; provided, that this provision will not be violated with respect to
any particular Series if the First Lien Document for such Series prohibits the
Collateral Agent for that Series from accepting a Lien on such asset or property
or such Collateral Agent otherwise expressly declines to accept a Lien on such
asset or property (any such prohibited or declined Liens with respect to a
particular Series, a “Declined Lien”). In furtherance of, but subject to, the
foregoing, the parties hereto agree, subject to the other provisions of this
Agreement:


19

--------------------------------------------------------------------------------

 


(i)    upon request by any Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
First Lien Documents; and
(ii)    that the documents and agreements creating or evidencing the Liens on
Shared Collateral securing the Credit Agreement Obligations and the Other First
Lien Obligations shall, subject to the terms and conditions of Section 5.02, be
in all material respects the same forms of documents as one another, except that
the documents and agreements creating or evidencing the Liens securing the Other
First Lien Obligations may contain additional provisions as may be necessary or
appropriate to establish the intercreditor arrangements among the various
separate classes of creditors holding Other First Lien Obligations and to
address any Declined Lien.
(b)    Notwithstanding anything in this Agreement or any other First Lien
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure reimbursement obligations in respect of letters of credit
shall solely secure and shall be applied as specified in the Credit Agreement or
Other First Lien Agreement, as applicable, pursuant to which such letters of
credit were issued and will not constitute Shared Collateral.
ARTICLE III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Applicable Collateral Agent and
each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.
ARTICLE IV.

THE APPLICABLE COLLATERAL AGENT
SECTION 4.01
Authority.

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Applicable
Collateral Agent to any Non-Controlling Claimholder or give any Non-Controlling
Claimholder the right to direct any Applicable Collateral Agent, except that
each Applicable Collateral Agent shall be obligated to distribute proceeds of
any Shared Collateral in accordance with Section 2.01 hereof.


20

--------------------------------------------------------------------------------

 


(b)    In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Claimholders, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Collateral Documents, as applicable, without regard to any rights to
which the Non-Controlling Claimholders would otherwise be entitled as a result
of the First Lien Obligations held by such Non-Controlling Claimholders. Without
limiting the foregoing, each Non-Controlling Claimholder agrees that none of the
Applicable Collateral Agent, the Applicable Representative or any other First
Lien Claimholder shall have any duty or obligation first to marshal or realize
upon any type of Shared Collateral (or any other Collateral securing any of the
First Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation. Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or (ii)
“credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.
SECTION 4.02
Power-of-Attorney.

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or First Lien Claimholder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, including the
exercise of any and all remedies under each First Lien Collateral Document with
respect to Shared Collateral and the execution of releases in connection
therewith.


21

--------------------------------------------------------------------------------

 


ARTICLE V.

MISCELLANEOUS
SECTION 5.01
Integration/Conflicts.

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein. In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.
SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon. Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect with respect to any Representative or
Collateral Agent and the First Lien Claimholders represented by such
Representative or Collateral Agent and their First Lien Obligations, on the date
on which no First Lien Obligations of such First Lien Claimholders are any
longer secured by, or required to be secured by, any of the Collateral pursuant
to the terms of the applicable First Lien Documents, subject to the rights of
the First Lien Claimholders under Section 2.06; provided, however, that such
termination shall not relieve any such party of its obligations incurred
hereunder prior to the date of such termination.
SECTION 5.03
Amendments; Waivers.

(a)    No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights and obligations
are adversely affected.


22

--------------------------------------------------------------------------------

 


(b)    Notwithstanding the foregoing, without the consent of any First Lien
Claimholder, any Representative and Collateral Agent may become a party hereto
by execution and delivery of a Joinder Agreement in accordance with Section 5.14
of this Agreement and upon such execution and delivery, such Representative and
Collateral Agent and the Other First Lien Claimholders and Other First Lien
Obligations of the Series for which such Representative and Collateral Agent is
acting shall be subject to the terms hereof.
(c)    Notwithstanding the foregoing, without the consent of any other
Representative or First Lien Claimholder, the Applicable Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other First Lien Documents.
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations. The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:
(a)    to make, and such Representative and Collateral Agent and such other
First Lien Claimholders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
SECTION 5.05
Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Collateral Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 5.05(c) below) general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;


23

--------------------------------------------------------------------------------

 


(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Collateral Agent,
Representative or other First Lien Claimholder may otherwise have to bring any
action or proceeding relating to this Agreement or any other First Lien Document
against such Grantor or any of its assets in the courts of any jurisdiction;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other First Lien
Collateral Document in any court referred to in Section 5.05(a) (and irrevocably
waives to the fullest extent permitted by applicable law the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court);
(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 5.07 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);
(f)    agrees that service as provided in Section 5.05(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.
SECTION 5.06
WAIVER OF JURY TRIAL.

EACH PARTY HERETO, THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND
THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH OTHER
GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE
OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.


24

--------------------------------------------------------------------------------

 


SECTION 5.07
Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.
SECTION 5.08
Further Assurances.

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
SECTION 5.09
Agency Capacities.

Except as expressly provided herein, (a) [Barclays Bank PLC] is acting in the
capacity of Initial First Lien Representative and Initial First Lien Collateral
Agent solely for the Initial Credit Agreement Claimholders, (b) the Initial
Other Representative and the Initial Other Collateral Agent is acting in the
capacity of Representative and Collateral Agent, respectively, solely for the
Initial Other First Lien Claimholders, (c) each Replacement Representative and
Replacement Collateral Agent is acting in the capacity of Representative and
Collateral Agent, respectively, solely for the Replacement Credit Agreement
Claimholders and (d) each other Representative and each other Collateral Agent
is acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Other First Lien Claimholders under the Other First Lien
Documents for which it is the named Representative or Collateral Agent, as the
case may be, in the applicable Joinder Agreement.
SECTION 5.10
GOVERNING LAW.

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 5.11
Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time. If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.


25

--------------------------------------------------------------------------------

 


SECTION 5.12
Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
SECTION 5.13
Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 5.14
Other First Lien Obligations.

(a)    To the extent not prohibited by the provisions of the Credit Agreement
and the other First Lien Documents, the Company may incur additional
Indebtedness (which for the avoidance of doubt shall include any Indebtedness
incurred pursuant to a Refinancing) and Other First Lien Obligations or
Replacement Credit Agreement Obligations after the date hereof that is secured
on an equal and ratable basis with the Liens (other than any Declined Liens)
securing the then existing First Lien Obligations (such Indebtedness,
“Additional First Lien Debt”). Any such Additional First Lien Debt and any
Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, may be secured by a Lien on a ratable basis, in each
case under and pursuant to the applicable First Lien Collateral Documents of
such Series, if, and subject to the condition that, the Additional First Lien
Collateral Agent and Additional First Lien Representative of any such Additional
First Lien Debt, acting on behalf of the holders of such Additional First Lien
Debt and the holders of such Other First Lien Obligations or Replacement Credit
Agreement Obligations, as applicable (such Additional First Lien Collateral
Agent, Additional First Lien Representative, the holders in respect of any such
Additional First Lien Debt and the holders of any such Series of Other First
Lien Obligations or Replacement Credit Agreement Obligations, as applicable,
being referred to as “Additional First Lien Claimholders”), each becomes a party
to this Agreement by satisfying the conditions set forth in Section 5.14(b).
(b)    In order for an Additional First Lien Representative and Additional First
Lien Collateral Agent (including, in the case of a Replacement Credit Agreement,
the Replacement Representative and the Replacement Collateral Agent in respect
thereof) to become a party to this Agreement,
(i)    such Additional First Lien Representative and such Additional First Lien
Collateral Agent shall have executed and delivered an instrument substantially
in the form of Exhibit A (with such changes as may be reasonably approved by
each Collateral Agent and such Additional First Lien Representative and such
Additional First Lien Collateral Agent, as the case may be) pursuant to which
either (x) such Additional First Lien Representative becomes a Representative
hereunder and such Additional First Lien Collateral Agent becomes a Collateral
Agent hereunder, and such Additional First Lien Debt and such Series of Other
First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, and the Additional First Lien Claimholders of such Series become
subject hereto and bound hereby;


26

--------------------------------------------------------------------------------

 


(ii)    the Company shall have delivered to each Collateral Agent:
(A)    true and complete copies of each of the Other First Lien Agreement or
Replacement Credit Agreement, as applicable, and the First Lien Collateral
Documents for such Series, certified as being true and correct by a Responsible
Officer of the Company;
(B)    a Designation substantially in the form of Exhibit B pursuant to which
the Company shall (A) identify the Indebtedness to be designated as Other First
Lien Obligations or Replacement Credit Agreement Obligations, as applicable, and
the initial aggregate principal amount or committed amount thereof, (B) specify
the name and address of the Additional First Lien Collateral Agent and
Additional First Lien Representative, (C) certify that such (x) Additional First
Lien Debt is permitted by each First Lien Document and that the conditions set
forth in this Section 5.14 are satisfied with respect to such Additional First
Lien Debt and such Series of Other First Lien Obligations or Replacement Credit
Agreement Obligations, as applicable, and (D) in the case of a Replacement
Credit Agreement, expressly state that such agreement giving rise to the new
Indebtedness satisfies the requirements of a Replacement Credit Agreement and
the Company elects to designate such agreement as a Replacement Credit
Agreement; and
(iii)    the Other First Lien Documents or Replacement Credit Agreement
Documents, as applicable, relating to such Additional First Lien Debt shall
provide, in a manner reasonably satisfactory to each Collateral Agent, that each
Additional First Lien Claimholder with respect to such Additional First Lien
Debt will be subject to and bound by the provisions of this Agreement in its
capacity as a holder of such Additional First Lien Debt.
(c)    Upon the execution and delivery of a Joinder Agreement by an Additional
First Lien Representative and an Additional First Lien Collateral Agent, in each
case, in accordance with this Section 5.14, each other Representative and
Collateral Agent shall acknowledge such receipt thereof by countersigning a copy
thereof, subject to the terms of this Section 5.14 and returning the same to
such Additional First Lien Representative and Additional First Lien Collateral
Agent, as applicable; provided that the failure of any Representative or
Collateral Agent to so acknowledge or return shall not affect the status of such
debt as Additional First Lien Debt if the other requirements of this Section
5.14 are complied with.
SECTION 5.15
Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.
SECTION 5.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Sections 2.04
and 2.08 and Article V). Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms. Without limitation of any
other provisions of this Agreement, the Company and each Grantor hereby (a)
acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the express
provisions of this Agreement and (c) agrees to abide by the requirements
expressly applicable to it under this Agreement.


27

--------------------------------------------------------------------------------

 


SECTION 5.17
No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.
SECTION 5.18
Additional Grantors.

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document and which grants a lien on
any of its assets shall either execute this Agreement on the date hereof or
shall confirm that it is a Grantor hereunder pursuant to a joinder agreement
substantially in the form attached hereto as Exhibit C that is executed and
delivered by such Subsidiary prior to or concurrently with its execution and
delivery of such First Lien Document.
[Remainder of this page intentionally left blank]


28

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[BARCLAYS BANK PLC],
as Initial First Lien Representative and Initial First Lien Collateral Agent
By:    ___________________________________
Name:
Title:
NOTICE ADDRESS:


[Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Evan Moriarty
Tel: 212-526-1447]


with copies to:    


[Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Michele Penzer
Fax No. 212-751-4864]




29

--------------------------------------------------------------------------------

 


[________________________],
as Initial Other Collateral Agent
By:    __________________________________
Name:
Title:
[NOTICE ADDRESS]
[_________________________],
as Initial Other Representative
By:    __________________________________
Name:
Title:
[NOTICE ADDRESS]


30

--------------------------------------------------------------------------------

 


Acknowledged and Agreed to by:


POST HOLDINGS, INC.




By:______________________________________
Name:
Title:


AGRICORE UNITED HOLDINGS INC.
By:______________________________________
Name:
Title:
ATTUNE FOODS, LLC
By:______________________________________
Name:
Title:
CUSTOM NUTRICEUTICAL LABORATORIES, LLC
By:______________________________________
Name:
Title:
DYMATIZE ENTERPRISES, LLC
By:______________________________________
Name:
Title:
DYMATIZE HOLDINGS, LLC
By:______________________________________
Name:
Title:


31

--------------------------------------------------------------------------------

 


GOLDEN ACQUISITION SUB, LLC
By:______________________________________
Name:
Title:
GOLDEN BOY NUT CORPORATION
By:______________________________________
Name:
Title:
GOLDEN BOY PORTALES, LLC
By:______________________________________
Name:
Title:
MFI HOLDING CORPORATION
By:______________________________________
Name:
Title:
MICHAEL FOODS, INC.
By:______________________________________
Name:
Title:
MICHAEL FOODS GROUP, INC.
By:______________________________________
Name:
Title:


32

--------------------------------------------------------------------------------

 


MICHAEL FOODS OF DELAWARE, INC.
By:______________________________________
Name:
Title:
NATIONAL PASTEURIZED EGGS, INC.
By:______________________________________
Name:
Title:
PCB BATTLE CREEK, LLC
By:______________________________________
Name:
Title:
POST ACQUISITION SUB IV, LLC
By:______________________________________
Name:
Title:
POST CONSUMER BRANDS, LLC
By:______________________________________
Name:
Title:
POST FOODS, LLC
By:______________________________________
Name:
Title:


33

--------------------------------------------------------------------------------

 


PREMIER NUTRITION CORPORATION
By:______________________________________
Name:
Title:


SUPREME PROTEIN, LLC
By:______________________________________
Name:
Title:
TA/DEI-A ACQUISITION CORP.
By:______________________________________
Name:
Title:
TA/DEI-B1 ACQUISITION CORP.
By:______________________________________
Name:
Title:
TA/DEI-B2 ACQUISITION CORP.
By:______________________________________
Name:
Title:
TA/DEI-B3 ACQUISITION CORP.
By:______________________________________
Name:
Title:


34

--------------------------------------------------------------------------------

 


AMERICAN BLANCHING COMPANY
By:______________________________________
Name:
Title:
NATIONAL PASTEURIZED EGGS, LLC
By:______________________________________
Name:
Title:
CASA TRUCKING, INC.
By:______________________________________
Name:
Title:
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
By:______________________________________
Name:
Title:
MFI INTERNATIONAL, INC.
By:______________________________________
Name:
Title:
MOM BRANDS COMPANY, LLC
By:______________________________________
Name:
Title:


MOM BRANDS SALES, LLC
By:______________________________________
Name:
Title:


35

--------------------------------------------------------------------------------

 


NORTHERN STAR CO.
By:______________________________________
Name:
Title:
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
By:______________________________________
Name:
Title:
PRIMO PIATTO, INC.
By:______________________________________
Name:
Title:
M.G. WALDBAUM COMPANY
By:______________________________________
Name:
Title:
DAKOTA GROWERS PASTA COMPANY, INC.
By:______________________________________
Name:
Title:
DNA DREAMFIELDS COMPANY, LLC
By:______________________________________
Name:
Title:
GB ACQUISITION USA, INC.
By:______________________________________
Name:
Title:


36

--------------------------------------------------------------------------------

 


GOLDEN NUT COMPANY (USA) INC.
By:______________________________________
Name:
Title:
NUTS DISTRIBUTOR OF AMERICA INC.
By:______________________________________
Name:
Title:






NOTICE ADDRESS:


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Senior Vice President and Chief Financial Officer
Facsimile No.: 314.646.3367
Email: jeff.zadoks@postholdings.com


with a mandatory copy to:    


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Senior Vice President, General Counsel and Chief Administrative Officer,
and Secretary
Facsimile No.: 314.646.3367
Email: diedre.gray@postholdings.com


with mandatory copies to:    


Lewis Rice LLC
600 Washington Avenue, Suite 2500
St. Louis, Missouri 63101
Attn: Tom W. Zook and Steven C. Drapekin
Facsimile Nos.: 314.612.7671 and 314.612.7692
Email: tzook@lewisrice.com and sdrapekin@lewisrice.com








37

--------------------------------------------------------------------------------


 


Exhibit A to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT
JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ],
20[   ], (the “Pari Passu Intercreditor Agreement”), among [BARCLAYS BANK PLC],
as Initial First Lien Representative and as Initial First Lien Collateral Agent,
[_________], as Initial Other Representative, and [__________], as Initial Other
Collateral Agent, and the additional Representatives and Collateral Agents from
time to time a party thereto, and acknowledged and agreed to by POST HOLDINGS,
INC., a Missouri corporation (the “Company”), and the other Grantors signatory
thereto.
A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B.As a condition to the ability of the Company to incur [Other First Lien
Obligations][Replacement Credit Agreement Obligations under the Replacement
Credit Agreement] and to secure such [Other First Lien Obligations][Replacement
Credit Agreement Obligations] with the liens and security interests created by
the [Other First Lien Collateral Documents][Replacement Credit Agreement
Collateral Documents], the Additional First Lien Representative in respect
thereof is required to become a Representative and the Additional First Lien
Collateral Agent in respect thereof is required to become a Collateral Agent and
the First Lien Claimholders in respect thereof are required to become subject to
and bound by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari
Passu Intercreditor Agreement provides that such Additional First Lien
Representative may become a Representative, such Additional First Lien
Collateral Agent may become a Collateral Agent and such Additional First Lien
Claimholders may become subject to and bound by the Pari Passu Intercreditor
Agreement, pursuant to the execution and delivery by the Additional First Lien
Representative and the Additional First Lien Collateral Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional First Lien Representative (the “New Representative”)
and Additional First Lien Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the Pari
Passu Intercreditor Agreement.
Accordingly, the New Representative and the New Collateral Agent agree as
follows:
SECTION 1.    In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, (i) the New Representative and the New Collateral Agent by their
signatures below become a Representative and a Collateral Agent respectively,
under, and the related Additional First Lien Debt and Additional First Lien
Claimholders become subject to and bound by, the Pari Passu Intercreditor
Agreement with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a Representative or a
Collateral Agent, respectively, and hereby agree to all the terms and provisions
of the Pari Passu Intercreditor Agreement applicable to them as Representative,
Collateral Agent and Additional First Lien Claimholders, respectively.
SECTION 2.    Each of the New Representative and New Collateral Agent represent
and warrant to each other Collateral Agent, each other Representative and the
other First Lien Claimholders, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as
[agent][trustee], (ii) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the First Lien Documents relating to such
Additional First Lien Debt provide that, upon the New Representative’s and the
New Collateral Agent’s entry into this Joinder Agreement, the Additional First
Lien Claimholders represented by them will be subject to and bound by the
provisions of the Pari Passu Intercreditor Agreement.


Exhibit A - Page 1

--------------------------------------------------------------------------------

 


SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent and Representative shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually signed counterpart of this Joinder Agreement.
SECTION 4.    Except as expressly supplemented hereby, the Pari Passu
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 6.    Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pari Passu Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.
SECTION 8.    Sections 5.08, 5.09 and 5.13 of the Pari Passu Intercreditor
Agreement are hereby incorporated herein by reference.
[Remainder of this page intentionally left blank]


Exhibit A - Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],
By:____________________________________
Name:
Title:


Address for notices:

_______________________________
_______________________________
attention of: ___ _________________________
Telecopy: _______________________________

[NAME OF NEW COLLATERAL AGENT], as
[          ] for the holders of [                        ],
By:____________________________________
Name:
Title:


Address for notices:

_______________________________
_______________________________
attention of: ___ _________________________
Telecopy: _______________________________



Exhibit A - Page 3

--------------------------------------------------------------------------------

 


Receipt acknowledged by:


[BARCLAYS BANK PLC],
as Initial First Lien Representative and Initial First Lien Collateral Agent
By:____________________________________
Name:
Title:




[                                                  ],
as Initial Other Representative
By:____________________________________
Name:
Title:




[                                                  ],
as Initial Other Collateral Agent
By:____________________________________
Name:
Title:




[OTHERS AS NEEDED]




Exhibit A - Page 4

--------------------------------------------------------------------------------


 


Exhibit B to
Pari Passu Intercreditor Agreement
[FORM OF]
DEBT DESIGNATION
Reference is made to the Pari Passu Intercreditor Agreement dated as of
[               ], 20[   ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
[BARCLAYS BANK PLC], as Initial First Lien Representative and Initial First Lien
Collateral Agent, [            ], as Initial Other Representative, and
[            ], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by POST HOLDINGS, INC., a Missouri corporation (the
“Company”), and the other Grantors signatory thereto. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Pari
Passu Intercreditor Agreement. This Debt Designation is being executed and
delivered in order to designate [additional Indebtedness and other related First
Lien Obligations][Credit Agreement Obligations] entitled to the benefit and
subject to the terms of the Pari Passu Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:
(a)
[insert name of the Company or other Grantor] intends to incur Indebtedness in
the initial aggregate [principal/committed amount] of [          ] pursuant to
the following agreement: [describe [credit agreement, indenture or other
agreement giving rise to Additional First Lien Debt][Replacement Credit
Agreement (“New Agreement”)]] which will be [Other First Lien
Obligations][Replacement Credit Agreement Obligations];

(b)
(i) the name and address of the [Additional First Lien Representative for the
Additional First Lien Debt and the related Other First Lien
Obligations][Replacement Representative for the Replacement Credit Agreement]
is:

____________________________
____________________________
Telephone:___________________
Fax:________________________
(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:
____________________________
____________________________
Telephone:___________________
Fax:________________________
[and]
(a)
such Additional First Lien Debt and such Series of Other First Lien Obligations
or Replacement Credit Agreement Obligations, as applicable, is permitted by each
First Lien Document and the conditions set forth in Section 5.14 of the Pari
Passu Intercreditor Agreement are satisfied with respect to such [Additional
First Lien Debt and the Other First Lien Obligations or Replacement Credit
Agreement Obligations, [insert for Replacement Credit Agreements only: ; and

(b)
the New Agreement satisfies the requirements of a Replacement Credit Agreement
and is hereby designated as a Replacement Credit Agreement].



Exhibit B - Page 1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of ___________________, 20____.
POST HOLDINGS, INC.
By:__________________________________________
Name:
Title:




Exhibit B - Page 2

--------------------------------------------------------------------------------


 


Exhibit C to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT – ADDITIONAL GRANTOR
GRANTOR JOINDER AGREEMENT NO. [ ] (this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [      ],
20[  ] (the “Pari Passu Intercreditor Agreement”), among [BARCLAYS BANK PLC], as
Initial First Lien Representative and as Initial First Lien Collateral Agent,
and the additional Representatives and Collateral Agents from time to time a
party thereto, and acknowledged and agreed to by POST HOLDINGS, INC., a Missouri
corporation (the “Company”), and certain subsidiaries of the Company (each a
“Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.16
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:
Section 1.    Accession to the Pari Passu Intercreditor Agreement. The New
Grantor (a) acknowledges and agrees to, and becomes a party to the Pari Passu
Intercreditor Agreement as a Grantor to the limited extent contemplated by
Section 5.16 thereof, (b) agrees to all the terms and provisions of the Pari
Passu Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Pari Passu Intercreditor Agreement. This Grantor Joinder
Agreement supplements the Pari Passu Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 5.18 of the Pari
Passu Intercreditor Agreement.
Section 2.    Representations, Warranties and Acknowledgement of the New
Grantor. The New Grantor represents and warrants to each Representative, each
Collateral Agent and to the First Lien Claimholders that (a) it has full power
and authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement.
Section 3.    Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.
Section 4.    Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
Section 5.    Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Pari Passu Intercreditor Agreement subject to any limitations set
forth in the Pari Passu Intercreditor Agreement with respect to the Grantors.
Section 6.    GOVERNING LAW. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE


Exhibit C - Page 1

--------------------------------------------------------------------------------

 


APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
Section 7.    Severability. In case any one or more of the provisions contained
in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Pari Passu Intercreditor
Agreement shall not in any way be affected or impaired. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 5.07 of the Pari Passu Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.07 of the Pari Passu Intercreditor Agreement.
Section 9.    Section 5.13 of the Pari Passu Intercreditor Agreement is hereby
incorporated herein by reference.
[Remainder of this page intentionally left blank]


Exhibit C - Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.
[___________________________________]
By:_________________________________
Name:
Title:


Address for notices:

_______________________________
_______________________________
attention of: _____________________
Telecopy: _______________________


Exhibit C - Page 3